--------------------------------------------------------------------------------

Exhibit 10.1
 
AGREEMENT AND PLAN OF MERGER
 
THIS AGREEMENT AND PLAN OF MERGER (this Agreement) is entered into as of April
19, 2012, by and among Xennex, Inc. a Massachusetts corporation (Xennex);
LifeMap Sciences, Inc., a California corporation (LifeMap); BioTime, Inc., a
California corporation (BioTime), and each Xennex Stockholder.  Capitalized
terms not otherwise defined herein shall have the meanings ascribed thereto in
Section 6.14 of this Agreement.
 
WHEREAS, LifeMap is a wholly-owned subsidiary of BioTime; and
 
WHEREAS, Xennex, LifeMap and BioTime each desire that Xennex merge with and into
LifeMap (the Merger), subject to and in accordance with the terms and conditions
of this Agreement; and
 
WHEREAS, as a result of the Merger, the Xennex Stockholders will receive common
shares, no par value, of BioTime (the BioTime Shares), and shares of common
stock, no par value, of LifeMap, in exchange for all of their shares of Xennex
stock;
 
IN CONSIDERATION of the representations, warranties, conditions and covenants
contained in this Agreement, and for other valuable consideration, the receipt
and adequacy of which is hereby acknowledged by the Parties, the Parties agree
as follows:
 
ARTICLE 1
THE MERGER
 
1.1                  Merger of Xennex with and into LifeMap.  Xennex shall merge
with and into LifeMap, pursuant to the provisions of Massachusetts General Law,
Chapter 156D, Sec.78 Sec.1108 of the California Code, and Section 368(a)(2)(D)
of the Internal Revenue Code, and the terms and conditions of this Agreement
(the Merger).
 
(a)           The constituent corporations in the Merger are LifeMap and
Xennex.  LifeMap shall be the surviving corporation of the Merger and will
continue to be a California corporation upon consummation of the Merger.
 
(b)           The Merger shall become effective the later of the date on which a
copy of this Agreement accompanied by an officer’s certificate of each of
LifeMap and Xennex, executed in accordance with Sec.173 of the California Code
and containing the information required by Sec.1103 of the California Code (the
California Merger Certificate), is filed in the office of the Secretary of State
of California as provided in Sec.1103 of the California Code, or the date on
which a certificate of merger, executed in accordance with Massachusetts General
Law, Chapter 156D and containing the information required by Massachusetts
General Law, Chapter 156D, Sec.11 (the Massachusetts Merger Certificate), is
filed with the Secretary of State of Massachusetts under Massachusetts General
Law, Chapter 156D.  The date upon which the Merger becomes effective is referred
to in this Agreement as the Effective Date.  The California Merger Certificate
shall be substantially in the form attached as Exhibit A and the Massachusetts
Merger Certificate shall be substantially in the form attached as Exhibit
B.  The California Merger Certificate and the Massachusetts Merger Certificate
shall be filed in the offices of the Secretary of State of California and the
Secretary of State of Massachusetts, respectively, by LifeMap as the surviving
corporation in the Merger.  It is the intention of the Parties that the
Effective Date be the same as the Closing Date (as defined below), and the
California Merger Certificate and the Massachusetts Merger Certificate may be
delivered to the offices of the Secretary of State of California and the
Secretary of State of Massachusetts, respectively, prior to the Closing Date
with a request that such certificates be filed or effective on the Closing Date.
 
 
 

--------------------------------------------------------------------------------

 
 
(c)           Upon the Effective Date, the separate existence of Xennex shall
cease and LifeMap, as the surviving corporation in the Merger, shall succeed,
without other transfer, to all the rights and properties of Xennex and shall be
subject to all the debts and liabilities of Xennex in the same manner as if the
surviving corporation had itself incurred them.  All rights of creditors and all
liens upon the property of each constituent entity shall be preserved
unimpaired, limited in lien to the property affected by such liens immediately
prior to the Merger.
 
(d)           As the surviving corporation in the Merger, LifeMap will carry on
business with the assets of Xennex, as well as with the assets of LifeMap, after
the Merger.
 
(e)           Upon the Effective Date, all Xennex Shares issued and outstanding,
shall be deemed cancelled and converted into the right to receive BioTime Shares
(or cash in lieu of a fractional BioTime share) and LifeMap Shares in the
amounts as provided in Section 1.4.   Following the Merger, the present Board of
Directors of LifeMap shall serve as the Board of Directors of the surviving
corporation until the next annual meeting of shareholders or until such time as
their successors have been elected and qualified.  If a vacancy shall exist on
the Board of Directors of the surviving corporation on the Effective Date, such
vacancy may be filled by the Board of Directors of LifeMap as provided in its
Bylaws.
 
1.2                  Articles of Incorporation.  The Articles of Incorporation
of LifeMap, as in effect immediately prior to the Effective Date, shall be the
Articles of Incorporation of the surviving corporation until altered, amended,
or repealed as provided therein or as provided by law; provided, however, that
the Articles of Incorporation shall, by filing of the California Merger
Certificate, be amended to increase the authorized number of shares of common
stock to 12,500,000 and to effect a 1 for 4 reverse stock-split whereby each
share of LifeMap common stock outstanding immediately prior to the filing of the
California Merger Certificate in the office of the Secretary of State of
California shall be converted into 0.25 of a share of LifeMap common stock.
 
1.3                  Bylaws.  The Bylaws of LifeMap existing on the Effective
Date shall continue in full force as the Bylaws of the surviving corporation
until altered, amended, or repealed as provided in such Bylaws or by law.
 
1.4                  Merger Consideration.
 
(a)           Upon the consummation of the Merger, the outstanding shares of
Xennex capital stock, shall automatically and by operation of the Merger be
converted into BioTime Shares and LifeMap Shares as follows (the Merger
Consideration):
 
 
2

--------------------------------------------------------------------------------

 
 
(b)           The total number of BioTime Shares to be issued to Xennex
Stockholders as part of the Merger Consideration, shall be determined by
dividing $2,000,000 by $4.46 per share which is the weighted average closing
price of BioTime Shares as reported on the NYSE Amex for the twenty (20) trading
days ending on and including the third trading day immediately preceding the
date of this Agreement.  The total number of LifeMap Shares to be issued to
Xennex Stockholders as part of the Merger Consideration shall be determined by
dividing $2,384,530 by $1.75, which the Parties agree is the fair market value
of one LifeMap Share (as adjusted for the one-for-four reverse stock split to be
effected concurrent with the filing of the California Merger
Certificate.  Accordingly, the number of BioTime Shares to be issued to Xennex
Stockholders, collectively, as part of the Merger Consideration shall be 448,430
BioTime Shares; and the number of LifeMap Shares to be issued to Xennex
Stockholders as the remainder of the Merger Consideration, shall be 1,362,589
LifeMap Shares.
 
(i)           Based on the forgoing, and Assuming that no additional shares of
Xennex common stock, no par value per share (Xennex Stock), are issued and no
shares of Xennex Stock are redeemed or reacquired by Xennex, upon the
consummation of the Merger, each outstanding share of Xennex Stock, shall be
converted into 448.43 BioTime Shares and 1,362.589 LifeMap Shares or the right
to receive cash in lieu of any fractional share as provided in Section 1.4(c).
 
(ii)          Notwithstanding the foregoing, the BioTime Shares and LifeMap
Shares comprising Escrow Shares within the context of Section 1.7 shall be
issued or issuable in the Merger in the name of the Representative for the
benefit of the Xennex Stockholders holders as their interests may appear and
subject to the terms of this Agreement and the Escrow Agreement (as defined
below), including the terms hereof appointing and empowering (and limiting the
liability) of the Representative, and all rights of the Xennex Stockholders in
respect thereof shall be and are therefore expressly limited accordingly.
 
(c)           No fractional BioTime Shares or fractional LifeMap Shares shall be
issued in the Merger.  In determining the number of BioTime Shares and LifeMap
Shares to be issued to a Xennex Stockholder in the Merger, any fractional
BioTime Shares or fractional LifeMap Shares that would otherwise be issuable
with respect to the Xennex Shares registered in the name of that Xennex
Stockholder shall be aggregated into the greatest number of whole BioTime Shares
and whole LifeMap Shares as is feasible in each case.  In lieu of issuing any
fractional BioTime Share remaining after the aforesaid aggregation of fractions,
BioTime shall pay the Xennex Stockholder cash in an amount determined by
multiplying the remaining aggregate fraction by the average closing price of a
BioTime Share as reported on the NYSE Amex for the twenty (20) trading days
immediately preceding the Closing Date.  In lieu of issuing any fractional
LifeMap Share remaining after the aforesaid aggregation of fractions, LifeMap
shall pay the Xennex Stockholder cash in an amount determined by multiplying the
remaining aggregate fraction by $1.75.
 
(d)           As soon as reasonably practicable after the Effective Date,
BioTime and LifeMap will mail to each Xennex Stockholder, whose Xennex Shares
were converted into the right to receive BioTime Shares and LifeMap Shares, a
letter of transmittal and instructions for use in delivering Xennex Share
certificates in exchange for certificates representing the BioTime Shares and
LifeMap Shares into which the Xennex Stockholder’s Xennex Shares were converted
in the Merger and cash for in lieu of fractional BioTime Shares and fractional
LifeMap Shares, less the Xennex Stockholder’s pro rata share of the BioTime
Shares and LifeMap Shares held in the Escrow.  Xennex stock certificates
surrendered for exchange into BioTime Shares and LifeMap Shares shall be
cancelled.
 
 
3

--------------------------------------------------------------------------------

 
 
1.5                  Meeting of Xennex Stockholders.  Xennex shall duly notice
and hold a meeting of its stockholders (the Meeting), in accordance with its
bylaws and the Massachusetts Law, at which meeting the Xennex Stockholders
legally entitled to vote on the Merger shall be asked to vote to approve this
Agreement and the Merger contemplated hereby.  Such notice shall be given not
less than twenty (20) days prior to the Meeting In lieu of the calling of such
meeting, Xennex may obtain the requisite vote of its shareholders to approve
this Agreement and the Merger by written consent or through the exercise by
Xennex or a percentage of its stockholders of the rights afforded to them under
the Xennex Stockholders Agreement (as defined below).
 
(a)           Not less than twenty (20) days prior to the Meeting (or if a
consent is solicited in lieu of such Meeting, at the time of and in connection
with the solicitation of such consent), or as determined by the Board of
Directors of Xennex, Xennex shall notify each of Xennex Stockholders who was
such on the record date for notice of the Meeting that appraisal rights are or
may be available for their Xennex Shares under Massachusetts General Law,
Chapter 156D, Sec.13, and Xennex shall include in such notice (or with such
consent solicitation) a copy of Massachusetts General Law, Chapter 156D,
Sec.13.  Xennex shall also identify any applicable provisions of the Xennex
Stockholders Agreement which may provide for or have the effect of waiving of
all or certain such appraisal rights.  Each Xennex Stockholder having and
electing to demand the appraisal of such Xennex Stockholder’s shares under
Massachusetts General Law, Chapter 156D, Sec.13 (Dissenting Shares) shall
deliver to Xennex, before the taking of the vote on the Merger, a written demand
for appraisal of such Xennex Stockholder’s Xennex Shares, which demand shall
reasonably inform Xennex of the identity of the Xennex Stockholder and that the
Xennex Stockholder intends thereby to demand the appraisal of such Xennex
Stockholder’s shares.  Not less than twenty (20) days prior to the Meeting or
concurrently with the solicitation of consents as aforesaid, or as determined by
the Board of Directors of Xennex, Xennex shall submit to each of the Xennex
Stockholders (i) the BioTime Disclosure Documents provided to Xennex by BioTime,
(ii) the Xennex Disclosure Documents,  (iii) a Shareholder Questionnaire in
substantially the form attached as Exhibit C hereto in order to solicit
information from such Xennex Stockholders as to their status as “accredited
investors” (as such term is defined under the rules promulgated under the
Securities Act), and (iv), if required by the Escrow Agent (as defined below) a
stock transfer power, a LifeMap Share transfer power, and a power of attorney
appointing Kenneth Elsner as the Representative of the Xennex Stockholders under
the Escrow Agreement (as defined below), to be signed by the Xennex Stockholders
and delivered by Xennex to the Escrow Agent under the Escrow Agreement.  Xennex
shall promptly provide LifeMap and BioTime with copies upon receipt of each
completed Shareholder Questionnaire.  If BioTime’s Annual Report on Form 10-K
for the year ended December 31, 2011 (the 2011 10-K) is not included in the
BioTime Disclosure Documents provided to Xennex by BioTime by the date on which
Xennex sends the items described in clauses (i) through (iv) to the Xennex
Stockholders, then promptly after receipt of the 2011 10-K from BioTime, Xennex
shall send a copy of the 2011 10-K to each Xennex Stockholder.
 
 
4

--------------------------------------------------------------------------------

 
 
1.6                  Closing; Closing Date.  The consummation of the Merger (the
Closing) shall take place at the offices of Thompson, Welch, Soroko & Gilbert,
LLP, 235 Pine Street, San Francisco, California, or at a mutually agreed upon
location, on such date which is as soon as practical and in any event not more
than two Business Days after the satisfaction or waiver of all of the conditions
and the taking of all other actions (other than those which by their terms are
to be taken or satisfied at the Closing) set forth in Article 5 hereof, or on
such other time and date, or at such other place, as Xennex and LifeMap may
agree.  The date on which the Closing occurs is referred to herein as the
“Closing Date”.  The parties contemplate that the Closing will take place on May
18, 2012.
 
1.7                  Escrow.  Subject to adjustment under Section 1.9, ninety
percent (90%) of the  BioTime Shares and LifeMap Shares issuable to the Xennex
Stockholders shall be delivered to the Xennex Stockholders as partial payment of
the Merger Consideration, and ten percent (10%) of the BioTime Shares and
LifeMap Shares issuable in the Merger shall be issued and held in escrow (the
Escrow Shares) by Wells Fargo Bank, National Association (Escrow Agent) until
the later of (i) the expiration of 180 days following the Closing Date (the
Escrow Termination Date); and (ii) the date on which all claims under Section
1.9 in respect of which a claim notice has been issued before the Escrow
Termination Date (the Escrow Claim) has been resolved.  An Escrow Claim shall
not be deemed to have been resolved until (a) Xennex and LifeMap have notified
the Escrow Agent in writing that the Escrow Claim has been resolved, or (b) the
Escrow Claim has been resolved by a final court judgment or arbitration
award.  On or before the Closing Date, LifeMap and Xennex, and Kenneth Elsner as
Representative of the Xennex Stockholders, shall enter into an escrow agreement
with Escrow Agent, in substantially the form attached as Exhibit D (the Escrow
Agreement).  LifeMap and Xennex agree that the Escrow Agreement shall provide
for the delivery of Escrow Shares out of escrow in the manner provided in this
Section and in Section 1.9.  The Escrow Agreement shall contain a provision
under which LifeMap and Xennex agree that, where a resolution of any dispute
between the Parties results in an award or judgment from arbitration or any
other legal proceeding in accordance with the provisions of Section 1.9, the
Escrow Agent shall release the Escrow Shares pursuant to, and following the
receipt of, distribution instructions that are consistent with the award or
judgment, delivered to the Escrow Agent by the prevailing Party or Parties.  The
Escrow Shares to be placed in escrow pursuant to this Section 1.7 and the Escrow
Agreement will initially be withheld (and subsequently dispersed to the extent
provided or allowed under the terms hereof and the Escrow Agreement) from the
payment to be made to the Xennex Stockholders pro rata in accordance with their
respective individual interests in the Merger Consideration.  All costs and
expenses incurred for the Escrow Agent or otherwise in connection with the
Escrow shall be borne by LifeMap.
 
1.8                  Indemnification by Xennex.  It is expressly understood and
agreed by and among LifeMap, BioTime, and Xennex that the Merger Consideration
to be paid in the Merger to the Xennex Stockholders was determined based on the
reliance by BioTime and LifeMap upon the Article 2 Warranties.  Subject to this
Section 1.8, Section 1.9, and Section 1.11., from and after the Closing, the
Xennex Stockholders, severally but not jointly, shall be deemed to have agreed
to indemnify, defend, and hold harmless LifeMap and BioTime from and against any
liability, damage, loss, cost, or expense, including reasonable attorneys' fees
and expenses (Losses) which LifeMap or BioTime may sustain as a result of a
breach or breaches of the Article 2 Warranties.
 
 
5

--------------------------------------------------------------------------------

 
 
1.9                  Setoffs.  To the extent that LifeMap or BioTime incurs any
Loss as a result of any breach of any of the Article 2 Warranties, the Merger
Consideration shall be deemed reduced by the amount of such Loss, and such
reduction shall be applied to the Escrow Shares, by return of such number of
Escrow Shares by Escrow Agent to BioTime and LifeMap, as may be computed in
accordance with this Section 1.9.  The number of the Escrow Shares to be
returned to BioTime from the escrow with respect to any Loss shall be the amount
of the Loss multiplied by 0.4561 and divided by the then applicable value of
each BioTime Share (the BioTime Escrow Share Value).  The value of each BioTime
Share shall be the average closing price of the BioTime Shares on the NYSE Amex
(or on such other exchange or over the counter market on which the BioTime
Shares may trade if they are then no longer traded on the NYSE Amex) during
twenty (20) trading days immediately prior to the date of the written request
signed by each of the Parties for release of such BioTime Escrow Shares from
escrow.  The number of the Escrow Shares to be returned to LifeMap from the
escrow with respect to any Loss shall be the amount of the Loss multiplied by
0.5439 and divided by $1.75 (the agreed value of each LifeMap Share) (the
LifeMap Escrow Share Value).  If as a result of any Loss the number of BioTime
Escrow Shares is reduced to zero while LifeMap Escrow Shares remain in Escrow,
or if the number of LifeMap Escrow Shares is reduced to zero while BioTime
Escrow Shares remain in escrow, any subsequent reduction in the Escrow
Consideration on account of any Loss shall be applied to the Escrow Shares
remaining in escrow. The Escrow Agent shall deliver the BioTime Escrow Shares to
BioTime or the transfer agent of such shares, and shall deliver the LifeMap
Escrow Shares to LifeMap on account of any Loss within 10 days after receipt of
a written request for delivery signed by each of the Parties stating the amount
of the Loss and the number of BioTime Escrow Shares and LifeMap Escrow Shares to
be returned to BioTime and LifeMap.  If the Escrow Agent receives any money as a
dividend or distribution with respect to Escrow Shares, or as consideration of
any merger or consolidation or BioTime or LifeMap with another business entity,
such money shall be applied on account of any Loss before Escrow Shares.
 
1.10                Indemnification by BioTime and LifeMap.  It is expressly
understood and agreed by and among LifeMap, BioTime, and Xennex that the Merger
Consideration to be paid in the Merger to the Xennex Stockholders was determined
based on the reliance by Xennex and Xennex Stockholders upon the Article 3
Warranties.  From and after the Closing, BioTime and LifeMap, jointly and
severally, shall be deemed to have agreed to indemnify, defend, and hold
harmless Xennex and the Xennex Stockholders from and against any liability,
damage, loss, cost, or expense, including reasonable attorneys’ fees and
expenses which they or any of them may sustain as a result of a breach or
breaches of the Article 3 Warranties.
 
1.11                Limitations.
 
(a)           Notwithstanding anything herein to the contrary, the aggregate
deemed liability of the Xennex Stockholders from and after the Closing Date
shall not exceed the value of the Merger Consideration (the Limit) except in
respect of a claim for damages on account of or arising from a claim alleging an
intent to defraud or a willful or intentional misrepresentation or omission of a
material fact in connection with this Agreement, in which case the deemed
liability of the Xennex Stockholders may exceed the Limit on a several, and not
joint, basis.  No indemnification shall be available to BioTime or LifeMap until
the aggregate Loss for which such indemnification is to be made exceeds $10,000,
at which time BioTime and LifeMap shall have the right to collect the amount of
the Loss incurred, up to the Limit.  Except as provided in this paragraph, this
indemnification shall be the sole and exclusive remedy of BioTime and
LifeMap.  No claim, demand, lawsuit or proceeding for indemnification shall be
brought later than one year after the Closing Date, provided, that a lawsuit or
other proceeding may be brought after the first anniversary of the Closing Date
if a written claim or demand was made with respect to the matter prior to such
first anniversary date.
 
 
6

--------------------------------------------------------------------------------

 
 
(b)           Notwithstanding anything herein to the contrary, the aggregate
deemed liability of BioTime and/or LifeMap from and after the Closing Date shall
not exceed the Limit except in respect of a claim for damages on account of or
arising from a claim alleging an intent to defraud or a willful or intentional
misrepresentation or omission of a material fact in connection with this
Agreement, in which case the deemed liability of the BioTime and/or LifeMap may
exceed the Limit on a several, and not joint, basis.  No indemnification shall
be available to Xennex Stockholders until the aggregate Loss for which such
indemnification is to be made exceeds $10,000, at which time Xennex Stockholders
shall have the right to collect the amount of the Loss incurred, up to the
Limit.  Except as provided in this paragraph, this, indemnification shall be the
sole and exclusive remedy of Xennex Stockholders.  No claim, demand, lawsuit or
proceeding for indemnification shall be brought later than one year after the
Closing Date, provided, that a lawsuit or other proceeding may be brought after
the first anniversary of the Closing Date if a written claim or demand was made
with respect to the matter prior to such first anniversary date.
 
1.12                Appointment of Representative.  The approval of this
Agreement by the Xennex Stockholders shall constitute the following actions
binding upon the Xennex Stockholders:
 
(a)           the irrevocable authorization, direction and appointment of
Kenneth Elsner as stockholder representative, and not personally (the
Representative), as the sole and exclusive agent, attorney-in-fact and
representative of each Xennex Stockholder and their respective heirs,
representatives and successors in respect of the Escrow Agreement and the Escrow
Shares;
 
(b)           the approval and authorization for all of the arrangements
relating thereto, including: (i) the execution, delivery and performance of the
Escrow Agreement by the Representative, (ii) the receipt and distribution of the
Escrow Shares pursuant to the terms hereof and of the Escrow Agreement; (iii)
the making any and all determinations which may be required or permitted to be
taken by the Representative or the Xennex Stockholders; and (iv) the exercise of
such rights, power and authority as are incidental to the foregoing; and
 
(c)           the initial Representative shall indicate in writing his
acceptance of such appointment, effective upon approval by the Xennex
Stockholders of the Merger, and his agreement to then be bound by the terms of
this Agreement as they relate to the Representative and the duties and
responsibilities thereof, by executing this Agreement for such limited purpose
in the space provided on the signature pages hereof.  Any actions, exercises of
rights, power or authority and any decisions or determinations made by the
Representative within the scope of his appointment pursuant to this Agreement,
shall be absolutely and irrevocably binding on each Xennex Stockholder as if
each such Person personally had taken such action, exercised such rights, power
or authority or made such decision or determination in such Person’s individual
capacity, but in any event only to the extent of the rights of each such Xennex
Stockholder in its capacity as a Xennex Stockholder holding Xennex Shares or
rights in and to the receipt or payment of the Merger Consideration pursuant
hereto.
 
 
7

--------------------------------------------------------------------------------

 
 
(d)           The Representative shall not incur any liability with respect to
any action taken or suffered by him in reliance upon any note, direction,
instruction, consent, statement or other document believed by the Representative
to be genuinely and duly authorized, nor for other action or inaction as the
Representative, excepting only the willful misconduct or gross negligence of the
Representative.  If and in the event that the immediately preceding sentence
shall not be given effect for any reason, the Representative shall be
indemnified and held harmless by the Xennex Stockholders to the extent of their
respective pro rata interests in the Escrow Shares (subject in any event to the
claims of BioTime), against and from any and all debts, obligations and other
liabilities (whether absolute, accrued, contingent, fixed or otherwise, or
whether known or unknown, or due or to become due or otherwise), monetary
damages, fines, fees, penalties, interest obligations, deficiencies, losses and
expenses (including without limitation amounts paid in settlement, interest,
court costs, costs of investigators, fees and expenses of attorneys,
accountants, financial advisors and other experts, and other expenses of
litigation) incurred or suffered by the Representative in connection with or in
furtherance of his performance as such hereunder, except to the extent resulting
from, relating to or in respect of any actions constituting only the willful
misconduct or gross negligence of the Representative.  The Representative shall
have recourse to the Escrow Shares in each case to the extent of the Xennex
Stockholders interest therein, to satisfy any claims or obligations in respect
of indemnity as herein above provided, and the Xennex Stockholders shall upon
the approval hereof be deemed to have assented thereto.
 
(e)           In the event of the death, physical or mental incapacity or
resignation of the Representative, a successor Representative shall be elected
by a majority vote of the Xennex Stockholders who have any then-existing
indemnity obligations or payment rights (whether contingent or absolute)
hereunder, with each such holder (or his successor or assign) to be given a vote
equal to the number of Xennex Shares held by such holder immediately prior to
the Effective Time pursuant to a procedure to be mutually agreed upon among such
holders.  Pending the election of a successor Representative, such holder
holding the largest number of Xennex Shares prior to the Effective Time shall
have the right to act as the interim Representative (or if he declines, the next
largest and successively thereafter).  Each interim and successor Representative
shall have all the power, authority, rights and privileges conferred by this
Agreement upon the initial Representative, and the term “Representative” as used
herein shall be deemed to include any interim or successor Representative.  Any
successor Representative shall indicate in writing his acceptance of such
appointment and his agreement to be bound by the terms of this Agreement and the
Escrow Agreement
 
 
1.13                Registration of BioTime Shares.  On the Closing Date,
BioTime shall enter into a Registration Rights Agreement, in the form attached
as Exhibit E (the Registration Rights Agreement), for the benefit of each Xennex
Stockholder who acquires BioTime Shares in the Merger, pursuant to which BioTime
shall agree to prepare and file with the United States Securities and Exchange
Commission a registration statement registering the BioTime Shares for sale
under the Securities Act of 1933, as amended (the Securities Act), in accordance
with the terms and conditions of the Registration Rights Agreement.  All costs
and expenses incurred for the preparation, filing and/or registration of the
BioTime Shares with respect to this Agreement and to the transactions
contemplated by this Agreement shall be borne by BioTime as provided in the
Registration Rights Agreement.
 
 
8

--------------------------------------------------------------------------------

 
 
ARTICLE 2
REPRESENTATIONS AND WARRANTIES OF XENNEX AND XENNEX STOCKHOLDERS
 
Xennex and the Xennex Stockholders make the Article 2 Warranties for the benefit
and reliance of LifeMap and BioTime.  The Article 2 Warranties shall be true and
correct in all material respects on the date of this Agreement, and are
qualified accordingly.  Except in furtherance of the consummation of the Merger,
Xennex and the Xennex Stockholders will not take any action, or omit or fail to
take any act, in any manner within their control, that would cause any of the
Article 2 Warranties to be untrue in any material respect as of the Closing
Date.  Xennex and the Xennex Stockholders represent and warrant as follows:
 
2.1                  Organization.  Xennex is a company duly incorporated,
validly existing , and in good standing under the laws of the Commonwealth of
Massachusetts, and is duly qualified to do business as a foreign corporation in
each other state in which the failure to qualify could result in a penalty or
fine.. Xennex has all requisite corporate power and authority to own its
property and assets and carry on its business as now being conducted.  Xennex
has lawfully carried on its business in the ordinary course of business so as to
maintain the same as a going concern, and since December 31, 2011, there has
been no material change in its business.
 
2.2                  Authority; Enforceability.  Xennex has the corporate power
and authority to execute and deliver, and to perform all of its obligations
under, this Agreement.  The execution and delivery of this Agreement, and the
performance by Xennex of its obligations under this Agreement, have been duly
authorized by all necessary action on the part of Xennex’s Board of
Directors.  This Agreement is the valid and binding agreement of Xennex and the
Xennex Stockholders, enforceable in accordance with its terms, except to the
extent limited by any bankruptcy, insolvency, or similar law affecting the
rights of creditors generally.
 
2.3                  Capitalization.
 
(a)           Xennex has the following number of authorized, issued and
outstanding shares of capital stock:  200,000 authorized shares of common stock,
of which 1,000 shares of common stock are issued and outstanding as of the date
hereof; and 0 authorized shares of preferred stock, of which no shares are
issued and outstanding as of the date hereof.  There are no shares or other
ownership interests of Xennex of any other class or series issued.  All of the
issued and outstanding shares of Xennex capital stock have been legally and
validly issued and fully paid and non-assessable.  All of the outstanding shares
of Xennex capital stock are owned beneficially and of record as of the date
hereof as set forth in Schedule 2.3(a).
 
(b)           Except as identified on Schedule 2.3(b), there are no outstanding
subscriptions, options, LifeMap Shares, rights, calls, convertible securities,
or other agreements entitling any person or entity to purchase or otherwise
acquire any shares of Xennex capital stock from Xennex.  All shares of Xennex
capital stock have been issued and sold by Xennex in compliance with all
applicable laws and regulations, including but not limited to the Securities Act
and applicable state securities or “blue sky” laws.
 
 
9

--------------------------------------------------------------------------------

 
 
2.4                  Subsidiaries.  Xennex has no subsidiaries.
 
2.5                  No Conflict.  The execution and delivery of this Agreement,
and assuming full satisfaction, without waiver, of the condition to Closing set
forth in Section 4.3(b), consummation of the transactions contemplated by this
Agreement, do not and will not: (a) conflict with or result in a breach of any
condition or provision, or constitute a default under or pursuant to the terms
of any License listed on Schedule 2.11(a) or Material Contract listed on
Schedule 2.16(a); or (b) result in the creation or imposition of any lien,
charge, or encumbrance upon any of the assets or properties of Xennex; (c)
conflict with or result in a breach of any condition or provision, or constitute
a default under or pursuant to the terms of the certificate of incorporation or
bylaws of Xennex, or (d) violate any provisions of any federal or state rule,
regulation, statute, or law applicable to Xennex with respect to the Merger, or
the terms of any order, writ, or decree of any federal or state court or
judicial or regulatory authority or body by which Xennex is bound.
 
2.6                  No Liens.  Except as set forth on Schedule 2.6 hereof,
Xennex has good and marketable title to its assets (real and personal, tangible
and intangible), free and clear of all mortgage, pledge, lien, security
interest, conditional sales agreement, lease, indenture, encumbrance, levy, and
attachments of third parties or charge of any nature (collectively, Liens).
 
2.7                  Condition of Assets.  All plant, machinery, equipment, and
vehicles owned or used by Xennex are in good repair and condition having regard
to their age and use, are in working order. Xennex’s computer hardware and
software has been adequately and appropriately maintained and supported.
 
2.8                  Patents.  Xennex holds no patents.
 
2.9                  Trademarks.  Schedule 2.9 lists the following information
with respect to any and all trademarks that have been filed, registered, or used
by Xennex: (a) the trade mark; (b) the name of the registrar; and (c) if filed
or registered, the date filed or registered
 
2.10                Internet Domain Names.  Schedule 2.10 shows the following
information with respect to all internet domain names that have been filed,
registered, or used by Xennex: (a) the domain name; (b) the name of the
registrar; (c) the date filed/registered; and (d) if not in the English
language, the specific language.
 
 
10

--------------------------------------------------------------------------------

 
 
2.11                Licenses.  As used in this Agreement, “Intellectual
Property” includes all patents, know-how, methods, formulae, trade secrets,
compositions of matter, proprietary information, designs, computer software
code, copyrights, and moral rights.  The Licenses referred to in this Agreement
are limited to the Licenses shown on Schedule 2.11(a) and constitute all of the
currently in force and key contracts, licenses, and agreements entitling Xennex
to use Intellectual Property owned or licensed by a third party, or entitling
third parties to use Xennex’s Intellectual Property.  Xennex is not a party to
any other currently in-force contract, agreement, understanding, or arrangement
for the sale, transfer, assignment, sublicense, termination, amendment, or
modification of any of the Licenses or any rights therein.  A current, complete,
and accurate copy of each License (including, without limitation, all
amendments, supplements, schedules, and exhibits thereto) has previously been
delivered to LifeMap and BioTime.  Each of the Licenses has been duly
authorized, executed and delivered by the parties thereto, and to the best of
Xennex’s knowledge, each License is the valid and binding agreement of the
parties thereto, enforceable in accordance with its terms.  Each of the Licenses
is in full force and effect.  Except as disclosed in Schedule 2.11(b), there
exists no breach or default by Xennex to any of the Licenses, and no act,
omission, or other event has occurred, which with or without the passage of time
or giving of notice, or both, would constitute a breach or default by Xennex
under any of the Licenses of sufficient materiality to entitle any party to a
License to terminate the License or to recover monetary damages against
Xennex.  Except as disclosed in Schedule 2.11(b), there are no existing disputes
or disagreements of any kind whatsoever between Xennex and any licensor or
licensee under any of the Licenses.
 
2.12                Royalties and Other Payments.  Except as provided in the
Licenses, the Material Contracts, and the Financial Statements, there are no
royalties or other license fees payable by Xennex.
 
2.13                No Infringement.  To the best knowledge of Xennex and Xennex
Stockholders, there are no suits, proceedings, or claims pending or threatened
against Xennex which allege any infringement or misappropriation or unauthorized
use of any Intellectual Property of any third party.  Except as disclosed in
Schedule 2.13, Xennex has not to its knowledge misappropriated or made any
unauthorized or infringing use of any Intellectual Property belonging to any
third party.  Xennex has no knowledge of any infringement or unauthorized use of
any of Xennex’s Intellectual Property by any third party.
 
2.14                Unfair Competition.  To the best of Xennex or Xennex
Stockholders knowledge, Xennex has no liability for, and has not engaged in, any
practices constituting unfair competition or unfair trade practices, or that are
unlawful, under any anti-trust law, or other law or regulation.
 
2.15                Confidential Information.  Xennex has taken all commercially
reasonable steps to protect and preserve the confidentiality of all Confidential
Information.  As used in this Agreement, Confidential Information (defined in
Section 5.5) includes all non-public information of any kind (including, but not
limited to, trade secrets) belonging to Xennex, or belonging to a third party
that was obtained by Xennex under a License or other agreement with a third
party that requires Xennex to preserve and maintain the secrecy and
confidentiality of the information.  Xennex’s use, disclosure, or appropriation
of Confidential Information belonging to a third party has been pursuant to the
terms of a written agreement between Xennex and such third party or otherwise in
accordance with law.  All current employees of Xennex having access to
Confidential Information have agreements with Xennex protecting Xennex’s
Confidential Information or proprietary information.  Xennex does not know of
any unauthorized or misappropriation of Xennex’s Confidential Information by any
third party in respect of which Xennex has not taken any action.
 
 
11

--------------------------------------------------------------------------------

 
 
2.16                Material Contracts.  The Material Contracts referred to in
this Agreement are limited to the Material Contracts shown on Schedule 2.16(a)
and the Licenses.  Except for obligations for the payment of legal fees, the
Material Contracts and the Licenses constitute all of the currently in-force
contracts and agreements to which Xennex is a party, that (a) pertain to the
purchase, sale, licensing or use of Xennex’s products, (b) require or obligate
Xennex to pay to any third party more than $10,000 during any calendar year, or
(c) entitle Xennex to receive from any third party more than $10,000 during any
calendar year.  Xennex is not a party to any other currently in-force and key
contract or agreement for the sale, transfer, assignment, or licensing of any of
Xennex’s products or Intellectual Property, or rights to use Xennex’s products
or Intellectual Property, except pursuant to the Material Contracts or
Licenses.  Except as disclosed in Schedule 2.16(b), a current, complete, and
accurate copy of each Material Contract (including, without limitation, all
amendments, supplements, schedules, and exhibits thereto) has previously been
delivered to LifeMap and BioTime.  Each of the Material Contracts has been duly
authorized, executed, and delivered by the parties thereto, and except as
disclosed on Schedule2.16, each Material Contract is the valid and binding
agreement of the parties thereto, enforceable in accordance with its terms
except to the extent limited by any bankruptcy, insolvency, or similar law
affecting the rights of creditors generally.  Except as disclosed in Schedule
2.16(c) and Schedule 2.11(b), (i) there exists no breach or default by
Xennex  under any of the Material Contracts, and no act, omission, or other
event has occurred which, with or without the passage of time or giving of
notice or both, would constitute a breach or default under any of the Material
Contracts of sufficient materiality to entitle any party to a Material Contract
to terminate such Material Contract or to recover monetary damages against
Xennex; and (ii) no contract, license, or agreement (a) that pertained to the
purchase, sale, or use of Xennex’s products or Intellectual Property, (b) that
required or obligated Xennex to pay to any third party more than $10,000 during
any calendar year, or (c) that entitled Xennex to receive from any third party
more than $10,000 during any calendar year, has been terminated by another party
thereto due to an actual or alleged breach or default by Xennex.  Except as
disclosed in Schedule 2.16(c) and 2.11 (b), there are no existing disputes or
disagreements of any kind whatsoever between Xennex and any party to a Material
Contract or License.
 
2.17                Customer Relations.  There are no existing disputes or
disagreements of any kind whatsoever between Xennex and any of the customers for
Xennex’s products, including, but not limited to, disputes or disagreements
regarding payments made or owed, or the quality or performance of any product or
Intellectual Property, other than those that may arise or exist in the ordinary
course of business and are not material to Xennex or its business.
 
2.18                Permits.  The licenses, permits, certificates, and
government authorizations described in Schedule 2.18 (the Permits) constitute
all of the business and industry related licenses, permits, certificates, and
government authorizations necessary to legally conduct the business of Xennex as
now being conducted.  Schedule 2.18 discloses as to Xennex the Permits held and
the jurisdictions that issued the Permits.  All of the Permits held by Xennex,
as reflected on Schedule 2.18, have been legally and validly issued and are, as
at Closing, in full force and effect.  The consummation of the sale of the
Xennex Shares to LifeMap will not result in the cancellation or termination of
any of the Permits.
 
 
12

--------------------------------------------------------------------------------

 
 
2.19                Financial Statements.  Xennex has provided LifeMap and
BioTime with financial statements and other financial information as follows
(the Financial Statements): (a) income statements and balance sheets for Fiscal
Years 2009, 2010; and 2011, and (b) income statements and balance sheets for the
month of January 2012.  The Financial Statements are true and fair for the
periods presented, and the income statements and balance sheets were prepared in
conformity with reasonable accounting principles, consistently applied.  The
balance sheets and statements of income included in the Financial Statements
fairly present the financial positions of the business and the results of
operations at the dates presented and for the periods then ended.  Since
December 31, 2011, there has not been any material adverse change in the
financial condition, assets, liabilities, revenues, or business of
Xennex.  Since December 31, 2011, Xennex has not sold or transferred any portion
of its assets or property that would be material to Xennex taken as a whole,
except for sales of inventory and transfers of cash in payment of trade payables
and other expenses, all in the usual and ordinary course of business.  As of
January 31, 2012, Xennex had no liabilities, indebtedness, or obligations that
are not reflected on its January 31, 2012 balance sheet.  Since December 31,
2011 Xennex has not incurred any liabilities, indebtedness, or obligations other
than trade payables and ordinary, recurring accruals arising in the ordinary
course of business and consistent with past practices.
 
2.20                Customers Revenues.  Schedule 2.20 is a true and complete
schedule showing the sale and licensing of products (including data base
information), on a product by product basis to each of Xennex’s customers during
the twelve months ended December 31, 2011.
 
2.21                Products; Services; LifeMap Warranty Claims.  All products
sold, licensed, leased, or delivered by Xennex to customers and all services
provided by Xennex to customers (including all data base information) on or
prior to the Closing Date pursuant to any Material Contracts conform in all
material respects to applicable contractual commitments and express and implied
warranties (to the extent not subject to legally effective express exclusions of
warranties), and conform in all material respects to packaging, labeling,
advertising, and marketing materials, and to applicable product or service
specifications or documentation.  Xennex has no liability and there is no
legitimate basis for any present or future action, suit, proceeding, hearing,
investigation, charge, complaint, claim, or demand against Xennex giving rise to
any material liability relating to the sale of any product or performance of any
service by Xennex pursuant to any Material Contracts, or for replacement or
repair of any product, or other damages in connection with the sale or licensing
of any product or performance of any service (including data base information)
by Xennex pursuant to any Material Contracts, in excess of any reserves for such
liabilities reflected on the balance sheets included in the Financial
Statements.
 
2.22                Funding of Xennex.  No current government funding, or
funding by or facilities of a university, college, other educational
institution, or research center, is being used in the development of any Xennex
Intellectual Property or product, except as disclosed in Schedule 2.22.
 
2.23                Employees.  Attached hereto as Schedule 2.23, and made a
part of this Agreement, is a complete list of the current employees of Xennex
and their current salary, bonus entitlements, vacation, sick leave, and other
remuneration and benefits.  Except as disclosed in Schedule 2.23, Xennex has no
liability to such employees for any accrued wages, vacation, sick leave,
bonuses, or other benefits.  Each Xennex employee is an employee “at will” who
may be terminated at any time by Xennex with or without cause.  There are no
employment agreements between Xennex and any Xennex employee. No Xennex employee
is entitled to any bonus, increase in salary, or other remuneration of any kind
based on or arising from the execution and delivery of this Agreement or the
merger of Xennex into LifeMap.
 
 
13

--------------------------------------------------------------------------------

 
 
2.24                Employee Benefit Plans.  Except as indicated on Schedule
2.24, there are no pension, profit sharing, retirement, health insurance,
disability, life insurance, stock option, stock ownership, stock purchase,
phantom stock, stock appreciation right, or similar compensation or benefit plan
(collectively hereinafter referred to as Employee Benefit Plans) in effect with
respect to any of the current employees of Xennex.  None of the Employee Benefit
Plans are pension, profit sharing, or deferred compensation benefits subject to
the Employee Retirement Income Security Act, as amended.
 
2.25                Employee Relations.  There are no existing disputes or
disagreements of any kind whatsoever between Xennex and any party to an
Employment Arrangement, including, but not limited to, disputes or disagreements
regarding compensation or benefits paid or owed, the meaning of any term or
provision of an Employment Agreement or other Employment Arrangement, the
enforceability or validity of an Employment Agreement or other Employment
Arrangement, or the sufficiency or quality of services provided or performed by
any person under any of the Employment Agreements or other Employment
Arrangements.  Xennex has received no notification from any party to an
Employment Agreement to the effect that such party intends to exercise any right
to terminate, cancel, or decline to renew any Employment Agreement, and Xennex
has no reason to believe that any party to an Employment Agreement has any
intention to take any such action.  Xennex has not considered dismissing any
current management or other current senior employee, and no current manager or
current senior employee has given or received notice terminating his or her
employment where termination will take effect on or after Closing.
 
2.26                Labor Difficulties.  With respect to all current employees
of Xennex, (i) Xennex is in compliance in all material respects with all
applicable laws respecting employment and employment practices, terms and
conditions of employment, and wages and hours, including, without limitation,
any such laws respecting employment discrimination and occupational safety and
health requirements, and has received no notice that it is engaged in any unfair
labor practice; (ii) there is no unfair labor practice complaint against Xennex
pending or threatened before any government agency or authority; (iii) none of
the current employees is represented by any union and no negotiations regarding
union representation are ongoing; and (iv) no arbitration proceeding arising out
of or under any collective bargaining agreement is pending.  There are no claims
pending, or threatened or capable of arising, against Xennex by any of its
current or former employees or workmen or third parties, in respect of an
accident or injury which is not fully covered by insurance.
 
2.27                Dividends and Distributions.  Except for any dividends and
distributions that have been legally paid in full prior to December 31, 2011,
the board of directors of Xennex has not (a) declared any dividend or
distribution to its shareholders on account of Xennex Shares of any class or
series, or (b) set any record date for the determination of holders of Xennex
Shares of any class or series entitled to receive any dividend or distribution;
provided, however, that a portion Xennex’s cash on hand at the Closing Date may
be paid to Xennex Stockholders after the Closing Date in accordance with Section
5.8.
 
 
14

--------------------------------------------------------------------------------

 
 
2.28                Taxes.  Xennex has filed when due all federal, state, and
local income tax returns, and all other returns with respect to taxes which are
required to be filed with the appropriate authorities of the jurisdictions where
business is transacted by Xennex, or where Xennex owns any property.  All items
and entries provided for or reflected in such returns are correct, are made on a
proper basis, and are not subject to any adjustment that would result in Xennex
(or LifeMap after the Merger) owing any tax, penalties, or interest.  All
amounts, if any, required to be paid, as shown on such returns, and all
assessments and all other taxes, governmental charges, penalties, interest, and
fines due and payable on or before the date of this Agreement, have been
paid.  To the best of the knowledge of Xennex, there are no suits, actions,
claims, investigations, inquiries, or proceedings now pending against Xennex in
respect of taxes, governmental charges, or assessments; nor are there any
matters under discussion with any governmental authority relating to taxes,
governmental charges, or assessments asserted by any such authority.  Where
required under any applicable law, Xennex has withheld from each payment made to
each of its current and former employees the amount of all taxes required to be
withheld therefrom and has paid the same to the proper tax receiving
officers.  Xennex is not a party to or bound by any tax indemnity, tax sharing,
or tax allocation agreement.  All information furnished to the relevant tax
authorities or other governmental authorities in any applicable jurisdictions,
in connection with the application by Xennex for any consent or clearance, fully
and accurately disclosed in all material respects all facts and circumstances
material to the decision of each relevant tax authority or other
authority.  Xennex has not taken any action which has had, or will have on
Closing, the result of altering, prejudicing, or in any way disturbing any
arrangement or agreement which it has previously had with the relevant tax
authority.  Xennex has not engaged in, or been a party to, any transaction or
series of transactions, or scheme or arrangement, of which the purpose or effect
was the avoidance, or deferral, or a reduction in the liability to, taxation,
except as may be permitted by applicable tax law and regulations.
 
2.29                Litigation; Investigations.  To the best knowledge of Xennex
and the Xennex Stockholders there are no lawsuits, actions, claims; or any
investigations or inquiries by an administrative agency or governmental body; or
any legal, administrative, or arbitration proceedings pending or threatened
against Xennex or any of its properties, assets, or business; or to which Xennex
is, or in the case of threatened proceedings might become, a party; or any other
lawsuit, action, claim, or proceeding pending, or threatened against Xennex, and
which (a) challenges Xennex’s right to enter into this Agreement, or challenges
any action taken or to be taken, by Xennex in connection with this Agreement, or
(b) if decided adversely to Xennex could result in the loss of any License,
Permit, Material Contract, or patent or (c) could lead to (i) the imposition of
any adverse prohibitions, conditions, restrictions, limitations, or requirements
on the right of Xennex to conduct its business in the manner in which such
business has been conducted by Xennex, (ii) the imposition of any material fine,
penalty, or sanction, (iii) the refusal or denial to issue or the cancellation,
denial, or refusal to renew any Permit held by Xennex or required for the
conduct of any aspect of Xennex’s business, (iv) to a judgment against Xennex
requiring Xennex to pay damages or other amounts in excess of $10,000; or (v)
fine, penalty, or other sanction has been imposed by any judicial,
administrative, or regulatory body or government authority against Xennex.  To
the best knowledge of Xennex and the Xennex Stockholders there is no outstanding
order, writ, injunction, or decree of any court, administrative agency,
governmental body, or arbitration tribunal against or affecting Xennex or any of
its properties, assets, Intellectual Property (owned or used under any License),
business, or prospects.  Xennex and/or its current officers, agents, or
employees has not, for the purposes of securing any contract for Xennex, given
or offered any (i) bribe, (ii) corrupt or unlawful payment or contribution, or
(iii) any other corrupt or unlawful inducement.
 
 
15

--------------------------------------------------------------------------------

 
 
2.30                Consents.  No party has a right to terminate any License,
Material Contract, the Lease, or any Permit as a result of the Merger, except
for such rights as have been or on the Closing Date and assuming full
satisfaction, without waiver, of the conditions to Closing set forth in Section
4.3(b), will have been waived in writing.
 
2.31                Disclosure.  The information furnished or to be furnished by
Xennex to LifeMap and BioTime in the Schedules in connection with the Merger, is
true and correct in all material respects.
 
2.32                Books and Records.  The financial books and records of
Xennex have been prepared and maintained in accordance with reasonable
accounting principles, consistently applied, and give a true and fair view of
the assets, liabilities, state of affairs, financial position, and results of
operation of Xennex.
 
2.33                Insurance.  Schedule 2.33 contains a true and correct list
and description (including insurer, coverages, deductibles, limitations, and
expiration dates) of all material insurance policies (including without
limitation, fire and casualty, general liability, theft, life, workers’
compensation, managers and officers errors and omissions, and business
interruption) that are maintained by Xennex or that name Xennex as an insured
(or loss payee), including without limitation those that pertain to the assets
or operations of Xennex.  All such policies are in full force and effect.  No
material claim is outstanding by Xennex under any policy of insurance and there
are no circumstances likely to give rise to such a claim.  Nothing has been done
or omitted, or has occurred, which could make a policy of insurance taken out by
Xennex void or voidable or is likely to result in an increase in premium.
 
2.34                Banking and Finance.  Xennex does not have any bank account
(whether in credit or overdrawn) other than its bank accounts at the banks
disclosed in Schedule 2.34 and its Financial Statements, and there have been no
payments out of or drawings against the said accounts since December 31, 2011,
except for payment in the ordinary and proper course of business and
distributions for all prior years up to and including the year ended December
31, 2011.  Xennex does not have any liabilities in the nature of borrowings, or
in respect of debentures or negotiable instruments, other than cheques drawn in
the ordinary course of business on the aforementioned bank accounts, and other
than as disclosed in the Financial Statements.  Xennex is not a party to any
loan agreement, facility letter, or other agreement for the provision of credit
or financing facilities or any agreement for the sale, factoring, or discounting
of debts.
 
 
16

--------------------------------------------------------------------------------

 
 
2.35                Insolvency.  No order, nor any petition, other application,
or resolution has been made, presented, or passed; nor has any meeting convened
for the winding-up, judicial management, administration, or receivership of
Xennex been called or taken place; nor are there any grounds on which any person
would be entitled to have Xennex wound up or placed under judicial management,
administration, or receivership; nor has any person threatened to present such a
petition, or convened or threatened to convene a meeting of Xennex to consider a
resolution, to wind up Xennex or any other resolutions; nor has any such step
been taken in relation to Xennex under the law relating to insolvency or the
relief of debtors.  No receiver, judicial manager, or any other person in
similar capacity (including, where relevant, an administrative receiver and
manager) has been appointed over the whole or any part of any of the property,
assets, and/or undertaking of Xennex; and there are no grounds on which a
petition or an application could be based for the appointment of such a
receiver.  No composition in satisfaction of the debts of Xennex, scheme of
arrangement of its affairs, or compromise or arrangement between Xennex and its
respective creditors, has been proposed, sanctioned, or approved.  No distress,
distraint, charging order, garnishee order, execution, or any other process has
been levied or applied for in respect of the whole or any part of any of the
property, assets, and/or undertaking of Xennex.  Save as disclosed in the
Financial Statements, no material event, or intervention or notice by any third
party has occurred, that has caused or may cause, any floating charge created by
Xennex to vest or to become enforceable, nor has any such vesting occurred or
such enforcement been processed/pursued.  None of Xennex has been a party to any
transaction with any third party which, in the event of any such third party
going into liquidation, bankruptcy, or related process, would cause any such
transaction to be set aside or be voidable at the option of any person.
 
2.36                Contracts, Commitments and Arrangements with Connected
Person, etc.  Except as disclosed on Schedule 2.36, there are no existing
contracts or arrangements to which Xennex is a party or in which any of the
Xennex Stockholders or directors of Xennex, and/or any person connected with,
Xennex or any of the Xennex Stockholders is interested, whether directly or
indirectly.  Except as disclosed on Schedule 2.36, there shall not be
outstanding on Closing any material contracts, agreement, arrangements, or
understandings (which are legally binding) between Xennex and any Xennex
Stockholder, or any person connected with any such person, relating to (a) the
management of the business of Xennex, (b) the ownership or transfer of ownership
of the assets or capital stock of Xennex, or (c) the provision, supply,
purchase, lease, license, or finance of goods, services, Intellectual Property,
real property, or the Facilities, or any part thereof, to or by Xennex.
 
2.37                Powers of Attorney/Authority.  Except for the powers of
attorney granted to patent agents for the conduct of patent matters, Xennex has
not given a power of attorney or any other authority (express, implied, or
ostensible), other than BioScene Informatics, Inc. which is still outstanding or
effective to any person to enter into any contract, commitment, or obligation,
or to do anything on Xennex’s behalf, other than any authority to current
employees to enter into routine trading contracts in the normal course of their
duties.
 
2.38                Maintenance of Records.  The statutory books, books of
account, and other records of whatsoever kind of Xennex are in all material
respects up-to-date and maintained in accordance with all applicable legal
requirements, and contain in all material respects complete and accurate records
of all matters required to be dealt with in such books; all such books and
records, and all other documents (including documents of title and copies of all
subsisting agreements to which Xennex is a party), which are the property of
Xennex, or ought to be in its possession are in its possession or under its
control; and no notice or allegation that any is incorrect or should be
rectified has been received.
 
 
17

--------------------------------------------------------------------------------

 
 
2.39                Filing of Financing Statements.  All financing statements
with respect to any charges, pledges, liens, mortgages, security interests, or
other liens by or in favor of Xennex have (if appropriate) been filed, recorded,
or registered in accordance with the provisions of all applicable laws, comply
with the necessary formalities as to filing, recording, registration, or
otherwise have complied with the laws and formalities of any other relevant
jurisdiction.  The description of collateral or secured property in such
documents are complete and accurate in all respects.
 
2.40                Warranties and Indemnities.  Xennex has not, or at any time
prior to Closing will not have, sold or otherwise disposed of any property,
assets, and/or undertakings (other than inventory, trading stock, or other
products sold, or services provided, in the ordinary course of business) in
circumstances such that Xennex is, or may be, still subject to any liability
(whether contingent or otherwise) under any representation, warranty, or
indemnity given or agreed to be given (other than representation, warranty, or
indemnity given or agreed to be given in respect of inventory or trading stock,
or services provided in the ordinary course of business) on or in connection
with such sale or disposal.
 
2.41                Joint Ventures, Partnerships, etc.  Xennex is not, and has
not agreed to become, a member of any joint venture, consortium, partnership, or
other unincorporated association (other than a recognized trade
association).  Xennex is not, and has not agreed to become, a party to any
agreement or arrangement of participating with others in any business sharing
commissions or other income other than those listed on Schedule 2.41.
 
2.42                Sufficiency of Cash on Hand.  At Closing, Xennex will have
an amount of cash on hand not less than the sum of all accrued but unpaid
liabilities of Xennex as of the Closing Date plus cash held by Xennex on account
of pre-paid subscriptions and advertising for periods after the Closing Date.
 
ARTICLE 3
REPRESENTATIONS AND WARRANTIES OF BIOTIME AND LIFEMAP
 
BioTime and LifeMap make the Article 3 Warranties for the benefit and reliance
of Xennex and the Xennex Stockholders.  The Article 3 Warranties are true and
correct in all material respects on the date of this Agreement, and are
qualified accordingly.  Except in furtherance of the consummation of the Merger,
neither BioTime nor LifeMap will take any action, or omit or fail to take any
act, in any manner within its control, that would cause any of the Article 3
Warranties to be to be untrue in any material respect as of the Closing
Date.  BioTime and LifeMap hereby jointly and severally represent and warrant as
follows:
 
3.1                  Organization.  Each of BioTime and LifeMap is a corporation
duly organized, validly existing and in good standing under the laws of the
state of its incorporation, with the requisite power and authority to own and
use its properties and assets and to carry on its business as currently
conducted.  BioTime and LifeMap are duly qualified to conduct their business and
are in good standing as a foreign corporation in each jurisdiction in which the
nature of the business conducted or property owned by it makes such
qualification necessary.
 
 
18

--------------------------------------------------------------------------------

 
 
3.2                  Authority; Enforceability.  Each of BioTime and LifeMap has
the corporate power and authority to execute and deliver, and to perform all of
its obligations under, this Agreement.  The execution and delivery of this
Agreement, and the performance by BioTime and LifeMap of their respective
obligations under this Agreement, have been duly authorized by all necessary
action on the part of the Boards of Directors of BioTime and LifeMap.  This
Agreement is the valid and binding agreement of BioTime or LifeMap, enforceable
in accordance with its terms, except to the extent limited by any bankruptcy,
insolvency, or similar law affecting the rights of creditors generally.  BioTime
is the sole shareholder of LifeMap, and as such sole shareholder, BioTime has
approved the entering into by LifeMap of this Agreement and the Merger
contemplated hereby.
 
3.3                  No Conflict.  The execution and delivery of this Agreement,
and consummation of the transactions contemplated hereunder and thereunder, by
BioTime and LifeMap do not and will not violate any provisions of (i) any
federal or state rule, regulation, statute, or law applicable to BioTime or
LifeMap or (ii) the terms of any order, writ, or decree of any federal or state
court or judicial or regulatory authority or body by which BioTime or LifeMap is
bound, or (iii) the articles of incorporation or bylaws of BioTime or LifeMap.
 
3.4                  Validity of BioTime Shares and LifeMap Shares.  The BioTime
Shares and the LifeMap Shares, when delivered at Closing or from the Escrow,
will be duly authorized and validly issued, fully paid, and nonassessable.
 
3.5                  Litigation.  There is no action, proceeding, or
investigation pending, or any basis therefor or threat thereof, which challenges
BioTime’s or Life Map’s right to enter into this Agreement, or challenges any
action taken or to be taken, by BioTime or LifeMap in connection with this
Agreement.
 
3.6                  SEC Documents; Financial Statements.  BioTime has filed all
reports required to be filed by it under the Securities Exchange Act of 1934, as
amended (the Exchange Act), including pursuant to Section 13(a) or 15(d)
thereof, during the two (2) years prior to the date hereof (the foregoing
materials being collectively referred to herein as the SEC Reports).  None of
the SEC Reports, when filed, contained any untrue statement of a material fact
or omitted to state a material fact required to be stated therein or necessary
in order to make the statements therein, in light of the circumstances under
which they were made, not misleading.  The financial statements of BioTime
included in the SEC Reports have been prepared in accordance with United States
generally accepted accounting principles applied on a consistent basis during
the periods involved, except as may be otherwise specified in such financial
statements or the notes thereto, and fairly present in all material respects the
financial position of BioTime as of and for the dates thereof and the results of
operations and cash flows for the periods then ended, subject, in the case of
unaudited statements, to normal, immaterial, year-end audit adjustments.
 
3.7                  Absence of Certain Changes. Since December 31, 2011, except
as specifically disclosed in the SEC Reports, (i) there has not been any
material adverse change in the financial condition, assets, liabilities,
revenues, or business of BioTime, (ii) BioTime has not incurred any liabilities
(contingent or otherwise) other than (A) trade payables, accrued expenses,
licensing fees and similar expenses, and other liabilities incurred in the
ordinary course of business consistent with past practice, and (B) liabilities
not required to be reflected in BioTime’s financial statements pursuant to GAAP
or not required to be disclosed in filings made with the Securities and Exchange
Commission, (iii) BioTime has not altered its method of accounting or the
identity of its auditors, and (iv) BioTime has not declared or made any dividend
or distribution of cash or other property to its stockholders or purchased,
redeemed, or made any agreements to purchase or redeem any shares of its capital
stock.
 
 
19

--------------------------------------------------------------------------------

 
 
3.8                  Listing and Maintenance Requirements.  BioTime has not, in
the 12 months preceding the date hereof, received notice from the NYSE Amex to
the effect that BioTime is not in compliance with the listing or maintenance
requirements of the NYSE Amex.
 
3.9                  Taxes.  BioTime has filed when due all federal, state, and
local income tax returns, and all other returns with respect to taxes which are
required to be filed with the appropriate authorities of the jurisdictions where
business is transacted by BioTime, or where BioTime owns any property, and any
taxes due, as reflected on such tax returns, have been paid.
 
ARTICLE 4
CLOSING
 
4.1                  Documents Delivered By Xennex.  The obligations of BioTime
and LifeMap hereunder to consummate the Merger are subject to and conditioned
upon the delivery by Xennex of originals of the following documents, on or
before the Closing:
 
(a)            Merger Certificate.  An original of the California Merger
Certificate duly executed by Xennex in conformity with Sec.173 and Sec.1103 of
the California Code, and an original of the Massachusetts Merger Certificate
duly executed by Xennex in conformity with Massachusetts General Law, Chapter
156D.
 
(b)            Officers’ Certificate.  (i) A certified, true copy of the
resolutions of the board of directors of Xennex authorizing and approving the
execution and delivery of this Agreement and the consummation of the Merger,
certified by the duly elected and incumbent corporate secretary of Xennex; (ii)
a certificate signed by the duly elected and incumbent officers of Xennex, dated
the Closing Date, attesting to such incumbency and as to the veracity of their
signatures; and (iii) a certificate executed by the Chief Executive Officer of
Xennex, dated the Closing Date, certifying that the conditions set forth in
Section 4.3, other than 4.3(h) and 4.3(i), have been satisfied.
 
(c)            Good Standing Certificates.  A certificate from the Secretary of
State of Massachusetts, dated not earlier than ten days prior to the Closing
Date, attesting to the good standing of Xennex as a Massachusetts corporation.
 
(d)            Shareholder List.  A list showing the name and address of each
holder of Xennex Shares and the number of Xennex Shares of each class and series
held by each of them as of the Closing Date.  In the event that the Closing Date
shall be a date other than the Effective Date, and if any transfer of Xennex
Shares is registered in the books and records of Xennex after the Closing Date,
Xennex shall promptly, after the Effective Date, provide BioTime and LifeMap
with an amended list showing the name and address of each holder of Xennex
Shares and the number of Xennex Shares of each class and series held by each of
them as of the Effective Date.
 
 
20

--------------------------------------------------------------------------------

 
 
(e)            Opinion of Counsel.  An opinion of counsel from Truelove, Dee &
Chase, LLP, counsel to Xennex, in form and substance of that attached as Exhibit
F.
 
(f)            Assignment of Research Agreements.  An Assignment of Research &
License Agreements, in the form attached as Exhibit G (Assignment Agreement),
duly executed by Xennex, the Xennex Stockholders, and Yeda Research and
Development Company, Ltd. (Yeda) pursuant to which Yeda will consent to the
assignment of the R&L Agreements (as defined in the Assignment Agreement) to
LifeMap through the Merger.
 
(g)           Amendment of R&L Agreements.  An amendment of the R&L Agreements,
in the form of Exhibit H, duly executed by Yeda and Xennex, permitting BioTime
to make such disclosures concerning the R&L Agreements as it determines to be
necessary under applicable Federal, state, and foreign securities laws and the
rules and regulations of any securities exchange on which BioTime shares trade.
 
(h)           Shareholders’ Agreement.  A counterpart of the Right of First
Refusal and Shareholders Agreement in form attached as Exhibit I (Shareholders
Agreement) duly executed by each Xennex Stockholder and Yeda.
 
(i)            Escrow Agreement.  Two counterparts of the Escrow Agreement, duly
executed by Xennex, the Xennex Stockholders, and by Kenneth Elsner as the
Representative of the Xennex Stockholders.  The Escrow Agreement so executed
shall be accompanied by stock transfer powers with respect to the BioTime Shares
and LifeMap Shares held in escrow, and power of attorney appointing the
Representative, signed by each Xennex Stockholder.
 
(j)            Stock Certificates; Stock Transfer Powers.  Letters of
transmittal, in a form to be provided by BioTime, signed by each Xennex
Stockholder instructing BioTime (and its transfer agent) and LifeMap to issue
and deliver to the Xennex Stockholder the number of BioTime Shares and LifeMap
Shares into which their Xennex stock is converted upon consummation of the
Merger, less the number of BioTime Shares and LifeMap Shares to be delivered to
Yeda as provided in Section 5.1 and the Assignment Agreement, and accompanied by
(i) all of the stock certificates evidencing their shares of Xennex common
stock, and (ii) irrevocable stock transfer powers, in form and substance
acceptable to BioTime (and its transfer agent) and LifeMap, duly executed by the
Xennex Stockholders instructing BioTime (and its transfer agent) and LifeMap to
transfer BioTime Shares and LifeMap Shares (which shall exclude Escrow Shares)
to Yeda as provided in Section 5.1 and the Assignment Agreement.
 
(k)           Cash Balances; Liabilities.  A list of all the outstanding and
unpaid debts, liabilities, and obligations owing by Xennex to creditors and
third parties as at three Business Days before the Closing Date, other than
future rent obligations arising under the Lease and obligations incurred in the
ordinary course of business of Xennex after January 31, 2012.
 
4.2                  Documents Delivered By LifeMap and BioTime.  The
obligations of Xennex hereunder to consummate the Merger are subject to and
conditioned upon the delivery by LifeMap and BioTime, as applicable, of
originals of the following documents, on or before the Closing:
 
 
21

--------------------------------------------------------------------------------

 
 
(a)            Certificates of Merger.  One counterpart for each of the
following, duly executed by LifeMap and BioTime: (i) Massachusetts Merger
Certificate; and (ii) California Merger Certificate.
 
(b)            BioTime’s Secretary’s Certificates.  (i) A certified, true copy
of the resolutions of the board of directors of BioTime authorizing and
approving the execution and delivery of this Agreement (including the issuance
of the BioTime Shares upon the consummation of the Merger), certified by the
duly elected and incumbent corporate secretary of BioTime; (ii) a certificate
signed by the duly elected and incumbent officers of BioTime, dated the Closing
Date, attesting to such incumbency and as to the veracity of their signatures;
and (iii) a certificate executed by the Chief Executive Officer of BioTime,
dated the Closing Date, certifying that the conditions set forth in Section 4.4,
other than Section 4.4(e) insofar as it relates to the Xennex Stockholder
approval, have been satisfied.
 
(c)            Good Standing Certificates.  Certificate from the Secretary of
State of California, each dated not earlier than ten days prior to the Closing
Date, attesting to the good standing of BioTime and of LifeMap as California
corporations.
 
(d)            LifeMap’s Secretary’s Certificates.  (i) A certified, true copy
of the resolutions of the board of directors of LifeMap authorizing and
approving the execution and delivery of this Agreement and the consummation of
the Merger, certified by the duly elected and incumbent corporate secretary of
LifeMap; (ii) a certificate signed by the duly elected and incumbent officers of
LifeMap, dated the Closing Date, attesting to such incumbency and as to the
veracity of their signatures; and (iii) a certificate executed by the Chief
Executive Officer of LifeMap, dated the Closing Date, certifying that the
conditions set forth in Section 4.4, other than Section 4.4(e) insofar as it
relates to the Xennex Stockholder approval, have been satisfied.
 
(e)            Escrow Agreement.  Two counterparts of the Escrow Agreement, duly
executed by LifeMap and the Escrow Agent.
 
(f)            Opinion of Counsel.  An opinion of counsel from Thompson, Welch,
Soroko & Gilbert, LLP, counsel to BioTime, in form and substance of that
attached as Exhibit J.
 
(g)           Assignment Agreement.  A counterpart of the Assignment Agreement
duly executed by BioTime.
 
4.3                  Conditions to LifeMap’s and BioTime’s Obligation to
Close.  The obligations of LifeMap and BioTime hereunder to consummate the
Merger are subject to the satisfaction of the following conditions on or before
the Closing Date.
 
(a)            Xennex Stockholder Approval.  The Xennex Stockholders shall
approve to the Merger pursuant to this Agreement by the vote at the Meeting or
by written consent as required by the Massachusetts Law and the Certificate of
Incorporation of Xennex.  No Xennex Shares shall qualify as Dissenting Shares.
 
 
22

--------------------------------------------------------------------------------

 
 
(b)           Third Party Approval.  Xennex shall have obtained, subject only to
consummation of the Merger, all approvals or waivers necessary for Xennex to
validly assign the Material Contracts and Licenses to LifeMap upon the Effective
Date.
 
(c)            Delivery of Documents.  LifeMap and BioTime shall have received
all of the documents required to be delivered to LifeMap and BioTime,
respectively, under Section 4.1.
 
(d)            Filing of Certificates of Merger.  Xennex shall have filed the
Massachusetts Merger Certificate with the Massachusetts Secretary of State.
 
(e)            Representations and Warranties.  The Article 2 Warranties shall
be true and correct in all material respects on and as of the Closing Date (or
if made as of a specific date, at and as of such date) with the same effect as
though such representations and warranties had originally been made as of the
Closing.
 
(f)            Performance.  Xennex and the Xennex Stockholders shall have
performed and complied, in all material respects, with all agreements,
obligations, and conditions that they are required to perform or comply with
under this Agreement, on or before the Closing Date.
 
(g)           Lawsuits.  No lawsuit, proceeding, or investigation shall have
been commenced by any governmental authority on any grounds to restrain, enjoin,
or hinder the consummation of the transactions contemplated by this Agreement.
 
(h)           Listing Approval.  The NYSE Amex shall have approved the listing
of the BioTime Shares on a when issued basis.
 
(i)            Compliance with Securities Laws.  The sale and issuance of the
BioTime Shares and LifeMap Shares shall be (a) exempt from registration under
the Securities Act, and (b) exempt from registration, qualification, or other
regulation under the laws of any state of the United States and any country in
which any Xennex Stockholder resides.
 
(j)            Employment Agreements.  The employees of Xennex listed on
Schedule 4.3(j) shall have executed and delivered to LifeMap employment
agreements in substantially the forms set forth on Exhibit K attached hereto and
reflecting the compensation and other terms set forth in offer letters from
LifeMap with regard to their employment with LifeMap following the Closing in
the respective positions therein provided, and the same shall not have been
revoked, withdrawn, or amended.
 
(k)           the LifeMap 2011 Stock Option Plan shall be amended to reduce the
number of shares of LifeMap common stock (on a post one-for-four reverse split
basis) to 571,428 shares, with a corresponding reduction in the number of
options granted or authorized by the LifeMap board of directors, and each
employee, consultant, and director of LifeMap to whom any stock options were
granted or offered shall sign a written consent, in form and substance
satisfactory to LifeMap and BioTime, to such reduction in the number of options
so granted or offered to them.
 
 
23

--------------------------------------------------------------------------------

 
 
(l)           The consulting agreement between Xennex and DWLS Consulting, Inc.,
and the consulting agreement between Xennex and Mind Trickle Solutions, Inc.
shall have been terminated effective on the Closing Date without any obligation
on the part of Xennex to pay any fee or other consideration as a result of the
termination of such consulting agreements or as a result of the Merger, and
Xennex and the Xennex Stockholders shall have provided evidence to such effect
satisfactory to BioTime and LifeMap.
 
4.4                  Conditions to Xennex’s Obligation to Close.  The
obligations of Xennex hereunder to consummate the Merger are subject to the
satisfaction of the following conditions on or before the Closing Date.
 
(a)           Delivery of Documents.  BioTime and LifeMap shall have delivered
all of the documents required to be delivered under Section 4.2 to Xennex.
 
(b)           Filing of Certificate of Merger.  LifeMap shall have filed (or
made adequate arrangements for the filing of) the California Merger Certificate
with the Secretary of State of the State of California.
 
(c)           Representations and Warranties.  The Article 3 Warranties shall be
true and correct in all material respects on and as of the Closing Date (or if
made as of a specific date, at and as of such date) with the same effect as
though such representations and warranties had originally been made as of the
Closing.
 
(d)           Performance.  LifeMap and BioTime shall have performed and
complied, in all material respects, with all agreements, obligations, and
conditions that it is required to perform or comply with, on or before the
Closing Date.
 
(e)           Shareholder Approval.  The shareholder(s) of LifeMap and the
shareholders of Xennex shall have each approved of the Merger.
 
(f)            Listing Approval.  The NYSE Amex shall have approved the listing
of the BioTime Shares on a when issued basis.
 
4.5                  Commercially Reasonable Efforts.  From the date of this
Agreement to the Closing, each Party shall use commercially reasonable efforts
to take, or cause to be taken, all actions and to do, or cause to be done, and
to assist and cooperate with the other Parties in doing, all things, in each
case necessary or advisable to permit the consummation of the Merger and the
other transactions contemplated hereby, including (i) obtaining any consents,
authorizations, Shareholder Questionnaires, approvals, permits, licenses, or
governmental authorizations, estoppel certificates and filings under any
applicable Law required to be obtained or made by either of them which may be
necessary or appropriate to permit the consummation of the Merger and the other
transactions contemplated hereby, (ii) ensuring that its representations and
warranties remain true and correct in all material respects through the Closing
Date and (iii) ensuring that the conditions to the obligations of the other
Parties to consummate the Merger are satisfied.  In the event that the Merger is
not consummated, the Xennex stock certificates delivered to BioTime and LifeMap
pursuant to Section 4.1(j) shall be returned to the Xennex Stockholders.
 
 
24

--------------------------------------------------------------------------------

 
 
ARTICLE 5
ADDITIONAL COVENANTS
 
5.1                  Yeda Assignment Agreement and Consent.  Under the terms of
the R&L Agreements the Merger will constitute an assignment of the R&L
Agreements requiring the prior written approval of Yeda.  Conditioned upon the
receipt of the Assignment Agreement duly executed by Yeda, pursuant to which
Yeda shall consent to the assignment of the R&L Agreements to LifeMap through
the Merger, BioTime and LifeMap consent to the transfer of [*Certain information
has been omitted under a request for confidential treatment, and the omitted
information has been filed with the Commission] BioTime Shares and [*Certain
information has been omitted under a request for confidential treatment, and the
omitted information has been filed with the Commission] LifeMap Shares by Xennex
Stockholders to Yeda as consideration for Yeda’s consent to the assignment of
the R&L Agreements to LifeMap through the Merger; provided, that (a) Yeda
executes and delivers to BioTime and LifeMap an investment representation
letter, in form and content acceptable to BioTime and LifeMap, containing
representations, warranties, and agreements concerning Yeda’s investment intent
with respect to such BioTime Shares and Yeda Shares and the applicable
restrictions on transfer under the Securities Act and applicable state and
foreign securities laws, (b) the stock certificates evidencing such BioTime
Shares and LifeMap Shares shall bear such legends as BioTime and LifeMap may
require pertaining to restrictions on transfer under the Securities Act and
applicable state and foreign securities laws, and (c) Yeda executes and delivers
to LifeMap a counterpart of the Shareholders Agreement.
 
5.2                  Additional LifeMap Shares.  Xennex and the Xennex
Stockholders and LifeMap acknowledge and agree that in consideration for BioTime
issuing the BioTime Shares, having an agreed market value of $2,000,000, as part
of the Merger Consideration to enable LifeMap to acquire Xennex in the Merger,
immediately following the consummation of the Merger LifeMap shall issue to
BioTime 1,142,857 fully paid and non-assessable shares of LifeMap common stock.
 
5.3                  LifeMap Stock Option Plan.  Prior to the consummation of
the Merger, the LifeMap 2011 Stock Option Plan (the Plan) shall be amended to
reduce the number of shares of LifeMap common stock (on a post one-for-four
reverse split basis) to 571,428 shares, with a corresponding reduction in the
number of options granted or authorized by the LifeMap board of
directors.  Following the consummation of the Merger, the Plan shall be further
amended to add an additional 1,271,041 shares of LifeMap common stock (on a post
one-for-four reverse split basis) to the Plan so that the Plan will include, in
the aggregate, 1,842,469 shares of LifeMap common stock, as adjusted for the
one-for-four reverse stock split.  The Xennex Stockholders agree to vote all of
their LifeMap Shares (whether at a meeting of LifeMap shareholders or by written
consent in lieu of a meeting) for approval of the amendment to the Plan.
 
5.4                  Further Assurances.  Xennex will execute, acknowledge,
deliver, file, and record such additional certificates, deeds, instruments,
notices, and documents; and will take such additional actions as BioTime and
LifeMap may reasonably request on or after the date of this Agreement to effect,
complete, or perfect the Merger and the vesting of title of the assets of Xennex
in LifeMap.  LifeMap and BioTime will each execute, acknowledge, deliver, file,
and record such additional certificates, instruments, notices, and documents;
and will take such additional actions as Xennex may reasonably request on or
after the date of this Agreement to effect, complete, or perfect the Merger, and
the issuance of the BioTime Shares and LifeMap Shares to the Xennex
Stockholders.
 
 
25

--------------------------------------------------------------------------------

 
 
5.5                  Confidentiality.  Xennex agrees that it will not disclose
to any person or entity (other than the officers and directors of LifeMap or
BioTime) for any reason, or otherwise use, any Confidential Information which
Xennex may have acquired with respect to the business of LifeMap or BioTime
prior to or after the date of this Agreement, without the prior written consent
of BioTime and LifeMap.  LifeMap and BioTime agree that they will not, nor will
either of them, disclose to any person or entity (other than the officers and
directors of Xennex) for any reason, or otherwise use, any Confidential
Information which LifeMap or BioTime may have acquired with respect to the
business of Xennex prior to or after the date of this Agreement but prior to the
Merger, without the prior written consent of Xennex.  Confidential Information
means all information that includes or pertains to: (a) the formulation,
composition, or methods of manufacture of any product; (b) the results of any
research, testing, or evaluation of any product or technology (including,
without limitation, non-public regulatory agency data, pre-clinical and clinical
data, medicinal chemistry, test, and analysis results, and other technical
information); (c) formulae, processes, the content of Patent Applications,
know-how, ideas, unpatented inventions, and research protocols; (d) research and
development plans and programs; (e) business methods and strategies; (f)
business planning, marketing plans, and customer lists; (g) accounting, income
tax, and financial information; (h) the terms of contracts and licenses,
proposed contracts, licenses, and other business arrangements with third
parties; and (i) information concerning the compensation of employees and
consultants.  This restriction shall continue to apply for three years after
Closing but shall not apply to any Confidential Information which was or is:
 
(a)           already, or may hereafter be, in the public domain other than
arising from a breach of this Section 5.5;
 
(b)           lawfully obtained by the Party receiving the Confidential
Information from a third party, where the third party was not known, or was not
reasonably thought to be known, to such receiving party to be bound by any
obligation to the other Party to maintain the confidentiality of such
information;
 
(c)           required by any laws, rules, or regulations or by any governmental
or statutory authority, agency, regulatory body, or its equivalent (including
any relevant stock exchange or tax authorities which may be applicable to it
and/or its related corporations) or by a court of competent jurisdiction to be
disclosed provided that in such event, the relevant Party shall (and shall
procure that its relevant related corporations shall) forthwith consult with the
other Parties on the form and content of the announcement or the disclosure (as
the case may be) prior to making the announcement or disclosure (as the case may
be); or
 
(d)           disclosed to the professional advisers of the respective Parties;
 
(e)           required to be disclosed or used to vest the full benefit of this
Agreement in Xennex or LifeMap.
 
 
26

--------------------------------------------------------------------------------

 
 
5.6                  Public Announcements. Except as may be required to be
disclosed pursuant to applicable law, Xennex agrees that prior to Closing it
will not make any announcement in connection with this Agreement or disclose the
terms of this Agreement to anyone other than its officers, directors,
shareholders, attorneys, accountants and parties to Material Contracts or
Licenses whose consent to the assignment of the Material Contract or License
through the Merger is required or reasonably necessary, unless BioTime and
LifeMap shall have given their prior written consent to such announcement or
disclosure.  In the case of any proposed announcement or disclosure to persons
other than those described in the immediately preceding sentence, Xennex shall
provide BioTime and LifeMap with a copy of the proposed announcement or
disclosure not less than ten (10) days prior to the date that Xennex proposes to
make the announcement or disclosure.  Xennex represents and warrants to BioTime
and LifeMap that Xennex is not presently subject to any law, regulation, or
judicial order requiring it to make any public announcement or disclosure of
this Agreement or the Merger.
 
5.7                  Federal Income Tax Treatment of Merger   Each of the
BioTime, LifeMap, and Xennex shall use its or their commercially reasonable
efforts to cause the Merger to constitute a “reorganization” within the meaning
of Section 368(a) of the Internal Revenue Code of 1986, as amended (the Code),
for federal income tax purposes.  None of the aforementioned parties has taken
or will, either before or after consummation of the Merger, take any action
which, to the knowledge of such party, would cause, nor will any of the
aforementioned parties fail to perform, or otherwise breach, this Agreement in
any way which would cause, or in either case result in, the Merger to fail to
constitute a reorganization under Section 368(a).  Unless otherwise required by
Law, each party shall (i) report the Merger on all Tax Returns and filings as a
reorganization under Section 368(a), and (ii) not take any position or action
that is inconsistent with the characteristics of the Merger as a reorganization
under Section 368(a) in any audit, administrative proceeding, litigation or
otherwise.
 
5.8                  Cash Proration.  Cash held by Xennex immediately prior to
the Closing Date shall be prorated and allocated between Xennex and LifeMap.  An
amount of Xennex cash on hand equal to the sum of all accrued but unpaid
liabilities of Xennex as of the Closing Date plus cash held by Xennex on account
of pre-paid subscriptions and advertising for periods after the Closing Date
shall be allocated and paid to LifeMap at Closing, and any remaining Xennex cash
on hand after the allocation and payment to LifeMap shall be allocated to and
paid to the Xennex Stockholders as soon as practicable after the Closing Date
based upon a final accounting of Xennex liabilities and pre-paid subscriptions
and advertising.
 
ARTICLE 6.
MISCELLANEOUS
 
6.1                  Governing Law.  This Agreement shall be construed and
governed in all respects by the laws of the state of California without regard
to principles of conflicts of laws.
 
6.2                  Service of Process in Massachusetts. LifeMap agrees that it
may be served with process in the Commonwealth of Massachusetts in any
proceeding for enforcement of any obligation of Xennex, as well as for
enforcement of any obligation of LifeMap arising from the Merger, including any
suit or other proceeding to enforce the right of any Dissenting Shareholder as
determined in appraisal proceedings pursuant to Massachusetts General Law,
Chapter 156D, Sec.13.. LifeMap irrevocably appoints the Secretary of State of
Massachusetts as its agent to accept service of process in any such suit or
other proceedings. A copy of such process shall be mailed by the Secretary of
State of Massachusetts to LifeMap at the address shown in Section 6.5 for the
delivery of notices to LifeMap.
 
 
27

--------------------------------------------------------------------------------

 
 
6.3                  Successors and Assigns.  The provisions of this Agreement
shall inure to the benefit of, and be binding upon, the successors, permitted
assigns, heirs, executors, and administrators of each Party to this Agreement;
provided, that no Party may assign its rights or obligations under this
Agreement without the express prior written consent of the other Parties.
 
6.4                  Entire Agreement; Termination; Amendment.
 
(a)           This Agreement constitutes the full and entire understanding and
agreement among the Parties with regard to the subject matter of this Agreement
at the date of this Agreement, to the exclusion of any terms implied by law
which may be excluded by contract, and supersedes any previous written or oral
agreement among Xennex, BioTime, and LifeMap in relation to the Merger.  This
Agreement and any term of this Agreement may be amended, waived, discharged, or
terminated only by a written instrument signed by the Parties.
 
(b)           At any time prior to the Effective Date, this Agreement may be
terminated:
 
(i)           by the written consent of Xennex, BioTime, and LifeMap;
 
(ii)          by any of BioTime, LifeMap or Xennex if the Merger has not been
consummated by May 18, 2012; provided that the right of a Party to terminate
this Agreement pursuant to this clause shall not be available to any Party whose
breach of any obligation under this Agreement has been the cause of, or resulted
in, the failure of the Merger to be consummated by such date;
 
(iii)         by BioTime or LifeMap, if Xennex or any Xennex Stockholder shall
have breached in any material respect any of its or his representations,
warranties or covenants contained in this Agreement, which breach of failure to
perform (i) would give rise to a failure of a condition set forth in Section
4.3(e) or Section 4.3(f) and (ii) has not been cured by Xennex or the Xennex
Stockholder within 20 Business Days after the giving of written notice thereof
from BioTime or LifeMap; or
 
(iv)          by Xennex, if BioTime or LifeMap has breached in any material
respect any of their respective representations, warranties, or covenants
contained in this Agreement, which breach of failure to perform (i) would give
rise to a failure of a condition set forth in Section 4.4(c), 4.4(d) or 4.4(e)
and (ii) has not been cured within 20 Business Days after the giving of written
notice thereof from Xennex.
 
(c)           The Parties, upon and with the approval of their respective boards
of directors, may amend this Agreement at any time prior to the Effective Date,
provided that an amendment made subsequent to the adoption of this Agreement by
the stockholders of any Party shall not (i) alter or change the amount or kind
of BioTime Shares, LifeMap Shares, or cash in lieu of fractional BioTime Shares
or fractional LifeMap Shares to be received on conversion of all or any of the
Xennex Shares in the Merger, (ii) alter or change any term of the articles of
incorporation of LifeMap as the surviving corporation to be effected by the
Merger, or (iii) alter or change any of the terms and conditions of this
Agreement if such alteration or change would adversely affect the rights of the
Xennex Stockholder, unless such amendment is approved by a vote or written
consent of the Xennex Stockholders on the same basis as may have been required
to approve this Agreement prior to such amendment.
 
 
28

--------------------------------------------------------------------------------

 
 
6.5                  Notices, etc.  All notices and other communications
required or permitted to be given pursuant to this Agreement shall be in writing
and shall be deemed given when delivered by hand, messenger, or next business
day air freight service, in any case addressed as follows:
 
To BioTime:
BioTime, Inc.
1301 Harbor Bay Parkway, Suite 100
Alameda, California 94502
Attention: Michael D. West, President
   
with a copy to:
 
Richard S. Soroko, Esq.
Thompson, Welch, Soroko & Gilbert LLP
235 Pine Street
13th Floor
San Francisco, California  94104
   
To LifeMap:
LifeMap Sciences, Inc.
1301 Harbor Bay Parkway, Suite 100
Alameda, California 94502
Attention: Michael D. West, President
   
with a copy to:
 
Richard S. Soroko, Esq.
Thompson, Welch, Soroko & Gilbert LLP
235 Pine Street
13th Floor
San Francisco, California  94104
   
To Xennex:
Xennex, Inc.
1020 Plain Street, Suite 290
Marshfield, MA 02050
Attn: David Warshawsky, President
   
with a copy to:
 
Kenneth Elsner, Esq
1020 Plain Street, Suite 290
Marshfield, MA
02050



Any Party may change its address for the purpose of this Section by giving
notice to each other Party in accordance with this Section.
 
 
29

--------------------------------------------------------------------------------

 
 
6.6                  Delays and Omissions.  No delay or omission to exercise any
right, power, or remedy accruing to any Party to this Agreement, upon any breach
or default of any other Party under this Agreement, shall impair any such right,
power, or remedy of such Party, nor shall such delay or omission be construed to
be a waiver of, or an acquiescence in, any such breach or default or any similar
breach or default thereafter occurring; nor shall any waiver of any single
breach or default be deemed a waiver of any other breach or default theretofore
or thereafter occurring.  Any waiver, permit, consent, or approval of any kind
or character on the part of any Party of any breach or default under this
Agreement, or any waiver on the part of any Party of any provisions or
conditions of this Agreement, must be made in writing, as provided in Section
6.4, and shall be effective only to the extent specifically set forth in such
writing.
 
6.7                  Expenses.  Each Party shall bear their own expenses
incurred on their behalf with respect to this Agreement and to the transactions
contemplated by this Agreement.
 
6.8                  No Brokers or Finders Fees.  Xennex and the Xennex
Stockholders warrant to BioTime and LifeMap that no person is entitled to
receive any fee, commission, or other compensation from Xennex or any Xennex
Stockholder, as a broker, finder, or otherwise, in connection with the execution
and delivery of this Agreement or the consummation of the Merger.
 
6.9                  Titles and Subtitles.  The titles or headings of the
Articles and Sections of this Agreement are for convenience of reference only
and are not to be considered in construing this Agreement.
 
6.10                Schedules and Exhibits.  References to Schedules and
Exhibits are references to the Schedules and Exhibits attached to this
Agreement.  All Schedules are an integral part of the transactions effected by
or under this Agreement.
 
6.11                Severability.  If one or more provisions of this Agreement
are held to be unenforceable under applicable law, each such unenforceable
provision shall be excluded from this Agreement and the balance of this
Agreement shall be interpreted as if each such unenforceable provision were so
excluded; the balance of this Agreement as so interpreted shall be enforceable
in accordance with its terms.
 
6.12                Time of the Essence.  Time shall be of the essence of this
Agreement both as regards any dates and periods mentioned and as regards any
dates and periods which may be substituted for them in accordance with this
Agreement or by agreement in writing between the Parties.
 
6.13                Counterparts.  This Agreement may be executed in any number
of counterparts, each of which shall be an original, but all of which together
shall constitute one instrument.  Counterparts of this Agreement may be
transmitted by facsimile, electronic mail, or other electronic means and, upon
receipt, shall be deemed an original; provided that, upon demand of the
recipient, the sender shall mail or deliver an originally signed copy within a
reasonable time of such demand.
 
 
30

--------------------------------------------------------------------------------

 
 
6.14                Interpretation and Certain Definitions.  In this Agreement,
unless the context otherwise requires, the definitions in this Section 6.14
apply throughout this Agreement:
 
(a)           The sign $ means the lawful currency of the United States of
America.
 
(b)           Article 2 Warranties means the representations and warranties as
set out in Article 2.
 
(c)           Article 3 Warranties means the representations and warranties as
set out in Article 3.
 
(d)           BioTime Disclosure Documents means the following reports filed by
BioTime with the Securities and Exchange Commission under the Securities
Exchange Act of 1934, as amended: most recent Annual Report on Form 10-K;
definitive proxy statement for BioTime's most recent annual meeting of
shareholders; and each Quarterly Reports on Form 10-Q and each Current Report on
Form 8-K filed by BioTime after the filing of its most recent Annual Report on
Form 10-K.
 
(e)           Business Day means a day on which commercial banks are open for
business in San Francisco, California (excluding Saturdays, Sundays and Federal
public holidays).
 
(f)            California Code means the California Corporations Code, as in
effect during the term of this Agreement.
 
(g)           Massachusetts Law means the Massachusetts General Law, as in
effect during the term of this Agreement.
 
(h)           Xennex Disclosure Documents means the following documents (i) a
copy of this Agreement, (ii) a summary of the principal terms under which Xennex
Shares will be converted into BioTime Shares and LifeMap Shares in the Merger;
(iii) the Financial Statements, as defined in Section2.19, and (iv) a summary of
Xennex’s business.
 
(i)            Xennex Shares means collectively, all the issued shares of
capital stock of Xennex (including the Xennex common stock and each series of
Xennex preferred stock).
 
(j)            Party or Parties means individually any of LifeMap, BioTime, or
Xennex, and collectively all of LifeMap, BioTime and Xennex.
 
(k)           Xennex Stockholder means any holder of record of Xennex Shares.
 
(l)            Warranties means collectively the Article 2 Warranties and the
Article 3 Warranties.
 
(m)           The headings are for convenience only and shall not affect the
interpretation of this Agreement.
 
 
31

--------------------------------------------------------------------------------

 
 
(n)           Unless the context otherwise requires or permits, references to
the singular number shall include references to the plural number and vice
versa; references to natural persons shall include any company, limited
liability partnership, partnership, business trust or unincorporated association
(whether or not having separate legal personality); references to a company
shall include any company, corporation, or any body corporate, wherever
incorporated; and words denoting any gender shall include all genders.
(o)           The words “include” or “including” shall be construed as
incorporating also “but not limited to” or “without limitation”.
 
6.15                Third Party Beneficiaries; Obligations.  This Agreement is
for the sole benefit of the Parties and their permitted successors and assigns.

 
 
[Signatures on following page]
 
 
32

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Parties hereto have executed this Agreement as of the
date first above written.
 

BIOTIME, INC.  
XENNEX, INC.
a California corporation   a Massachusetts corporation                
By:  
s/ Robert W. Peabody  
By:
s/ Kenneth Elsner Name: Robert W. Peabody   Name:  Kenneth Elsner Title: Senior
Vice President and Chief Operating Officer Title: Chief Financial Officer      
              By: s/ Judith Segall   By: s/ Kenneth Elsner Name:  Judith Segall
  Name:  Kenneth Elsner Title: Secretary   Title:   Secretary                  
  LIFEMAP, SCIENCES INC.   XENNEX STOCKHOLDERS: a California corporation        
                  By: s/ Kenneth Elsner   s/ David Warshawsky Name: Kenneth
Elsner   David Warshawsky Title:   Chief Operating Officer                      
s/ Kenneth Elsner By:  s/ Robert W. Peabody   Kenneth Elsner Name:   Robert W.
Peabody       Title:   Secretary             s/ Yaron Guan-Golan       Yaron
Guan-Golan           FOR THE PURPOSES OF ARTICLE 1.12 ONLY:                
STOCKHOLDER REPRESENTATIVE                 s/ Kenneth Elsner       Kenneth
Elsner      

 
 
33

--------------------------------------------------------------------------------

 
 
Schedule 2.3(a)
 
Schedule of ownership of outstanding shares of Xennex
 
 
 

--------------------------------------------------------------------------------

 


Schedule 2.3(b)


None
 
 
 

--------------------------------------------------------------------------------

 

Schedule 2.6


None
 
 
 

--------------------------------------------------------------------------------

 


Schedule 2.9



None
 
 
 

--------------------------------------------------------------------------------

 
 
Schedule 2.10


Domain Name
 
Created
 
Registrar
         
genecards.org
 
28-Jun-05
 
GoDaddy.com, Inc.
         
xennexinc.com
 
6-Jun-03
 
GoDaddy.com, Inc.
         
genecards.net
 
21-Nov-07
 
GoDaddy.com, Inc.
         
geneip.com
 
25-Mar-09
 
GoDaddy.com, Inc.
         
geneip.net
 
25-Mar-09
 
GoDaddy.com, Inc.
         
geneip.org
 
25-Mar-09
 
GoDaddy.com, Inc.
         
malacards.com
 
5-Feb-09
 
GoDaddy.com, Inc.
         
malacards.org
 
4-Feb-09
 
GoDaddy.com, Inc.

 
 
 

--------------------------------------------------------------------------------

 

Schedule 2.11(a)


GeneCards Research and License Agreement
 
Pandatox Agreement
 
 
 

--------------------------------------------------------------------------------

 


Schedule 2.11(b)



None
 
 
 

--------------------------------------------------------------------------------

 
 
Schedule 2.13


None
 
 
 

--------------------------------------------------------------------------------

 


Schedule 2.16(a)


Contracts


Rackspace Agreement – Liability over $10,000


Licenses


List of Licenses
 
 
 

--------------------------------------------------------------------------------

 


Schedule 2.16(b)


Rackspace Agreement
 
 
 

--------------------------------------------------------------------------------

 


Schedule 2.16(c)

 
None
 
 
 

--------------------------------------------------------------------------------

 
 
Schedule 2.18
 
Massachusetts Articles of Incorporation
 
 
 

--------------------------------------------------------------------------------

 


Schedule 2.20



Schedule showing the sale and licensing of products (including data base
information), on a product by product basis to each of Xennex’s customers during
the twelve months ended December 31, 2011
 
 
 

--------------------------------------------------------------------------------

 
 
Schedule 2.22
 
None
 
 
 

--------------------------------------------------------------------------------

 

Schedule 2.23


List of the current employees of Xennex and their current salary, bonus
entitlements, vacation, sick leave, and other remuneration and benefits
 
 
 

--------------------------------------------------------------------------------

 


Schedule 2.24



None
 
 
 

--------------------------------------------------------------------------------

 


Schedule 2.33



List and description (including insurer, coverages, deductibles, limitations,
and expiration dates) of all material insurance policies (including without
limitation, fire and casualty, general liability, theft, life, workers’
compensation, managers and officers errors and omissions, and business
interruption) that are maintained by Xennex or that name Xennex as an insured
(or loss payee), including without limitation those that pertain to the assets
or operations of Xennex
 
 
 

--------------------------------------------------------------------------------

 


Schedule 2.34


List of bank accounts
 
 
 

--------------------------------------------------------------------------------

 


Schedule 2.36


List of existing contracts or arrangements to which Xennex is a party or in
which any of the Xennex Stockholders or directors of Xennex, and/or any person
connected with, Xennex or any of the Xennex Stockholders is interested, whether
directly or indirectly
 
 
 

--------------------------------------------------------------------------------

 


Schedule 2.41


GeneCards Research and License Agreement
 
Pandatox Agreement
 
Bioscene Agreement – Commissions based on sales of GeneCards Database to Asian
Customers
 
 
 

--------------------------------------------------------------------------------

 
 
 
EXHIBIT A
 
California Merger Certificate
 
CERTIFICATE OF APPROVAL
OF
AGREEMENT OF MERGER

 
 
Michael D. West and Judith Segall certify that:


1.           They are the Chief Executive Officer and Secretary, respectively,
of LifeMap Sciences, Inc., a California corporation (the corporation).


2.           The principal terms of the Agreement of Merger in the form attached
were duly approved by the board of directors of the corporation by a vote that
equaled or exceeded the vote required.


3.           The principal terms of the Agreement of Merger in the form attached
were duly approved by the board of directors of BioTime, Inc., a California
corporation (the parent corporation), the corporation’s parent and the party
whose shares are being issued in the merger.


4.           The principal terms of the Agreement of Merger were entitled to be
and were approved by the parent corporation’s board alone under the provisions
of Section 1201 of the California Corporations Code.


We further declare under penalty of perjury under the laws of the state of
California that the matters set forth in this certificate are true and correct
of our own knowledge.




Executed at Alameda, California on May ___, 2012.
 
 

     
Michael D. West, Chief Executive Officer
              Judith Segall, Secretary



 
 

--------------------------------------------------------------------------------

 


CERTIFICATE OF APPROVAL
OF
AGREEMENT OF MERGER
 
 
David Warshawsky and Kenneth Elsner certify that:
 
1.           They are the President and Secretary, respectively, of Xennex,
Inc., a Massachusetts corporation (the corporation).
 
2.           The principal terms of the Agreement of Merger in the form attached
were duly approved by the board of directors.
 
3.           There is only one class of authorized shares, common stock, of
which 1,000 shares were issued and outstanding and entitled to vote on the
merger.
 
4.           The principal terms of the Agreement of Merger in the form attached
were duly approved by a vote of 100% of the shares of each class entitled to
vote.
 
We further declare under penalty of perjury under the laws of the state of
California that the matters set forth in this certificate are true and correct
of our own knowledge.
 
Executed at ______________, Massachusetts on May ___, 2012.
 
 

      David Warshawsky, President               Kenneth Elsner, Secretary

 
 
 

--------------------------------------------------------------------------------

 
 
Agreement of Merger
 
This Agreement of Merger is entered into between LifeMap Sciences, Inc., a
California corporation (herein “Surviving Corporation”), Xennex, Inc., a
Massachusetts corporation (herein “Xennex” or “Merging Corporation”), and
BioTime, Inc., a California corporation (herein “BioTime” or “Parent
Corporation”).
 
1.           The Merging Corporation shall be merged into the Surviving
Corporation (the “Merger”).
 
2.           Upon the consummation of the Merger, the outstanding shares of
Xennex common stock shall automatically and by operation of the Merger be
converted into shares of Surviving Corporation common stock, no par value
(“LifeMap Shares”) and BioTime common shares, no par value (“BioTime Shares”) as
follows (the “Merger Consideration”):
 
(a)           The total number of BioTime Shares to be issued to Xennex
Stockholders as part of the Merger Consideration, shall be determined by
dividing $2,000,000 by $4.46 per share which is the weighted average closing
price of BioTime Shares as reported on the NYSE Amex for the twenty (20) trading
days ending on and including the third trading day immediately preceding the
date of this Agreement.  The total number of LifeMap Shares to be issued to
Xennex Stockholders as part of the Merger Consideration shall be determined by
dividing $2,384,530 by $1.75, which the Parties agree is the fair market value
of one LifeMap Share (as adjusted for the one-for-four reverse stock split to be
effected concurrent with the filing of the California Merger
Certificate.  Accordingly, the number of BioTime Shares to be issued to Xennex
Stockholders, collectively, as part of the Merger Consideration shall be 448,430
BioTime Shares; and the number of LifeMap Shares to be issued to Xennex
Stockholders as the remainder of the Merger Consideration, shall be 1,362,589
LifeMap Shares.
 
(b)           Each share of Xennex common stock outstanding shall be converted
in the Merger into (i) that number of LifeMap Shares determined by dividing (A)
the total number of LifeMap Shares to be issued in the Merger by (B) the total
number of shares of Xennex common stock issued and outstanding, and (ii) that
number of BioTime Shares determined by dividing (A) the total number of BioTime
Shares to be issued in the Merger by (B) the total number of shares of Xennex
common stock issued and outstanding.  Accordingly, the number of BioTime Shares
to be issued to Xennex Stockholders, collectively, as part of the Merger
Consideration shall be 448,430 BioTime Shares; and the number of LifeMap Shares
to be issued to Xennex Stockholders as the remainder of the Merger
Consideration, shall be 1,362,589 LifeMap Shares.
 
(i)           Based on the forgoing, and assuming that no additional shares of
Xennex common stock, no par value per share (Xennex Stock), are issued and no
shares of Xennex Stock are redeemed or reacquired by Xennex, upon the
consummation of the Merger, each outstanding share of Xennex Stock, shall be
converted into 448.43 BioTime Shares and 1,362.589 LifeMap Shares or the right
to receive cash in lieu of any fractional share as provided below.
 
(ii)          LifeMap’s obligation to consummate the Merger is conditioned upon
no Xennex stockholder having and electing to demand the appraisal of such Xennex
Stockholder’s shares under Massachusetts General Law, Chapter 156B.
 
 
 

--------------------------------------------------------------------------------

 
 
3.           No fractional BioTime Shares or fractional LifeMap Shares shall be
issued in the Merger.  In determining the number of BioTime Shares and LifeMap
Shares to be issued to a Xennex stockholder in the Merger, any fractional
BioTime Shares or fractional LifeMap Shares that would otherwise be issuable
with respect to the Xennex common stock registered in the name of that Xennex
stockholder shall be aggregated into the greatest number of whole BioTime Shares
and whole LifeMap Shares as is feasible in each case.  In lieu of issuing any
fractional BioTime Share remaining after the aforesaid aggregation of fractions,
BioTime shall pay the Xennex Stockholder cash in an amount determined by
multiplying the remaining aggregate fraction by the average closing price of a
BioTime Share as reported on the NYSE Amex for the twenty (20) trading days
immediately preceding the date of consummation of the Merger.  In lieu of
issuing any fractional LifeMap Share remaining after the aforesaid aggregation
of fractions, LifeMap shall pay the Xennex Stockholder cash in an amount
determined by multiplying the remaining aggregate fraction by $1.75.
 
4.           The outstanding shares of Surviving Corporation and Parent
Corporation shall remain outstanding and are not affected by the Merger.
 
5.           Merging Corporation shall from time to time, as and when requested
by Surviving Corporation, execute and deliver all such documents and instruments
and take all such action necessary or desirable to evidence or carry out the
Merger.
 
6.           The effect of the Merger and the effective date of the Merger are
as prescribed by law.


[signatures on following page]
 
 
 

--------------------------------------------------------------------------------

 


IN WITNESS WHREROF the parties have executed this Agreement as of May __, 2012.
 

 
LifeMap Sciences, Inc.
               
David Warshawsky, Chief Executive Officer
                Kenneth Elsner, Secretary

 
 

 
Xennex, Inc.
               
David Warshawsky, President
                Kenneth Elsner, Secretary

 
 

 
BioTime, Inc.
               
Michael D. West, Chief Executive Officer
               
Judith Segall, Secretary

 
 
 

--------------------------------------------------------------------------------

 


EXHIBIT B


Massachusetts Merger Certificate
 
[logo.jpg]
William Francis Galvin
Secretary of the Commonwealth
One Ashburton Place, Boston, Massachusetts 02108-1512
 

FORM MUST BE TYPED
Articles of Merger
FORM MUST BE TYPED



Involving Domestic Corporations,
Foreign Corporations or Foreign Other Entities
(General Laws Chapter 156D, Section 11.06; 950 CMR 113.37)
 
Exact name, jurisdiction and date of organization of each party to the merger:
(1)  
EXACT NAME
(2)  
JURISDICTION
 
DATE OF ORGANIZATION

 

XenneX, Inc. Massachusetts   March 7, 2003 LifeMap Sciences, Inc. California  
February 11, 2011
           

 
(3)  
The foreign corporation or other entity o is / x is not* authorized to conduct
business in the Commonwealth.



(4)  
Exact name of the surviving entity: 
LifeMap Sciences, Inc.



(5)  
Jurisdiction under the laws of which the surviving entity will be organized: 
California



(6)  
The merger shall be effective at the time and on the date approved by the
Division, unless a later effective date not more than 90 days from the date and
time of filing is specified: 
     



(7-8) 
For each domestic corporation that is a party to the merger:**

 

       
(check appropriate box)




        x
The plan of merger was duly approved by the shareholders, and where required, by
each separate voting group as pro­vided by G.L. Chapter 156D and the articles of
organization.

 

       
OR




        o
The plan of merger did not require the approval of the shareholders.

 
(9)  
Participation of each other domestic entity, foreign corporation, or foreign
other entity was duly authorized by the law under which the other entity or
foreign corporation is organized and by its organizational documents.

 
* Check appropriate box
** Provide this information for each domestic corporation separately
 
 
 

--------------------------------------------------------------------------------

 
 
(10)
Attach any amendment to articles of organization of the surviving entity, where
the survivor is a domestic business corporation.

 
(11)
Attach the articles of organization of the surviving entity, where the survivor
is a NEW domestic business corporation, in­cluding all the supplemental
information required by 950 CMR 113,16.

 
(12)
State the executive office address of the surviving foreign other entity if such
information is not on the public record in the foreign jurisdiction:





 

--------------------------------------------------------------------------------

(number, street, city or town, state, zip code)
 
 
 

--------------------------------------------------------------------------------

 
 
Signed by: 
   ,

(signature of authorized individual)
 

  o
Chairman of the board of directors,
    x President,    
o
Other officer,
   
o
Court-appointed fiduciary,
 

on this   
 day of 
   ,     ,

 
 
Signed by: 
   ,

(signature of authorized individual)
 

 
o
Chairman of the board of directors,
   
o
President,
   
x
Other officer,
   
o
Court-appointed fiduciary,
 

on this   
 day of 
   ,     ,

 
 
 

--------------------------------------------------------------------------------

 
 
COMMONWEALTH OF MASSACHUSETTS
 
William Francis Galvin
Secretary of the Commonwealth
One Ashburton Place, Boston, Massachusetts 02108-1512
 
Articles of Merger Involving Domestic Corporations,
Foreign Corporations or Foreign Other Entities
(General Laws Chapter 156D, Section 11.06; 950 CMR 113.37)
 

 
I hereby certify that upon examination of these articles of merger, duly
submitted
to me, it appears that the provisions of the General Laws relative thereto have
been
complied with, and I hereby approve said articles; and the filing fee in the
amount of
$,_____ having been paid, said articles are deemed to have been filed with me
this
day of______________ 20 ___________________ at a.m./p.m.
                        time
 

 

 
Effective date: 
       
(must be within 90 days of date submitted)
       

 

   
WILLIAM FRANCIS GALYIN
     
Secretary of the Commonwealth
 
Examiner
         
Filing fee: Minimum $250
         
Name approval
                  TO BE FILLED IN BY CORPORATION  
C
 
Contact Information:
              Kenneth Eisner  
#A.R.
          1020 Plain Street, Suite 290               Marshfield, MA 02050  

                        Telephone: 
781-826-7719
                Email:
kelsner@xennexinc.com
               
Upon filing, a copy of this filing will be available at www.sec.state.ma.us/cor.
If the document is rejected, a copy of the rejection sheet and rejected document
will be available in the rejected queue.
 

 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT C


Shareholder Questionnaire


SHAREHOLDER QUESTIONNAIRE



Merger of Xennex, Inc.
with and into
LifeMap Sciences, Inc.


INSTRUCTIONS


The information in this Shareholder Questionnaire is requested of each holder of
common stock or preferred stock of Xennex, Inc. (“Xennex”) in connection with
the proposed merger of Xennex with and into LifeMap Sciences, Inc. (“LifeMap”),
a subsidiary of BioTime, Inc. (“BioTime”).  In the merger, your Xennex stock
will be converted into BioTime common shares, no par value (“BioTime Shares”)
and shares of common stock of LifeMap (“LifeMap Shares”).  The offer and sale of
the BioTime Shares and LifeMap Shares in the merger has not been registered
under the Securities Act of 1933, as amended (the “Securities Act”) and instead
is being made privately pursuant to the private placement exemption from
registration provided in Section 4(2) of the Securities Act and Rule 506 of
Regulation D adopted by the Securities and Exchange Commission.  The following
information is needed to ensure compliance with the requirements of the private
placement exemption.


By executing this Shareholder Questionnaire, you (“Shareholder”) are certifying,
representing, and warranting to BioTime, LifeMap, and Xennex that the
information you provide below is true and correct.


The information you provide in this Shareholder Questionnaire will be treated
confidentially.


 
 

--------------------------------------------------------------------------------

 


Shareholder Questionnaire



NOTE: If your Xennex stock is jointly owned by two or more persons as joint
tenants or tenants-in-common, each person must complete this Shareholder
Questionnaire.



1.           Identity and Background Information.


 
(a)
Full name of Shareholder _________________________________________



 
(b)
Check appropriate box:



o Individual
o Partnership
o Corporation
o Trust
o Other (indicate): _________________________________________


 
(c)
Provide the following information as to each Shareholder (provide the same
information for each joint tenant or tenant-in-common on a separate sheet):



Address: __________________________________________________
City: _____________________________________________________
State: _____________________________________________________
Telephone:  (      ) _______________



 
(d)
Citizenship:  o U.S.   o Other (specify) __________________________



 
(e)
If you hold your Xennex stock as joint tenants or tenants-in-common:



 
(1)
List name of each co-owner:  _____________________________



 
(2)
Indicate relationship, if any, between or among co-owners:

____________________________________________________________


 
(f)
Please provide the following information if you are a partnership, corporation,
trust or other entity:



 
(1)
List name of person(s) making investment decisions on behalf of such entity: 
_____________________________________



 
(2)
Date of  formation of partnership, corporation or trust and jurisdiction of
formation:  ________________________________



 
(3)
Federal Tax Identification Number (TIN): _____________________



 
(4)
Nature of the entity’s business:  ______________________________

 
 
2

--------------------------------------------------------------------------------

 
 
2.            Accredited Investor Status.


Please check or initial all that apply to verify that you qualify as an
“accredited investor.”


_____ (a)           I am a natural person whose net worth, or joint net worth
with spouse, at the date of purchase exceeds $1,000,000 (not including the value
of your principal residence and excluding mortgage debt secured by your
principal residence up to the estimated fair market value of the home, except
that any mortgage debt incurred by you within 60 days prior to the date of this
Questionnaire shall not be excluded from the determination of your net worth
unless such mortgage debt was incurred to acquire the residence).


_____ (b)           I am a natural person whose individual gross income
(excluding that of spouse) exceeded $200,000 in 2010 and 2011, and who
reasonably expects individual gross income exceeding $200,000 in 2012.


_____ (c)           I am a natural person whose joint gross income with spouse
exceeded $300,000 in 2010 and 2011, and who reasonably expects joint gross
income with spouse exceeding $300,000 in 2012.


_____ (d)           Shareholder is a bank, savings and loan association,
broker/dealer, insurance company, investment company, pension plan or other
entity defined in Rule 501(a)(1) of Regulation D as promulgated under the
Securities Act of 1933 by the Securities and Exchange Commission.


_____ (e)           Shareholder is a trust, and the trustee is a bank, savings
and loan association, or other institutional investor as defined in Rule
501(a)(1) of Regulation D as promulgated under the Securities Act of 1933 by the
Securities and Exchange Commission.


_____ (f)            Shareholder is a private business development company as
defined in section 202(a)(22) of the Investment Advisers Act of 1940.


_____ (g)           Shareholder is a trust, and the grantor (i) has the power to
revoke the trust at any time and regain title to the trust assets; and (ii)
meets the requirements of items (a) (b), or (c) above.


_____ (h)           Shareholder is a tax-exempt organization described in
Section 501(c) (3) of the Internal Revenue Code, or a corporation, Massachusetts
or similar business trust, or partnership, not formed for the specific purpose
of acquiring BioTime Shares or LifeMap Shares, with total assets in excess of
$5,000,000.


_____ (i)            Shareholder is a trust with total assets in excess of
$5,000,000, not formed for the specific purpose of acquiring BioTime Shares or
LifeMap Shares, whose purchase is directed by a person who has such knowledge
and experience in financial and business matters that he is capable of
evaluating the merits and risks of an investment in the BioTime Shares.
 
_____ (j)            Shareholder is an entity in which all of the equity owners
meet the requirements of at least one of items (a) through (i) above.


_____ (k)            I am a director or executive officer of both BioTime and
LifeMap.


_____ (l)             None of the above apply.


 
3

--------------------------------------------------------------------------------

 


3.              Investment Representations and Warranties.


(a)  Shareholder and Shareholder’s attorneys, accountants, and financial
advisors have made such investigation of LifeMap and BioTime as they have deemed
appropriate for determining to acquire (and thereby make an investment in) the
BioTime Shares and LifeMap Shares; and in making such investigation, they have
received copies of the following reports filed by BioTime with the Securities
and Exchange Commission under the Securities Exchange Act of 1934, as amended
(the Disclosure Documents): Annual Report on Form 10-K for the year ended
December 31, 2010; definitive proxy statement for BioTime's most recent annual
meeting of shareholders; and each Quarterly Reports on Form 10-Q and each
Current Report on Form 8-K filed by BioTime after the filing of its most recent
Annual Report on Form 10-K.


(b)  Shareholder and Shareholder’s attorneys, accountants, and financial
advisors have made such investigation of Xennex as they have deemed appropriate
for evaluating their Xennex stock and for determining to vote with respect to
the merger.  In this regard, Shareholder and Shareholder’s attorneys,
accountants, and financial advisors have had access to and have received from
Xennex such financial statements and other information concerning the financial
condition, assets, liabilities, revenues, contracts, patents, patent
applications, business operations, and prospects of Xennex as they may have
requested.


(c)  Shareholder understands that the BioTime Shares and LifeMap Shares are
being offered and sold without registration under the Securities Act or
registration or qualification under the California Corporate Securities Law of
1968, the laws of other states of the United States, or under the laws of any
other state or jurisdiction, in reliance upon the exemptions from such
registration and qualification requirements for non-public
offerings.  Shareholder acknowledges and understands that the availability of
the aforesaid exemptions depends in part upon the accuracy of certain of the
representations, declarations, and warranties contained herein, which
Shareholder makes with the intent that they may be relied upon by BioTime and
LifeMap.  Shareholder understands and acknowledges that no United States
federal, state, or other agency has reviewed or endorsed the offer or sale of
the BioTime Shares or LifeMap Shares or made any finding or determination as to
the fairness of the offering or sale of the BioTime Shares or LifeMap Shares.


(d)  Shareholder, either alone or together with Shareholder’s attorneys,
accountants, and financial advisors, has such knowledge and experience in
financial and business matters to enable it to evaluate the merits and risks of
an investment in the BioTime Shares and LifeMap Shares and to make an informed
investment decision with respect thereto.


(e)  Shareholder is acquiring the BioTime Shares and LifeMap Shares solely for
Shareholder’s own account and for investment purposes, and not with a view to,
or for sale in connection with, any distribution of the BioTime Shares or
LifeMap Shares, unless registered under the Securities Act or pursuant to an
exemption from such registration.


(f)  It has never been represented, guaranteed, or warranted to Shareholder by
BioTime or LifeMap, or by any officer, director, employee, or agent of BioTime
or LifeMap, that Shareholder will realize any specific value, sale price, or
profit as a result of acquiring the BioTime Shares or LifeMap Shares.


4.              Resale Restrictions.  Shareholder acknowledges, understands and
agrees that:


(a)  Shareholder will not sell, offer for sale, or transfer any of Shareholder’s
BioTime Shares or LifeMap Shares in any manner unless those BioTime Shares or
LifeMap Shares have been registered under the Securities Act, or unless there is
an exemption from such registration and an opinion of counsel reasonably
acceptable to BioTime has been rendered, stating that such offer, sale, or
transfer will not violate any United States federal or state securities laws.
 
 
4

--------------------------------------------------------------------------------

 


(b)  The certificates evidencing BioTime Shares and LifeMap Shares to be issued
in the merger will contain a legend to the effect that transfer is prohibited
except pursuant to registration under the Securities Act, or pursuant to an
available exemption from registration.


(c)  BioTime and LifeMap will not permit the registration of the transfer of any
BioTime Shares or LifeMap Shares, respectively, and BioTime and LifeMap will
issue instructions to any transfer agent and registrar of the BioTime Shares or
LifeMap Shares to refuse to register the transfer of any BioTime Shares or
LifeMap Shares not made pursuant to registration under the Securities Act, or
pursuant to an available exemption from registration under the Securities Act.


5.  Authority.  If Shareholder is an entity rather than a natural person,
Shareholder represents and warrants that Shareholder has the power and authority
to execute and deliver this Shareholder Questionnaire; and, the execution and
delivery of this Shareholder Questionnaire has been duly authorized by
Shareholder's board of directors, managers, partners, or persons holding
comparable authority.


6.  No Litigation.  Shareholder represents and warrants that there are no
pending or threatened lawsuits or other proceedings, or any basis therefore,
challenging the right or authority of Shareholder to vote Shareholder's Xennex
stock with regard to the merger.
 
 
5

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the undersigned has executed this Shareholder Questionnaire
on ____________________, 2012.
 
 

       
Name of Shareholder (Typed or Printed)
                      Signature                      
Second Name if Joint Tenant, etc.
                     
Second Signature
                     
If Shareholder is a corporation, partnership or trust:
                     
Name and Title of Person Signing
(Typed or Printed)
 



 
6

--------------------------------------------------------------------------------

 


EXHIBIT D


Escrow Agreement
 
ESCROW AGREEMENT


This Escrow Agreement dated May __, 2012 (the "Escrow Agreement"), is entered
into by and among Xennex, Inc., a Massachusetts corporation, whose principal
office is located at 1020 Plain Street, Suite 290, Marshfield, MA 02050,
("Xennex"), LifeMap Sciences, Inc., a California corporation, whose principal
office is located at 1301 Harbor Bay Parkway, Suite 100, Alameda, CA, 94502
(“LifeMap”), BioTime, Inc., a California corporation, whose principal office is
located at 1301 Harbor Bay Parkway, Suite 100, Alameda, CA, 94502 ("BioTime"),
Kenneth Elsner, as the representative and agent for the Xennex stockholders
named on Schedule I to this Escrow Agreement (“Representative”), and Wells Fargo
Bank, National Association, a California corporation,  as escrow agent ("Escrow
Agent").  Xennex, LifeMap and BioTime are referred to, collectively, as the
“Parties.”



RECITALS


A.           Xennex, LifeMap, and BioTime have entered into an Agreement and
Plan of Merger dated April __, 2012 (the "Merger Agreement", attached to this
Agreement as Exhibit A) for the merger of Xennex with and into LifeMap (the
"Merger"), pursuant to which the "Merger Consideration" (as defined in the
Merger Agreement, and hereby incorporated into this Escrow Agreement) consists
of 448,430 common shares, no par value, of BioTime and 1,362,589 shares of
common stock of LifeMap.


B.           The Parties agree to place in escrow 44,843 of the BioTime common
shares (“BioTime Escrow Shares”) and 136,259 shares of the LifeMap common stock
(“LifeMap Escrow Shares”) comprising a part of the Merger Consideration issued
to the Xennex stockholders, and the Escrow Agent agrees to hold and distribute
the BioTime Escrow Shares and LifeMap Escrow Shares in accordance with the terms
of this Escrow Agreement. The BioTime Escrow Shares and LifeMap Escrow Shares
are collectively referred to as the “Escrow Securities.”


In consideration of the promises and agreements of the Parties and for other
good and valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the Parties and the Escrow Agent agree as follows:
 
Article 1
ESCROW DEPOSIT
 
1.1          Receipt of Escrow Securities. On or before the Closing Date (as
defined in the Merger Agreement), BioTime and LifeMap shall deliver to the
Escrow Agent stock certificates registered in the name of Representative for the
benefit of the Xennex stockholders collectively representing the Escrow
Securities (the “Certificates”) to be held in escrow by Escrow Agent under the
terms and conditions of this Escrow Agreement (the “Escrow”). The Escrow Agent
shall inform each Party in writing of its receipt of the Certificates, within
two business days of its receipt of the Certificates from BioTime and LifeMap.
The Escrow Securities shall also include any (a) other common shares or other
securities issued or distributed by BioTime or LifeMap with respect to the
BioTime Escrow Shares or LifeMap Escrow Shares as part of a share split or share
dividend, reclassification of shares; or other distribution to holders of
BioTime or LifeMap common shares or common stock, any (b) other securities into
which the Escrow Shares may be converted by means of any recapitalization or
reclassification of the common shares of BioTime or common stock of LifeMap, or
upon any merger or consolidation of BioTime or LifeMap with any other business
entity, and (c) any cash paid or distributed by BioTime or LifeMap with respect
to Escrow Securities or that may be paid on account of Escrow Securities in
connection with any merger or consolidation of BioTime or LifeMap with any other
business entity. The Escrow Agent shall have no duty to determine, ascertain, or
verify the monetary value of the Certificates. The Representative shall have all
voting rights with respect to the Escrow Securities contributed to the escrow on
behalf of each Xennex stockholder as such stockholder would be entitled if such
stockholder held such Escrow Securities directly except that the Representative
shall not have (i) the right of possession thereof or (ii) the right to sell,
assign, pledge, hypothecate or otherwise dispose of or encumber such Escrow
Securities or any interest therein.. The Escrow Securities shall be registered
in the name of the Representative for the benefit of the Xennex stockholders
identified and as their respective interests in the Escrow Securities appear on
Schedule I hereto.
 
 
 

--------------------------------------------------------------------------------

 
 
1.2          Stock Transfer Power.  On or before the Closing Date,
Representative shall deliver to the Escrow Agent (a) a stock transfer power
signed in blank authorizing American Stock Transfer and Trust Company (the
"TransferAgent"), whose registered office is at 59 Maiden Lane, Plaza Level, New
York, NY 10038 to transfer or cancel the BioTime Escrow Shares on the transfer
records of BioTime, subject to an in accordance with the terms of this Escrow
Agreement and the Merger Agreement, and (b) a stock transfer power signed in
blank authorizing LifeMap to transfer or cancel the LifeMap Escrow Shares on the
transfer records of LifeMap, subject to an in accordance with the terms of this
Escrow Agreement and the Merger Agreement.
 
1.3     Closing Date.  The "Closing Date" for the merger is contemplated to
occur on or about May 18, 2012, but shall occur on such date or on such other
date as may be provided for under the Merger Agreement or as to which as the
Parties may agree.  If the Closing Date is to be any date other than May 18
2012, the Parties shall notify Escrow Agent in writing of the new Closing Date.
 
1.4     Disbursements.
 
(a)           Escrow Claims.  An "Escrow Claim" shall be deemed to have occurred
if within 180 days after the Closing Date (i) any claim for setoff has been made
pursuant to Section 1.9 of the Merger Agreement and in accordance with the
Merger Agreement, and one of the Parties has concurrently notified the Escrow
Agent of such claim, (ii) a third party has made a claim (whether or not a
lawsuit or arbitration proceeding has commenced) that is subject to
indemnification under the Merger Agreement, and one of the Parties has
concurrently notified the Escrow Agent of such claim, or (iii) any dispute
between the Parties is litigated or arbitrated or submitted for resolution
through any other legal proceeding, and one of the Parties has notified Escrow
Agent of such claim.  The Escrow Agent shall not release any Escrow Securities
until it has received written instructions pursuant to Section 1.4(b).  Any
Escrow Claim shall be deemed to have occurred if received before the Escrow
Termination Date by the Escrow Agent.  BioTime or the Representative shall
provide advance written notice of the identity of the arbitrator to the Escrow
Agent pursuant to this Section 1.4.
 
 
2

--------------------------------------------------------------------------------

 
 
(b)           Disbursements to Satisfy Escrow Claims.  Escrow Agent shall
release Escrow Securities within ten (10) business days after the following
events: (i) Escrow Agent shall release BioTime Escrow Shares to BioTime and/or
the Transfer Agent, and shall release LifeMap Escrow Shares to LifeMap pursuant
to, and following the receipt of, written request for delivery signed by BioTime
and LifeMap and the Representative stating the amount of the Escrow Claim and
the number of BioTime Escrow Shares and LifeMap Escrow Shares that will satisfy
the amount of the Escrow Claim or (ii) in the case of a lawsuit, arbitration or
other legal proceeding resulting in a final award or judgment, following Escrow
Agent’s receipt of (1) written notice of the final award or judgment in the
lawsuit, arbitration or other proceeding, from the prevailing party, and (2) a
copy of such final award or judgment; or (iii) in the case of an arbitration or
other proceeding resulting in an award or judgment and where the Escrow Agent
has filed an interpleader action with a court of competent jurisdiction,
following Escrow Agent’s receipt of notice of the order of such court.  In the
case of a liquidated Escrow Claim requiring the release of Escrow Securities,
Escrow Agent shall only release the Escrow Securities to BioTime, the Transfer
Agent, or LifeMap to the extent necessary to satisfy the obligations in respect
of the Escrow Claim.  The number of BioTime Escrow Shares and LifeMap Escrow
Shares, respectively, to be released to BioTime, the Transfer Agent, or LifeMap
in satisfaction of the Escrow Claim shall be computed in accordance with Section
1.9 of the Merger Agreement and such calculation shall be provided by the
Parties to Escrow Agent upon request.  The Escrow Agent shall deliver the Escrow
Securities and stock transfer powers to the Transfer Agent, BioTime, and/or
LifeMap (as applicable) for cancellation in satisfaction of the Escrow
Claim.  If any amount less than 100% of the Escrow Securities are to be returned
to BioTime, the Transfer Agent, and/or LifeMap, then (i) the Representative
shall promptly sign and deliver to the Escrow Agent a stock transfer power
authorizing BioTime and/or the Transfer Agent to cancel the applicable portion
of the BioTime Escrow Shares and authorizing LifeMap to cancel the applicable
portion of the LifeMap Escrow Shares, (ii) the Escrow Agent shall then deliver
the Escrow Shares and the stock transfer power signed by the Representative to
the Transfer Agent to cancel the applicable portion of the Escrow Shares, and
(iii) the Transfer Agent shall deliver new stock certificates to the Escrow
Agent representing the number of BioTime Escrow Shares and LifeMap Escrow Shares
that the Xennex stockholders are entitled to receive after satisfaction of the
Escrow Claim.  The BioTime Escrow Shares and LifeMap Escrow Shares will be
delivered concurrently to BioTime or the Transfer Agent and LifeMap, as
applicable, in accordance with the terms of the Merger Agreement and this Escrow
Agreement.  If any Escrow Securities are returned to BioTime, the Transfer
Agent, or LifeMap to satisfy an Escrow Claim, the Representative shall promptly
sign and deliver to the Escrow Agent new stock transfer powers authorizing the
BioTime, the Transfer Agent and LifeMap to transfer or cancel any remaining
Escrow Securities on the stock records of BioTime or LifeMap to allow for the
satisfaction of any subsequent Escrow Claim or for distribution of Escrow
Securities in accordance with the terms of this Escrow Agreement.
 
(c)           Disbursements Upon Termination of Escrow. If this Escrow Agreement
terminates under Section 1.5(a), Escrow Agent shall return all BioTime Escrow
Shares to BioTime and all LifeMap Escrow Shares to LifeMap, and shall return to
the Representative the stock transfer powers, within ten (10) days after
termination of Escrow. If this Escrow Agreement terminates under Section 1.5(b),
within ten (10) business days following the escrow termination, Escrow Agent
shall deliver to the Transfer Agent the BioTime Escrow Shares along with a stock
transfer power, shall deliver to BioTime any cash deposited into Escrow with
respect to BioTime Escrow Shares with any interest accrued thereon (“BioTime
Escrow Cash”), and shall deliver to LifeMap the LifeMap Escrow Shares along with
a stock transfer power and any cash deposited into Escrow on account of LifeMap
Escrow Shares with any interest accrued thereon (“LifeMap Escrow Cash”),
whereupon BioTime will cause the Transfer Agent to transfer and reissue the
(remaining) BioTime Escrow Shares (then no longer subject to escrow), and
LifeMap will cause the (remaining) LifeMap Escrow Shares (then no longer subject
to escrow) to be transferred on the appropriate transfer ledger and reissued,
all in accordance with the interests of the respective Xennex stockholders as
set forth on Schedule I hereto, whereupon the same shall be returned to the
Escrow Agent and disbursed, along with any BioTime Escrow Cash and LifeMap
Escrow Cash remaining in Escrow, to the Xennex stockholders at their respective
addresses shown on Schedule I.
 
 
3

--------------------------------------------------------------------------------

 
 
(d)           Cash Dividends or other Cash Distributions. Any cash dividends or
cash distributions of any kind made in respect to the Escrow Securities shall be
held in Escrow and either paid to BioTime and/or LifeMap on account of any Claim
as provided in the Merger Agreement, or disbursed to the Xennex stockholders in
connection with the termination of this Agreement.
 
1.5     Escrow Termination.
 
(a)           If the Merger fails to close on the Closing Date, the BioTime and
LifeMap shall notify the Escrow Agent of such failure, and this Escrow Agreement
shall terminate upon Escrow Agent’s receipt of such notice.
 
(b)           If the Merger is consummated on the Closing Date, Escrow shall
terminate on the later of (i) the expiration of 180 days following the Closing
Date (the “Escrow Termination Date”); and (ii) the date on which all Escrow
Claims have been resolved or terminated in accordance with the provisions of the
Merger Agreement.  An Escrow Claim shall not be deemed to have been resolved
until (A) the Representative, BioTime, and LifeMap have notified the Escrow
Agent in writing that the Escrow Claim has been resolved, or (B) the Escrow
Claim has been resolved by a final court judgment or arbitration award.
 
(c)           Notwithstanding paragraphs (a) and (b) of this Section, Escrow
shall terminate upon the disbursement of all Escrow Securities and any cash held
in Escrow.
 
(d)           Upon the termination of Escrow, this Escrow Agreement shall be of
no further force and effect except that the provisions of Sections 3.1
(Indemnification) and 3.2 (Limitation of Liability) hereof shall survive
termination.
 
1.6     No Pledge.  Except as contemplated by this Agreement, neither the Escrow
Securities nor any beneficial interest therein may be pledged, sold, assigned or
transferred, including by operation of law, by Escrow Agent, BioTime, LifeMap,
Xennex, or the Representative, nor shall the Escrow Securities or any beneficial
interest therein be subject to attachment or otherwise taken or reached by any
legal or equitable process in satisfaction of any debt or other liability,
except as expressly set forth herein, before the Escrow Securities, if any, are
returned to BioTime, the Transfer Agent, or LifeMap, or distributed to the
Xennex stockholders pursuant to the terms hereof and subject to Sections 1.9 of
the Merger Agreement.
 
 
4

--------------------------------------------------------------------------------

 
 
Article 2
DUTIES OF THE ESCROW AGENT
 
2.1     Scope of Responsibility.  Notwithstanding any provision to the contrary,
the Escrow Agent is obligated only to perform the duties specifically set forth
in this Escrow Agreement, which shall be deemed purely ministerial in
nature.  Under no circumstances will the Escrow Agent be deemed to be a
fiduciary to any Party or any Xennex stockholder, or any other person under this
Escrow Agreement.  The Escrow Agent will not be responsible or liable for the
failure of any Party to perform in accordance with this Escrow Agreement.  The
Escrow Agent shall neither be responsible for, nor chargeable with, knowledge of
the terms and conditions of any other agreement, instrument, or document other
than this Escrow Agreement, unless an original or a copy of such agreement has
been provided to the Escrow Agent; and the Escrow Agent shall have no duty to
know or inquire as to the performance or nonperformance of any provision of any
such agreement, instrument, or document, unless notified of such performance or
nonperformance by any Party.  References in this Escrow Agreement to any other
agreement, instrument, or document are for the convenience of the Parties, and
the Escrow Agent has no duties or obligations with respect thereto.  This Escrow
Agreement sets forth all matters pertinent to the Escrow contemplated hereunder,
and no additional obligations of the Escrow Agent shall be inferred or implied
from the terms of this Escrow Agreement or any other agreement.
 
2.2     Reliance.  The Escrow Agent shall not be liable for any action taken or
not taken by it in accordance with the direction or consent of the Parties or
their respective agents, representatives, successors, or assigns, but only if
such direction or consent is consistent with the terms of this Escrow
Agreement.  The Escrow Agent shall not be liable for acting or refraining from
acting upon any notice, request, consent, direction, requisition, certificate,
order, affidavit, letter, or other paper or document believed by it to be
genuine and correct and to have been signed or sent by the proper person or
persons, without further inquiry into the person's or persons'
authority.  Concurrent with the execution of this Escrow Agreement, the Parties
shall deliver to the Escrow Agent authorized signers' forms in the form of
Exhibit B to this Escrow Agreement.
 
2.3     Right Not Duty Undertaken.  The permissive rights of the Escrow Agent to
do things enumerated in this Escrow Agreement shall not be construed as duties.
 
2.4     No Financial Obligation.  No provision of this Escrow Agreement shall
require the Escrow Agent to risk or advance its own funds or otherwise incur any
financial liability or potential financial liability in the performance of its
duties or the exercise of its rights under this Escrow Agreement.
 
Article 3
PROVISIONS CONCERNING THE ESCROW AGENT
 
3.1     Indemnification.  The Parties, jointly and severally, shall indemnify,
defend and hold harmless the Escrow Agent from and against any and all loss,
liability, cost, damage, and expense, including, without limitation, attorneys'
fees and expenses or other professional fees and expenses which the Escrow Agent
may suffer or incur by reason of any action, claim, or proceeding brought
against the Escrow Agent, arising out of or relating in any way to this Escrow
Agreement or any transaction to which this Escrow Agreement relates, unless such
loss, liability, cost, damage, or expense shall have been finally adjudicated to
have been directly caused by the willful misconduct or gross negligence of the
Escrow Agent.  The provisions of this Section 3.1 shall survive the resignation
or removal of the Escrow Agent and the termination of this Escrow Agreement.
 
 
5

--------------------------------------------------------------------------------

 
 
3.2     Limitation of Liability.  The Escrow Agent shall not be liable, directly
or indirectly, for any (i) damages, losses, or expenses arising out of the
services provided hereunder, other than damages, losses, or expenses which have
been finally adjudicated to have directly resulted from the Escrow Agent's gross
negligence or willful misconduct, or (ii) special, indirect, or consequential
damages or LOSSES OF ANY KIND WHATSOEVER (INCLUDING WITHOUT LIMITATION LOST
PROFITS), even if the Escrow Agent has been advised of the possibility of such
LOSSES OR damages AND REGARDLESS OF THE FORM OF ACTION.
 
3.3     Removal or Resignation.
 
(a)           Removal.  The Parties may remove the Escrow Agent by furnishing to
the Escrow Agent a joint written notice of its removal along with payment of all
fees and expenses to which the Escrow Agent is entitled through the date of
termination.  Such removal shall be effective thirty (30) days after the
delivery of such notice or upon the earlier appointment of a successor escrow
agent, and the Escrow Agent's sole responsibility thereafter shall be to safely
keep the Escrow Securities and to deliver the same to a successor escrow agent
as shall be appointed by the Parties, as evidenced by a joint written notice
filed with the Escrow Agent or in accordance with the order of a court or other
dispute resolution authority.  If the Parties have failed to appoint a successor
escrow agent prior to the expiration of thirty (30) days following the delivery
of such notice of removal, the Escrow Agent may petition any court of competent
jurisdiction for the appointment of a successor escrow agent or for other
appropriate relief, and any such resulting appointment shall be binding upon the
Parties.
 
(b)           Resignation.  If the Escrow Agent shall resign as the escrow agent
hereunder, a successor escrow agent shall be promptly appointed jointly by the
Parties. The Escrow Agent may resign at any time by giving to the Parties thirty
(30) days’ written notice of resignation (the “Resignation Notice”). Such
resignation shall take effect when the successor escrow agent accepts in writing
its appointment as successor escrow agent and receives the Escrow Securities
from the Escrow Agent or, upon disposition of the Escrow Securities, in
accordance with written instructions of the Parties. If no successor escrow
agent has been appointed and has accepted the Escrow Securities within thirty
(30) days after the Resignation Notice is sent, the Escrow Agent may apply to a
court of competent jurisdiction for the appointment of a successor escrow agent
or for other appropriate relief, and any such resulting appointment shall be
binding upon the Parties.
 
3.4          Compensation. The Escrow Agent shall be entitled to compensation
for its services as stated in the fee schedule attached hereto as Exhibit C,
which compensation shall be paid by LifeMap. The fee agreed upon for the
services rendered hereunder is intended as annual full compensation for the
Escrow Agent's services as contemplated by this Escrow Agreement; provided,
however, that in the event that Escrow Agent renders any service not
contemplated in this Escrow Agreement, or there is any assignment of interest in
the subject matter of this Escrow Agreement, or any material modification
hereof, or if any material controversy arises hereunder which causes the
Termination of Escrow to take place more than eighteen (18) months after the
Closing Date, or the Escrow Agent is made a party to any litigation pertaining
to this Escrow Agreement or the subject matter hereof, then the Escrow Agent
shall be compensated for such extraordinary services and reimbursed by the
non-prevailing Party for all costs and expenses, including reasonable attorneys'
fees and expenses, occasioned by any such delay, controversy, litigation, or
event. If any amount due to the Escrow Agent hereunder is not paid within thirty
(30) days of the date due, the Escrow Agent in its sole discretion may charge
interest on such amount up to the highest rate permitted by applicable law.
 
 
6

--------------------------------------------------------------------------------

 
 
3.5     Merger or Consolidation.  Any corporation or association into which the
Escrow Agent may be converted or merged, or with which it may be consolidated,
or to which it may sell or transfer all or substantially all of its corporate
trust business and assets as a whole or substantially as a whole, or any
corporation or association resulting from any such conversion, sale, merger,
consolidation, or transfer to which the Escrow Agent is a party ("Corporate
Event"), shall be and become the successor escrow agent under this Escrow
Agreement and shall have and succeed to the rights, powers, duties, immunities,
and privileges as its predecessor, without the execution or filing of any
instrument or paper or the performance of any further act.  Escrow Agent shall
notify the Parties of any such Corporate Event occurring prior to the
Termination of Escrow.
 
3.6          Force Majeure.  The Escrow Agent shall not be responsible or liable
for any failure or delay in the performance of its obligation under this Escrow
Agreement arising out of or caused, directly or indirectly, by circumstances
beyond its reasonable control, including, without limitation, acts of God,
earthquakes, fire, flood, wars, acts of terrorism, civil or military
disturbances, sabotage, epidemic, riots, interruptions, loss, or malfunctions of
utilities, computer (hardware or software) or communications services,
accidents, labor disputes, acts of civil or military authority or governmental
action; it being understood that the Escrow Agent shall use commercially
reasonable efforts which are consistent with accepted practices in the banking
industry to resume performance as soon as reasonably practicable under the
circumstances.
 
Article 4
MISCELLANEOUS
 
4.1     Successors and Assigns.  This Escrow Agreement shall be binding on and
inure to the benefit of the Parties and the Escrow Agent and their respective
successors and permitted assigns.  No other persons shall have any rights under
this Escrow Agreement.  No assignment of the interest of any of the Parties
shall be binding unless and until written notice of such assignment shall be
delivered to the other Party and the Escrow Agent and shall require the prior
written consent of the other Party and the Escrow Agent (such consent not to be
unreasonably withheld).
 
4.2     Further Assurances.  The Representative will execute, acknowledge, and
deliver to Escrow Agent such additional stock transfer powers, instruments,
notices, and documents; and will take such additional actions as BioTime,
LifeMap, Escrow Agent, or the Transfer Agent may reasonably request to effect,
complete, or perfect the transfer or cancellation of Escrow Securities pursuant
to this Escrow Agreement.
 
 
7

--------------------------------------------------------------------------------

 
 
4.3     Escheat.  The Parties are aware that under applicable state law,
property which is presumed abandoned may under certain circumstances escheat to
the applicable state.  The Escrow Agent shall have no liability to the Parties,
their respective heirs, legal representatives, successors and assigns, or any
other party, should any or all of the Escrow Securities escheat by operation of
law.
 
4.4     Notices.  All notices, requests, demands, and other communications
required under this Escrow Agreement shall be in writing, in English, and shall
be deemed to have been duly given if delivered (i) personally, (ii) by facsimile
transmission with written confirmation of receipt, (iii) by overnight delivery
with a reputable national overnight delivery service, or (iv) by mail or by
certified mail, return receipt requested, and postage prepaid.  If any notice is
mailed, it shall be deemed given five business days after the date such notice
is deposited in the United States mail.  If notice is given to a party, it shall
be given at the address for such party set forth below.  It shall be the
responsibility of the Parties to notify the Escrow Agent and the other Party or
Parties in writing of any name or address changes.  In the case of
communications delivered to the Escrow Agent, such communications shall be
deemed to have been given on the date received by the Escrow Agent.
 
If to BioTime:
BioTime, Inc.
1301 Harbor Bay Parkway, Suite 100
Alameda, CA 94502
Attn: Michael D. West
Phone: (510) 521-3390, ext. 303
Facsimile: (510) 521-3389
   
With a copy to:
Thompson, Welch,
Soroko & Gilbert, LLP
235 Pine Street
13th Floor
San Francisco, CA 94104
Attn: Richard S. Soroko, Esq.
Phone: (415) 927-5200
Facsimile: (415) 927-5210
   
If to Xennex:
Xennex, Inc.
1020 Plain Street, Suite 290
Marshfield, MA 02050
Attn: David Warshawsky, President
Phone: 781-826-7719
Facsimile: 781-826-7609
 
with a copy to:
Kenneth Elsner
1020 Plain Street, Suite 290
Marshfield, MA 02050
Phone: 781-826-7719
Facsimile:  781-826-7609

 
 
8

--------------------------------------------------------------------------------

 
 
If to Representative
Kenneth Elsner
1020 Plain Street, Suite 290
Marshfield, MA 02050
Phone: 781-826-7719
Facsimile: 781-826-7609
   
If to the Escrow Agent:
Wells Fargo Bank, National Association
Corporate, Municipal and Escrow Services
707 Wilshire Boulevard, 17th floor.
Los Angeles, California 90017
Phone: (213) 614-3493
Facsimile: (213) 614-3306

 
4.5     Governing Law.  This Escrow Agreement shall be governed by and construed
in accordance with the laws of the State of California.
 
4.6     Entire Agreement.  This Escrow Agreement sets forth the entire agreement
and understanding of the Parties related to the Escrow Securities.
 
4.7     Amendment.  This Escrow Agreement may be amended, modified, superseded,
rescinded, or canceled only by a written instrument executed by the Parties and
the Escrow Agent.
 
4.8     Waivers.  The failure of any Party to this Escrow Agreement at any time
or times to require performance of any provision under this Escrow Agreement
shall in no manner affect the right at a later time to enforce the same
performance.  A waiver by any Party to this Escrow Agreement of any such
condition or breach of any term, covenant, representation, or warranty contained
in this Escrow Agreement, in any one or more instances, shall neither be
construed as a further or continuing waiver of any such condition or breach nor
a waiver of any other condition or breach of any other term, covenant,
representation, or warranty contained in this Escrow Agreement.
 
4.9     Headings.  Section headings of this Escrow Agreement have been inserted
for convenience of reference only and shall in no way restrict or otherwise
modify any of the terms or provisions of this Escrow Agreement.
 
4.10    Counterparts.  This Escrow Agreement and the Certificate as to
Authorized Signatures attached as Exhibit B may be executed in one or more
counterparts, each of which when executed shall be deemed to be an original, and
such counterparts shall together constitute one and the same instrument.
 
 
9

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, this Escrow Agreement has been duly executed as of the date
first written above.

 
 
[signatures on following page]
 
 
10

--------------------------------------------------------------------------------

 
 

BIOTIME:
BioTime, Inc.,
   
a California corporation
         
 
By:
      Name:  Michael D. West     Title: Chief Executive Officer  

 
LIFEMAP:
LifeMap, Inc.,
   
a California corporation
         
 
By:
      Name:  Michael D. West     Title: Chief Executive Officer  

 
XENNEX:
Xennex, Inc.,
   
a Massachusetts corporation
         
 
By:
      Name:        Title:    

 
REPRESENTATIVE:
     
Kenneth Elsner
 

 

ESCROW AGENT: Wells Fargo Bank, National Association        
 
By:
      Name:        Title:    

 
 
11

--------------------------------------------------------------------------------

 
 
Exhibit A


Merger Agreement
 
 
- Exhibit A -
 
 
 

--------------------------------------------------------------------------------

 
 
Exhibit B


Certificate as to Authorized Signatures


The specimen signatures shown below are the specimen signatures of the
individuals who have been designated as authorized representatives of the
respective Parties and are authorized to initiate and approve transactions of
all types for the Escrow account or accounts established under the Escrow
Agreement to which this Exhibit B is attached.
 

BIOTIME:
BioTime, Inc.,
   
a California corporation
         
 
By:
      Name:  Michael D. West     Title: Chief Executive Officer  

 
LIFEMAP:
LifeMap, Inc.,
   
a California corporation
         
 
By:
      Name:  Michael D. West     Title: Chief Executive Officer  

 
XENNEX:
Xennex, Inc.,
   
a Massachusetts corporation
         
 
By:
      Name:        Title:    

 


- Exhibit B -
 
 
 

--------------------------------------------------------------------------------

 


Exhibit C


Escrow Agent Fees
 
February 9, 2011
Wells Fargo Corporate Trust
707 Wilshire Blvd – 17th Floor
Los Angeles, CA 90017
John Deleray (TP)
213.614.3351 – office
213.760.0363 – mobile
213.614.3355 - fax



Wells Fargo Corporate Trust Services
Fee Schedule for Escrow Agent for the
BioTime, Inc. Stock Escrow


Escrow Agent Acceptance and Administrative Fee:
$__________

 
Fees as they relate to Wells Fargo Bank acting in the capacity of Escrow Agent –
includes creation and examination of the Escrow Agreement; acceptance of the
Escrow appointment; setting up of Escrow Account(s) and accounting records; and
coordination of receipt of funds for deposit to the Escrow Account.
 
Also includes ordinary administration services by Escrow Agent – includes daily
routine account management; investment transactions; cash transaction processing
(including wires and check processing); monitoring claim notices pursuant to the
agreement; disbursement of the funds in accordance with the agreement; and
mailing of trust account statements to all applicable parties.
 
This fee is Payable in advance, at the time of Escrow Agreement execution. Fee
will not be prorated in case of early termination.
 
Should this Escrow Account be in existence for more than One (1) year, an Annual
Fee of $3,000.00 will be assessed.


Wells Fargo’s bid is based on the following assumptions:
·
Number of Escrow Accounts to be established:  One (1)

·
Number of Deposits to Escrow Account:  Not more than One (1)

·
Number of Withdrawals from Escrow Fund:

·
Term of Escrow:  Not more than One (1) year

·
If the account(s) does not open within three (3) months of the date shown below,
this proposal will be deemed null and void

 
 
 

--------------------------------------------------------------------------------

 
 
Out-of-Pocket Expenses:
At Cost

 
We only charge for out-of-pocket expenses in response to specific tasks assigned
by the client. Therefore, we cannot anticipate what specific out-of-pocket items
will be needed or what corresponding expenses will be incurred. Possible
expenses would be, but are not limited to, express mail and messenger charges,
travel expenses to attend closing or other meetings. There are no charges for
indirect out-of- pocket expenses.
 
This fee schedule is based upon the assumptions listed above which pertain to
the responsibilities and risks involved in Wells Fargo undertaking the role of
Escrow Agent.  These assumptions are based on information provided to us as of
the date of this fee schedule.  Our fee schedule is subject to review and
acceptance of the final documents.  Should any of the assumptions, duties or
responsibilities change, we reserve the right to affirm, modify or rescind our
fee schedule.
 
 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE I


[Legal Name and Address]
 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT E


Registration Rights Agreement
 
REGISTRATION RIGHTS AGREEMENT
 
 
By

 
BIOTIME, INC.
 
For the benefit of
 
STOCKHOLDERS OF XENNEX, INC.

 
 

Dated:  May ___, 2012

 
 
 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS
 

    Page       1. Definitions and Interpretations.  1       2. General;
Securities Subject to this Agreement  4       3. Registration Procedures  5    
  4. Indemnification; Contribution  10       5. Reports Under Exchange Act  12  
    6. Miscellaneous  13

 
 
i

--------------------------------------------------------------------------------

 
 
REGISTRATION RIGHTS AGREEMENT
 
THIS REGISTRATION RIGHTS AGREEMENT, dated as of May __, 2012, is made by
BioTime, Inc., a California corporation (the “Company”), for the benefit each
Shareholder (as defined below) who is the registered holder of Registrable
Securities (as defined below).
 
WHEREAS, the parties hereto desire to provide for, among other things, the grant
of registration rights with respect to the Registrable Securities.
 
NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein and for good and valuable consideration, the receipt and adequacy
of which are hereby acknowledged, the parties hereto agree as follows:
 
1.         Definitions and Interpretations.
 
(a)           Definitions.  As used in this Agreement, and unless the context
requires a different meaning, the following terms have the meanings indicated:
 
(i)             “Acquired Shares” means the Shares issued to the shareholders of
Xennex pursuant to that certain Agreement and Plan of Merger, dated April 19,
2012, by and among the Company, LifeMap Sciences, Inc., and Xennex (the “Merger
Agreement”), including any Shares placed into escrow or subject to holdback.
 
(ii)            “Affiliate” means, with respect to a Person, any other Person
directly or indirectly controlling, controlled by or under direct or indirect
common control with such specified Person.  For purposes of this definition,
“control” (including, with correlative meanings, the terms “controlling,”
“controlled by” and “under common control with”), as used with respect to a
Person, shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of such Person,
whether through the ownership of voting securities, by agreement or otherwise.
 
(iii)          “Agreement” means this Registration Rights Agreement as the same
may be amended, supplemented or modified in accordance with the terms.
 
(iv)           “Automatic Shelf Registration Statement” means an “automatic
shelf registration statement” as defined in Rule 405 promulgated under the
Securities Act.
 
(v)            “Board of Directors” means the Board of Directors of the Company
(or any duly authorized committee thereof).
 
(vi)           “Business Day” means any day other than a Saturday, Sunday or
other day on which commercial banks in New York, New York and San Francisco,
California are authorized or required by law or executive order to close.
 
 
1

--------------------------------------------------------------------------------

 
 
(vii)          “Commission” means the Securities and Exchange Commission or any
similar agency then having jurisdiction to enforce the Securities Act.
 
(viii)         “Company” has the meaning set forth in the preamble to this
Agreement.
 
(ix)           “Company Free Writing Prospectus” means each Free Writing
Prospectus prepared by or on behalf of the Company or used or referred to by the
Company in connection with an offering of Registrable Securities.
 
(x)             “Disclosure Package” means, with respect to any offering of
Registrable Securities, (i) the preliminary Prospectus, (ii) each Free Writing
Prospectus and (iii) all other information, in each case, that is deemed, under
Rule 159 promulgated under the Securities Act, to have been conveyed to
purchasers of securities at the time of sale of such securities (including,
without limitation, a contract of sale).
 
(xi)           “Exchange Act” means the Securities Exchange Act of 1934, as
amended, and the rules and regulations of the Commission thereunder.
 
(xii)         “Free Writing Prospectus” means any “free writing prospectus” as
defined in Rule 405 promulgated under the Securities Act.
 
(xiii)        “Indemnified Party” has the meaning set forth in Section 4(c).
 
(xiv)         “Indemnifying Party” has the meaning set forth in Section 4(c).
 
(xv)           “Inspector” has the meaning set forth in Section 3(b).
 
(xvi)         “Liability” has the meaning set forth in Section 4(a).
 
(xvii)        “Permitted Assignee” means  with respect to any Shareholder, to
the extent applicable, (i) such Shareholder’s parents, spouse, siblings,
siblings’ spouses, children (including stepchildren and adopted children),
children’s spouses, grandchildren or grandchildren’s spouses (“Family Members”),
(ii) a corporation, partnership or limited liability company, a majority of the
beneficial interests of which shall be held by such Shareholder, such
Shareholder’s Affiliates and/or such Shareholder’s Family Members, (iii) a
trust, the beneficiaries of which are such Shareholder and/or such Shareholder’s
Family Members, (iv) such Shareholder’s heirs, executors, administrators, estate
or a trust under such Shareholder’s will, (v) an entity described in Section
501(c)(3) of the United States Internal Revenue Code of 1986, as amended, that
is established by such Shareholder, (vi) any Affiliate of such Shareholder, and
(vii) Yeda Research and Development Company, Ltd. and the Weizmann Institute of
Science.
 
(xviii)       “Person” means any individual, corporation, partnership, limited
liability company, trust, incorporated or unincorporated association, joint
venture, joint stock company, government (or an agency or political subdivision)
or other entity of any kind, and shall include any successor (by merger or
otherwise) of such entity.
 
 
2

--------------------------------------------------------------------------------

 
 
(xix)          “Pledgee” has the meaning set forth in Section 2(d)(i).
 
(xx)           “Prospectus” means the prospectus related to any Registration
Statement (including, without limitation, a prospectus or prospectus supplement
that discloses information previously omitted from a prospectus filed as part of
an effective registration statement in reliance on Rule 415, 430A, 430B or 430C
under the Securities Act, as amended or supplemented by any amendment or
prospectus supplement), including post-effective amendments, and all materials
incorporated by reference in such prospectus.
 
(xxi)          “Records” has the meaning set forth in Section 3(b)(viii).
 
(xxii)        “Registrable Securities” means, subject to Section 2(b) and
Section 2(d)(i), (i) the Acquired Shares, and (ii) any other securities that are
(A) distributed as a dividend or otherwise with respect to Acquired Shares, or
(B) issued or issuable in exchange for or through conversion of the Acquired
Shares pursuant to a recapitalization, reorganization, merger, consolidation,
sale of assets or other transaction.
 
(xxiii)       “Registration Expenses” has the meaning set forth in Section 3(e).
 
(xxiv)        “Registration Statement” means a registration statement filed
pursuant to the Securities Act.
 
(xxv)         “Securities Act” means the Securities Act of 1933, as amended, and
the rules and regulations of the Commission promulgated thereunder.
 
(xxvi)        “Shareholder” means (a) the Persons named on Schedule I, who were
stockholders of Xennex on the effective date of the merger of Xennex with and
into LifeMap Sciences, Inc., and (b) such Permitted Assignees or Pledgees of the
Persons named on Schedule I to whom registration rights under this Agreement are
validly transferred in accordance with Section 2(d)(i).
 
(xxvii)      “Shareholders’ Counsel” has the meaning set forth in Section 3(b).
 
(xxviii)     “Shares” means (i) the common shares, no par value, of the Company,
(ii) any securities of the Company or any successor or assign of the Company
into which such shares described in clause (i) are reclassified or reconstituted
or into which such shares are converted or otherwise exchanged in connection
with a combination of shares, recapitalization, merger, sale of assets,
consolidation or other reorganization or otherwise or (iii) any securities
received as a dividend or distribution in respect of the securities described in
clauses (i) and (ii) above.
 
(xxix)        “Xennex” means Xennex, Inc., a Massachusetts corporation.
 
 
3

--------------------------------------------------------------------------------

 
 
(b)           Interpretation.  Unless otherwise noted:
 
(i)             All references to laws, rules, regulations and forms in this
Agreement shall be deemed to be references to such laws, rules, regulations and
forms, as amended from time to time or, to the extent replaced, the comparable
successor laws, rules, regulations and forms thereto in effect at the time.
 
(ii)            All references to agencies, self-regulatory organizations or
governmental entities in this Agreement shall be deemed to be references to the
comparable successor thereto.
 
(iii)          All references to agreements and other contractual instruments
shall be deemed to be references to such agreements or other instruments as they
may be amended, waived, supplemented or modified from time to time.
 
(iv)           All references to any amount of securities (including Registrable
Securities) shall be deemed to be a reference to such amount measured on an
as-converted or as-exercised basis.
 
2.     General; Securities Subject to this Agreement
 
(a)           Grant of Rights.  The Company hereby grants registration rights to
the Shareholders upon the terms and conditions set forth in this Agreement.
 
(b)           Registrable Securities.  For the purposes of this Agreement,
Registrable Securities held by any Person will cease to be Registrable
Securities when (i) a Registration Statement covering such Registrable
Securities has been declared effective under the Securities Act by the
Commission and such Registrable Securities have been disposed of pursuant to
such effective Registration Statement, (ii) the entire amount of the Registrable
Securities held by a Person may be sold in a single sale, in the opinion of
counsel reasonably satisfactory to the Company, without any limitation as to
volume or manner of sale pursuant to Rule 144  promulgated under the Securities
Act, (iii) the Registrable Securities have ceased to be outstanding, or (iv)
transferred pursuant to a transfer or pledge otherwise than pursuant to Section
2(d).
 
(c)           Holders of Registrable Securities.  A Person is deemed to be a
holder of Registrable Securities whenever such Person owns of record Registrable
Securities.  If the Company receives conflicting instructions, notices or
elections from two or more Persons with respect to the same Registrable
Securities, the Company may act upon the basis of the instructions, notice or
election received from the registered owner of such Registrable Securities.
 
 
4

--------------------------------------------------------------------------------

 
 
(d)           Transfer of Registration Rights.
 
(i)             A Shareholder may transfer or pledge Registrable Securities with
the associated registration rights under this Agreement (including transfers
occurring by operation of law or by reason of intestacy) to a Permitted Assignee
or a pledgee (“Pledgee”) only if (1) such Permitted Assignee or Pledgee agrees
in writing to be bound as a Shareholder by the provisions of this Agreement,
such agreement being substantially in the form of Annex A hereto, and (2)
immediately following such transfer or pledge, the further disposition of such
Registrable Securities by such Permitted Assignee or Pledgee would be restricted
under the Securities Act and the entire amount of all such Registrable
Securities could not be sold in a single sale, in the opinion of counsel
reasonably satisfactory to the Company, without any limitation as to volume or
manner of sale pursuant to Rule 144 promulgated under the Securities Act.  Upon
any transfer or pledge of Registrable Securities other than as set forth in this
Section 2(d), such securities shall no longer constitute Registrable Securities.
 
(ii)            Subject to Section 2(b), if a Shareholder assigns its rights
under this Agreement in connection with the transfer of less than all of its
Registrable Securities, the Shareholder shall retain its rights under this
Agreement with respect to its remaining Registrable Securities.  If a
Shareholder assigns its rights under this Agreement in connection with the
transfer of all of its Registrable Securities, such Shareholder shall have no
further rights or obligations under this Agreement, except under Section 4 in
respect of offerings in which it participated.
 
3.   Registration Procedures
 
(a)           S-3 Registration.  Promptly after the date hereof , time being of
the essence, the Company shall prepare and file with the Commission a
Registration Statement covering the resale of all of the Registrable Securities
for an offering to be made on a continuous basis pursuant to Rule 415.  The
Company shall begin to prepare the Registration Statement within ten (10) days
after the date of this Agreement and will perform its best efforts to complete
and file the Registration Statement.  Such Registration Statement filed
hereunder shall be on Form S-3 or, if such form is not available to the Company,
Form S-1.  Subject to the terms of this Agreement, the Company shall use its
commercially reasonable efforts to cause such Registration Statement to be
declared effective under the Securities Act as promptly as possible after the
filing thereof.
 
(b)           Obligations of the Company.  In connection with the registration
of Registrable Securities, the Company shall:
 
(i)             prepare and file with the Commission a Registration Statement on
any form for which the Company then qualifies or which counsel for the Company
shall deem appropriate and which form shall be available for the sale of such
Registrable Securities in accordance with the intended method of distribution,
and cause such Registration Statement to become effective; provided , however ,
that before filing a Registration Statement or Prospectus or any amendments or
supplements thereto (including, without limitation, any documents incorporated
by reference therein), or before using any Free Writing Prospectus, provide one
firm of legal counsel selected by Shareholders holding a majority of the
Registrable Securities being registered in such registration (“Shareholder’
Counsel”), any managing underwriter or broker/dealer participating in any
disposition of such Registrable Securities pursuant to a Registration Statement
and any attorney retained by any such managing underwriter or broker/dealer
(each, an “Inspector” and collectively, the “Inspectors”) with an opportunity to
review and comment on such Registration Statement and each Prospectus included
therein (and each amendment or supplement thereto) and each Free Writing
Prospectus to be filed with the Commission, subject to such documents being
under the Company’s control.  The Company shall notify the Shareholders’ Counsel
and each seller of Registrable Securities pursuant to such Registration
Statement of any stop order issued or threatened by the Commission and take all
reasonable actions required to prevent the entry of such stop order or to remove
it if entered;
 
 
5

--------------------------------------------------------------------------------

 
 
(ii)            promptly prepare and file with the Commission such amendments
and supplements to such Registration Statement and the Prospectus used in
connection therewith as shall be necessary to keep such Registration Statement
effective for the lesser of (x) such period which will terminate when all
Registrable Securities covered by such Registration Statement have been sold
(or, if such Registration Statement is an Automatic Shelf Registration
Statement, on the first anniversary of the date of filing of such Automatic
Shelf Registration Statement) or (y) the securities covered by such Registration
Statement are no longer Registrable Securities;
 
(iii)           furnish to each seller of Registrable Securities such number of
copies of such Registration Statement, each amendment and supplement thereto,
the Prospectus included in such Registration Statement (including each
preliminary Prospectus), any Prospectus filed under Rule 424 under the
Securities Act and any Free Writing Prospectus as each such seller may
reasonably request in order to facilitate the disposition of the Registrable
Securities owned by such seller; provided that the Company need not provide
copies of exhibits to the Registration Statement.
 
(iv)            use its commercially reasonable efforts to expeditiously
register or qualify such Registrable Securities under such other securities or
“blue sky” laws of California and New York if required by the laws of such
states, and continue such registration or qualification in effect in such
jurisdiction for as long as permissible pursuant to the laws of such
jurisdiction, or for as long as any such seller requests or until all of such
Registrable Securities are sold or are “covered securities” under the Securities
Act, whichever is shortest, and do any and all other acts and things which may
be reasonably necessary or advisable to enable any such seller to consummate the
disposition of the Registrable Securities owned by such seller in such
jurisdictions; provided, however, that the Company shall not be required to (x)
qualify generally to do business in any jurisdiction where it would not
otherwise be required to qualify but for this Section 3(b)(iv), (y) subject
itself to taxation in any such jurisdiction or (z) consent to general service of
process in any such jurisdiction;
 
 
6

--------------------------------------------------------------------------------

 
 
(v)             following its actual knowledge thereof, notify each seller of
Registrable Securities: (A) when a Prospectus, any Prospectus supplement, any
Free Writing Prospectus, a Registration Statement or a post-effective amendment
to a Registration Statement has been filed with the Commission, and, with
respect to a Registration Statement or any post-effective amendment, when the
same has become effective; (B) of any request by the Commission for amendments
or supplements to a Registration Statement, related Prospectus or Free Writing
Prospectus or for additional information; (C) of the receipt by the Company of
any notification with respect to the suspension of the qualification or
exemption from qualification of any of the Registrable Securities for sale in
any jurisdiction or the initiation or threatening of any proceedings for such
purpose; and (D) of the existence of any fact or happening of any event of which
the Company has knowledge which makes any statement of a material fact in such
Registration Statement, related Prospectus or Free Writing Prospectus or any
document incorporated or deemed to be incorporated therein by reference untrue
or which would require the making of any changes in the Registration Statement,
Prospectus or Free Writing Prospectus in order that, in the case of the
Registration Statement, it will not contain any untrue statement of a material
fact or omit to state any material fact required to be stated therein or
necessary to make the statements therein not misleading, and that in the case of
such Prospectus or Free Writing Prospectus, it will not contain any untrue
statement of a material fact or omit to state any material fact required to be
stated therein or necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading, provided that the
Company need not disclose any facts or events that have not bee publicly
disclosed by the Company;
 
(vi)            upon the occurrence of any event contemplated by Section
3(b)(v)(D), as promptly as practicable, prepare a supplement or amendment to
such Registration Statement, related Prospectus or Free Writing Prospectus and
furnish to each seller of Registrable Securities a reasonable number of copies
of such supplement to, or amendment of, such Registration Statement, Prospectus
or Free Writing Prospectus as may be necessary so that, after delivery to the
purchasers of such Registrable Securities, in the case of the Registration
Statement, it will not contain any untrue statement of a material fact or omit
to state any material fact required to be stated therein or necessary to make
the statements therein not misleading, and that in the case of such Prospectus
or Free Writing Prospectus, it will not contain any untrue statement of a
material fact or omit to state any material fact required to be stated therein
or necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading;
 
(vii)          enter into and perform customary agreements and take such other
actions as are reasonably required in order to facilitate the disposition of
such Registrable Securities and shall provide all reasonable cooperation,
including causing counsel to the Company to deliver customary legal opinions in
connection with any such underwriting agreements;
 
 
7

--------------------------------------------------------------------------------

 
 
(viii)         make available at reasonable times for inspection by any
Inspector all financial and other records, pertinent corporate documents and
properties of the Company and its subsidiaries (collectively, the “Records”) as
shall be reasonably necessary to enable them to exercise their due diligence
responsibility, and cause the Company’s and its subsidiaries’ officers,
directors, managers and employees, and the Company’s independent registered
public accounting firm, to supply all information reasonably requested by any
such Inspector in connection with such Registration Statement.  Records that the
Company determines, in good faith, to be confidential and which it notifies the
Inspectors are confidential shall not be disclosed by the Inspectors (and the
Inspectors shall confirm their agreement in writing in advance to the Company if
the Company shall so request) unless (x) the disclosure of such Records is
necessary, in the Company’s reasonable judgment, to avoid or correct a
misstatement or omission in the Registration Statement, (y) the release of such
Records is ordered pursuant to a subpoena or other order from a court of
competent jurisdiction after exhaustion of all appeals therefrom or (z) the
information in such Records was known to the Inspectors on a non-confidential
basis prior to its disclosure by the Company or has been made generally
available to the public.  Each seller of Registrable Securities agrees that it
shall, upon learning that disclosure of such Records is sought in a court of
competent jurisdiction, promptly give notice to the Company and allow the
Company, at the Company’s expense, to undertake appropriate action to prevent
disclosure of the Records deemed confidential;
 
(ix)            if such sale is pursuant to an underwritten offering, obtain a
“cold comfort” letter dated the effective date of the Registration Statement and
the date of the closing under the underwriting agreement from the Company’s
independent registered public accounting firm in customary form and covering
such matters of the type customarily covered by “cold comfort” letters as the
managing underwriter reasonably requests;
 
(x)             furnish, at the request of any seller of Registrable Securities
on the date such securities are delivered to the underwriters for sale pursuant
to such registration, an opinion, dated such date, of counsel representing the
Company for the purposes of such registration, addressed to the underwriters,
covering such legal matters with respect to the registration in respect of which
such opinion is being given as the underwriters, may reasonably request and are
customarily included in such opinions;
 
(xi)           cause any Shares included in the Registration Statement to be
listed on each securities exchange on which the Shares are then listed. The
Company shall pay all fees and expenses in connection with satisfying its
obligation to list such Shares; The Company also represents that it is in
compliance with the requirements of the NYSE Amex for continued listing of the
Shares.  The Company has taken no action designed to, or likely to have the
effect of, terminating the registration of the Shares under the Exchange Act or
the listing of the Shares on the NYSE Amex, nor has the Company received any
notification that the Commission or the NYSE Amex is contemplating terminating
such registration or listing.  The transactions contemplated by this Agreement
will not contravene the rules and regulations of the NYSE Amex.  The Company
will comply with all requirements of the NYSE Amex with respect to the issuance
and listing of the Acquired Shares and shall cause the Acquired Shares to be
listed on the NYSE Amex.
 
 
8

--------------------------------------------------------------------------------

 
 
(xii)          make all required filings of all Prospectuses and Free Writing
Prospectuses with the Commission;
 
(xiii)         make all required filing fee payments in respect of any
Registration Statement or Prospectus used under this Agreement (and any offering
covered thereby); and
 
(xiv)          take all other steps reasonably necessary to effect the
registration of the Registrable Securities contemplated hereby
 
(c)           Seller Requirements.  In connection with any offering under any
Registration Statement under this Agreement, each Shareholder (i) shall promptly
furnish to the Company in writing such information with respect to the
Shareholder and the intended method of disposition of its Registrable Securities
as the Company may reasonably request or as may be required by law or
regulations for use in connection with any related Registration Statement or
Prospectus (or amendment or supplement thereto) and all information required to
be disclosed in order to make the information previously furnished to the
Company by the Shareholder not contain a material misstatement of fact or
necessary to cause such Registration Statement or Prospectus (or amendment or
supplement thereto) not to omit a material fact with respect to the Shareholder
necessary in order to make the statements therein not misleading; (ii) shall
comply with the Securities Act and the Exchange Act and all applicable state
securities laws and comply with all applicable regulations in connection with
the registration and the disposition of the Registrable Securities; and (iii)
shall not use any Free Writing Prospectus without the prior written consent of
the Company.  If any seller of Registrable Securities fails to provide such
information required to be included in such Registration Statement by applicable
securities laws or otherwise necessary or desirable in connection with the
disposition of such Registrable Securities, within ten (10) calendar days after
written request therefor, the Company may exclude such seller’s Registrable
Securities from the registration statement.
 
(d)           Notice to Discontinue.  Each Shareholder agrees that, upon receipt
of any notice from the Company of the happening of any event of the kind
described in Section 3(b)(v)(D), the Shareholder shall forthwith discontinue
disposition of Registrable Securities pursuant to the Registration Statement
covering such Registrable Securities until the Shareholder’s receipt of the
copies of the supplemented or amended Prospectus or Free Writing Prospectus
contemplated by Section 3(b)(vi) (or if no supplemental or amended prospectus or
Free Writing Prospectus is required, upon confirmation from the Company that use
of the Prospectus or Free Writing Prospectus is once again permitted) and, if so
directed by the Company, the Shareholder shall deliver to the Company (at the
Company’s expense) all copies, other than permanent file copies then in the
Shareholder’s possession, of the Prospectus or Free Writing Prospectus covering
such Registrable Securities which is current at the time of receipt of such
notice.
 
 
9

--------------------------------------------------------------------------------

 
 
(e)           Registration Expenses.  The Company shall pay all expenses arising
from or incident to its performance of, or compliance with, this Agreement,
including, without limitation, (i) Commission, filing fees, (ii) all fees and
expenses incurred in complying with state securities or “blue sky” laws
(including reasonable fees, charges and disbursements of counsel to any
underwriter incurred in connection with “blue sky” qualifications of the
Registrable Securities as may be set forth in any underwriting agreement), (iii)
all printing, messenger and delivery expenses, and (iv) the fees, charges and
expenses of counsel to the Company and of its independent registered public
accounting firm and any other accounting fees, charges and expenses incurred by
the Company (including, without limitation, any expenses arising from any “cold
comfort” letters and the reasonable and documented legal fees, charges and
expenses of Shareholder’s Counsel and regardless of whether such Registration
Statement is declared effective.  All of the expenses described in the preceding
sentence of this Section 3(e) are referred to herein as “Registration Expenses”.
 
4.         Indemnification; Contribution
 
(a)           Indemnification by the Company.  The Company agrees to indemnify
and hold harmless the Shareholders, and each of their respective partners,
directors, officers, Affiliates, stockholders, members, employees, trustees,
legal counsel and accountants and each Person who controls (within the meaning
of Section 15 of the Securities Act) any Shareholder, from and against any and
all losses, claims, damages, liabilities and expenses, or any action or
proceeding in respect thereof (including reasonable costs of investigation and
reasonable attorneys’ fees and expenses) (each, a “Liability” and collectively,
“Liabilities”), arising out of or based upon (a) in the case of the Registration
Statement or in any amendment thereto, any untrue, or allegedly untrue,
statement of a material fact or omission, or alleged omission, to state any
material fact required to be stated therein or necessary to make the statements
therein not misleading; (b) in the case of the Disclosure Package, the
Prospectus, any Free Writing Prospectus or in any supplement thereto, any
untrue, or allegedly untrue, statement of a material fact or omission, or
alleged omission, to state any material fact required to be stated therein or
necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading  and (c) any violation or alleged
violation by the Company of the Securities Act, the Exchange Act or any state
securities law, or any rule or regulation thereunder, in connection with the
performance of its obligations under this Agreement; provided, however, that the
Company shall not be held liable in any such case to the extent that any such
Liability arises out of or is based upon an untrue statement or alleged untrue
statement or omission or alleged omission contained in such Disclosure Package,
Registration Statement, Prospectus, Free Writing Prospectus or such amendment or
supplement thereto solely in reliance upon and in conformity with information
concerning any Shareholder furnished in writing to the Company by or on behalf
of a Shareholder expressly for use therein, including, without limitation, the
information furnished to the Company pursuant to Sections 3(c) and 4(b).  The
Company shall also provide customary indemnities to any underwriters of the
Registrable Securities, their officers, directors and employees and each Person
who controls such underwriters (within the meaning of Section 15 of the
Securities Act) to the same extent as provided above with respect to the
indemnification of the Shareholders.
 
 
10

--------------------------------------------------------------------------------

 
 
(b)           Indemnification by Shareholders.  In connection with any offering
in which any Shareholder is participating pursuant to this Agreement, each
participating Shareholder agrees severally to indemnify and hold harmless the
Company, any underwriter retained by the Company and each Person who controls
the Company or such underwriter (within the meaning of Section 15 of the
Securities Act) to the same extent as the foregoing indemnity from the Company
to the Shareholders (including indemnification of their respective partners,
directors, officers, Affiliates, stockholders, managers, members, employees,
trustees and Controlling Persons), but only to the extent that Liabilities arise
out of or are based upon a statement or alleged statement or an omission or
alleged omission that was made solely in reliance upon and in conformity with
information with respect to such Shareholder furnished in writing to the Company
by or on behalf of the Shareholder expressly for use in such Disclosure Package,
Registration Statement, Prospectus, Free Writing Prospectus or such amendment or
supplement thereto, including, without limitation, the information furnished to
the Company pursuant to Section 3(c).  In no event shall the liability of a
Shareholder hereunder be greater in amount than the net proceeds received by the
Shareholder upon the sale of the Registrable Securities giving rise to such
indemnification obligation except in the case of fraud by the Shareholder.
 
(c)           Conduct of Indemnification Proceedings.  Any Person entitled to
indemnification or contribution hereunder (the “Indemnified Party”) agrees to
give prompt written notice to the indemnifying party (the “Indemnifying Party”)
after the receipt by the Indemnified Party of any written notice of the
commencement of any action, suit, proceeding or investigation or threat made in
writing for which the Indemnified Party intends to claim indemnification or
contribution pursuant to this Agreement; provided, however, that the failure to
so notify the Indemnifying Party shall not relieve the Indemnifying Party of any
Liability that it may have to the Indemnified Party hereunder (except to the
extent that the Indemnifying Party is materially prejudiced or otherwise
forfeits substantive rights or defenses by reason of such failure).  If notice
of commencement of any such action is given to the Indemnifying Party as
provided in this Section 4(c), the Indemnifying Party shall be entitled to
participate in and, to the extent it may wish, jointly with any other
Indemnifying Party similarly notified, to assume the defense of such action at
its own expense, with counsel chosen by it and reasonably satisfactory to such
Indemnified Party.  Each Indemnified Party shall have the right to employ
separate counsel in any such action and participate in the defense thereof, but
the reasonable and documented out-of-pocket fees and expenses of such counsel
shall be paid by the Indemnified Party unless (i) the Indemnifying Party agrees
to pay the same, (ii) the Indemnifying Party fails to assume the defense of such
action with counsel reasonably satisfactory to the Indemnified Party or (iii)
the named parties to any such action (including any impleaded parties) include
both the Indemnifying Party and the Indemnified Party and such parties have been
advised by such counsel that either (x) representation of such Indemnified Party
and the Indemnifying Party by the same counsel would be inappropriate under
applicable standards of professional conduct or (y) there may be one or more
legal defenses available to the Indemnified Party which are different from or
additional to those available to the Indemnifying Party.  In any of such cases,
the Indemnifying Party shall not have the right to assume the defense of such
action on behalf of such Indemnified Party, it being understood, however, that
the Indemnifying Party shall not be liable for the reasonable and documented
out-of-pocket fees and expenses of more than one separate firm of attorneys (in
addition to any local counsel) for all Indemnified Parties and all such
reasonable and documented out-of-pocket fees and expenses shall be reimbursed as
incurred.  No Indemnifying Party shall be liable for any settlement entered into
without its written consent, which consent shall not be unreasonably
withheld.  No Indemnifying Party shall, without the consent of such Indemnified
Party, effect any settlement of any pending or threatened proceeding in respect
of which such Indemnified Party is a party and indemnity has been sought
hereunder by such Indemnified Party, unless such settlement includes an
unconditional release of such Indemnified Party from all liability for claims
that are the subject matter of such proceeding.
 
 
11

--------------------------------------------------------------------------------

 
 
(d)           Contribution.  If the indemnification provided for in this Section
4 from the Indemnifying Party is unavailable to an Indemnified Party hereunder
or insufficient to hold harmless an Indemnified Party in respect of any
Liabilities referred to herein, then each Indemnifying Party, in lieu of
indemnifying such Indemnified Party, shall contribute to the amount paid or
payable by such Indemnified Party as a result of such Liabilities in such
proportion as is appropriate to reflect the relative fault of the Indemnifying
Party and Indemnified Party in connection with the actions which resulted in
such Liabilities, as well as any other relevant equitable considerations.  The
relative faults of such Indemnifying Party and Indemnified Party shall be
determined by reference to, among other things, whether any action in question,
including any untrue or alleged untrue statement of a material fact or omission
or alleged omission to state a material fact, has been made by, or relates to
information supplied by, such Indemnifying Party or Indemnified Party, and the
parties’ relative intent, knowledge, access to information and opportunity to
correct or prevent such action.  The amount paid or payable by a party as a
result of the Liabilities referred to above shall be deemed to include, subject
to the limitations set forth in Sections 4(a), 4(b), and 4(c) , any reasonable
and documented out-of-pocket legal or other fees, charges or expenses reasonably
incurred by such party in connection with any investigation or proceeding.
 
(i)            The parties hereto agree that it would not be just and equitable
if contribution pursuant to this Section 4(d)) were determined by pro rata
allocation or by any other method of allocation which does not take account of
the equitable considerations referred to in the immediately preceding
paragraph.  No Person guilty of fraudulent misrepresentation (within the meaning
of Section 11(f) of the Securities Act) shall be entitled to contribution from
any Person who was not guilty of such fraudulent misrepresentation.  In no event
shall a Shareholder be required to contribute an amount under this Section 4(d)
in excess of the net proceeds received by the Shareholder upon the sale of the
Shareholder’s Registrable Securities pursuant to the Registration Statement
giving rise to such contribution obligation, except in the case of fraud by the
Shareholder.
 
5.   Reports Under Exchange Act
 
(a)           With a view to making available to the Shareholders the benefits
of Rule 144 promulgated under the Securities Act and any other rule or
regulation of the Commission that may at any time permit the Shareholders to
sell Registrable Shares of the Company to the public without registration, the
Company agrees for the period of at least one year from the date hereof, to:
 
 
12

--------------------------------------------------------------------------------

 
 
(i)             Make and keep public information available, as those terms are
used in Rule 144, at all times;
 
(ii)            File with the Commission in a timely manner all reports and
other documents required of the Company under the Exchange Act and the rules and
regulations of any applicable securities exchanges;
 
(iii)           Furnish to the Shareholders, at the Company’s expense, so long
as the Shareholders own any Registrable Shares, forthwith on request, (i) a
written statement by the Company that it has complied with the reporting
requirements of Rule 144 and the Exchange Act, and (ii) a copy of the most
recent annual or quarterly report of the Company filed under the Exchange Act;
and
 
(iv)            Undertake any additional actions reasonably necessary to
maintain the availability of the use of Rule 144 for the resale of the
Registrable Securities.
 
6.        Miscellaneous
 
(a)           Share Splits, etc.  The provisions of this Agreement shall be
appropriately adjusted for any share dividends, splits, reverse splits,
combinations recapitalizations and the like occurring after the date.
 
(b)           Amendments and Waivers.  Except as otherwise provided herein, the
provisions of this Agreement may not be amended, modified or supplemented, and
waivers or consents to departures from the provisions may not be given unless
consented to in writing by the Company and the Shareholders.
 
(c)           Notices.  All notices, demands and other communications provided
for or permitted hereunder shall be made in writing and shall be made by United
States mail, first class postage prepaid, telecopy, electronic transmission, air
courier service or personal delivery:
 
If to the Company:
BioTime, Inc.
 
1301 Harbor Bay Parkway, Suite 100
 
Alameda, California 94502
  Attention:  
Robert W. Peabody, Senior Vice 
    President, Chief Operating Officer and     Chief Financial Officer    
rpeabody@biotimemail.com
     
with a copy to:
 
Thompson, Welch, Soroko & Gilbert LLP
 
235 Pine Street, 13th Floor
 
San Francisco , California 94104
 
Attention: Richard S. Soroko
 
rsoroko@twsglaw.com

 
 
13

--------------------------------------------------------------------------------

 


If to a Shareholder, at the most recent address for such Shareholder as shown in
the Company’s register of its stockholders.
 
All such notices, demands and other communications shall be deemed to have been
duly given when delivered by hand, if personally delivered; when delivered by
air courier, if delivered by commercial courier service; when receipt is
acknowledged, if telecopied, or electronically transmitted, or two Business Days
after being deposited in the United States mail, first class postage
prepaid.  Any party may by notice given in accordance with this Section 6(c)
designate another address or Person for receipt of notices hereunder.
 
(d)           Permitted Assignees; Third Party Beneficiaries.  This Agreement
shall inure to the benefit of and be binding upon the Company and the
Shareholders (including the Permitted Assignees and Pledgees of Shareholders as
provided in Section 2(d)(i)), and, except as provided in Section 4, no other
Person is intended to be a beneficiary of this Agreement.
 
(e)           Counterparts.  This Agreement may be executed in any number of
counterparts and by the parties hereto in separate counterparts, each of which
when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement.
 
(f)            Headings.  The headings in this Agreement are for convenience of
reference only and shall not limit or otherwise affect the meaning.
 
(g)           Governing Law.  This Agreement shall be governed by and construed
in accordance with the laws of the state of California, without regard to the
principles of conflicts of law.
 
(h)           Jurisdiction.  Any action or proceeding against any party hereto
relating in any way to this Agreement or the transactions contemplated hereby
may be brought and enforced in the federal or state courts in the State of
California, and each party, on behalf of itself and its respective successors
and assigns, irrevocably consents to the jurisdiction of each such court in
respect of any such action or proceeding.  Each party, on behalf of itself and
its respective successors and assigns, irrevocably consents to the service of
process in any such action or proceeding by the mailing of copies t by
registered or certified mail, postage prepaid, return receipt requested, to such
person or entity at the address for such person or entity set forth in Section
6(c) or such other address such person or entity shall notify the other in
writing.  The foregoing shall not limit the right of any person or entity to
serve process in any other manner permitted by law or to bring any action or
proceeding, or to obtain execution of any judgment, in any other jurisdiction.
 
(i)            Each party, on behalf of itself and its respective successors and
assigns, hereby irrevocably waives any objection that it may now or hereafter
have to the laying of venue of any action or proceeding arising under or
relating to this Agreement or the transactions contemplated hereby in any court
located in the State of California or located in any other jurisdiction chosen
by the Company in accordance with Section 6(h).  Each party, on behalf of itself
and its respective successors and assigns, hereby irrevocably waives any claim
that a court located in the State of California is not a convenient forum for
any such action or proceeding.
 
 
14

--------------------------------------------------------------------------------

 
 
(ii)            Each party, on behalf of itself and its respective successors
and assigns, hereby irrevocably waives, to the fullest extent permitted by
applicable United States federal and state law, all immunity from jurisdiction,
service of process, attachment (both before and after judgment) and execution to
which it might otherwise be entitled in any action or proceeding relating in any
way to this Agreement or the transactions contemplated hereby in the courts of
the State of California, of the United States or of any other country or
jurisdiction, and hereby waives any right he might otherwise have to raise or
claim or cause to be pleaded any such immunity at or in respect of any such
action or proceeding.
 
(i)            Severability.  If any one or more of the provisions contained
herein, or the application t in any circumstance, is held invalid, illegal or
unenforceable in any respect for any reason, the validity, legality and
enforceability of any such provision in every other respect and of the remaining
provisions  shall not be in any way impaired.
 
(j)            Rules of Construction.  Unless the context otherwise requires,
references to sections or subsections refer to sections or subsections of this
Agreement.  Terms defined in the singular have a comparable meaning when used in
the plural, and vice versa.
 
(k)           Entire Agreement.  This Agreement is intended by the parties as a
final expression of their agreement and intended to be a complete and exclusive
statement of the agreement and understanding of the parties hereto with respect
to the subject matter.  There are no restrictions, promises, representations,
warranties or undertakings with respect to the subject matter, other than those
set forth or referred to herein.  This Agreement supersedes all prior agreements
and understandings among the parties with respect to such subject matter.
 
(l)            Further Assurances.  Each of the parties shall execute such
documents and perform such further acts as may be reasonably required or
desirable to carry out or to perform the provisions of this Agreement.
 
(m)          Other Agreements.  Nothing contained in this Agreement shall be
deemed to be a waiver of, or release from, any obligations any party hereto may
have under, or any restrictions on the transfer of Registrable Securities or
other securities of the Company imposed by, any other agreement.
 
 
15

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the undersigned have executed, or have caused to be
executed, this Registration Rights Agreement on the date first written above.
 
 
BIOTIME, INC.
    By:     
Title: Chief Executive Officer

 
 
16

--------------------------------------------------------------------------------

 
 
[Name and Address of Transferee]
 
 

--------------------------------------------------------------------------------

[Address]
 
[Name and Address of Transferor]
 
________, 20__
 
Ladies and Gentlemen:
 
Reference is made to the Registration Rights Agreement, dated as of
__________________, 2012 (the “Registration Rights Agreement”), by and among
BioTime, Inc. a California corporation, and Xennex, Inc.  All capitalized terms
used herein but not otherwise defined shall have the meanings given to them in
the Registration Rights Agreement.
 
In connection with the transfer by [Name of Transferor] of Registrable
Securities with associated registration rights under the Registration Rights
Agreement to [Name of Transferee] as transferee (the “Transferee”), the
Transferee hereby agrees to be bound as a Shareholder by the provisions of the
Registration Rights Agreement as provided under Section 2(d)(i)) thereto.
 
This consent shall be governed by California law.
 

 
Yours sincerely,
     
[Name of Transferee]
         
By: 
     
Name:
   
Title:

 
 
17

--------------------------------------------------------------------------------

 
 
SCHEDULE I
 
Shareholders
 
David Warshawsky
Paamoni 2
Tel Aviv  62918
Israel
 
Yaron Guan-Golan
Flat 8C, Tower 3, The Hermitage
1 Hoi Wang Road, Kowloon
Hong Kong
 
Kenneth Elsner
9 Kennie Lane
Pembroke, MA 02359
 
Yeda Research and Development Company, Ltd.
Herzl Street 2
Rehovot, Israel 76100

 
 
18

--------------------------------------------------------------------------------

 


EXHIBIT F


Opinion of Xennex Counsel
 

  May ___, 2012

 
BioTime, Inc.
1301 Harbor Bay Parkway, Suite 100
Alameda, CA 94502
 

 
Re:
Agreement and Plan of Merger, dated as of this date, by and among Xennex. Inc.
("Xennex"): LifeMap Sciences, Inc. ("LifeMap"); BioTime. Inc. ("BioTime"). and
the Xennex Stockholders (the "Merger Agreement")

 
Gentlemen:
 
You have asked us for our opinion on the matters addressed below. Although we
have acted as counsel to Xennex, our representation is limited to matters
individually referred to us by Xennex. Specifically, we have acted as counsel to
Xennex in connection with the execution and delivery of the Merger Agreement.
 
For the purpose of rendering the opinions expressed below, we have examined and
relied upon originals or copies, certified or otherwise identified to our
satisfaction, of such records, agreements, documents, and other instruments, and
certificates or comparable documents of public officials and of officers and
representatives of Xennex, and have made such inquiries of such officers and
representatives as we have deemed necessary. We have assumed the genuineness of
all signatures, the conformity to the originals of all documents reviewed by us
as copies, the authenticity and completeness of all original documents reviewed
by us in original or copy form and the legal competence of each individual
executing any document. We have furthermore assumed that LifeMap and BioTime
have all requisite power and authority to execute, deliver, and perform the
Merger Agreement and the other agreements and instruments to be executed,
delivered, or performed by either of them pursuant thereto, that LifeMap and
BioTime have duly and validly executed and delivered the Merger Agreement and
such other agreements and instruments and that they constitute valid, binding,
and enforceable obligations of LifeMap and BioTime.
 
As to all matters of fact (including factual conclusions and characterizations
and descriptions of purpose, intention or other state of mind), we have relied
entirely upon representations made to us by the officers of Xennex and have
assumed, without independent inquiry, the accuracy of those representations.
However, we are not aware of any information which would cause us to question
the accuracy of such representations.
 
 
 

--------------------------------------------------------------------------------

 
 
When an opinion set forth below is given to the best of our knowledge, or to our
knowledge, or with reference to matters of which we are aware or which are known
to us, or with another similar qualification, the relevant knowledge or
awareness is limited to the actual knowledge or awareness of the individual
lawyers in the firm who have participated directly in the specific transactions
to which this opinion relates and without any special or additional
investigation undertaken for the purposes of this opinion. The opinions
expressed herein are based solely on matters of which the individual lawyers in
the firm who have participated directly in the matters referred to our firm by
management of Xennex have actual knowledge.
 
Each opinion set forth below relating to the enforceability of any agreement or
instrument against Xennex is subject to the following general qualifications:
 
(i)       as to any instrument delivered by Xennex, we assume that Xennex has
received the agreed to consideration therefor;
 
(ii)      as to any agreement to which Xennex is a party, we assume that such
agreement is the binding obligation of each other party thereto;
 
(iii)     the enforceability of any obligation of Xennex may be limited by
bankruptcy, insolvency, fraudulent conveyance, reorganization, moratorium,
marshaling or other laws and rules of law affecting the enforcement generally of
creditors' rights and remedies (including such as may deny giving effect to
waivers of debtors' or guarantors' rights);
 
(iv)     the enforcement of any of your rights may in all cases be subject to an
implied duty of good faith and to general principles of equity (regardless of
whether such enforceability is considered in a proceeding at law or in equity);
and
 
(v)      no opinion is given herein as to the availability of any specific or
equitable relief of any kind or as to the enforceability of any particular
remedy provided in the Merger Agreement or any associated agreement or
instrument.
 
In connection with this opinion, we have examined and relied upon the following:
 
A.      The Merger Agreement;
 
B.       Articles of Organization (as amended) and By-Laws (as amended) of
Xennex;
 
C.       Unanimous Written Consent of the Shareholders and Directors of Xennex.
 
Based upon the foregoing, it is our opinion that:
 
1. Xennex is a corporation duly organized, validly existing and in good standing
under the law of Massachusetts, and has all requisite power to own its property
and conduct its business as now conducted.
 
 
2

--------------------------------------------------------------------------------

 
 
2.    The Merger Agreement has been duly authorized and has been duly and
validly executed and delivered by or on behalf of Xennex and the execution,
delivery and performance of such Merger Agreement is within the power of Xennex
and constitutes legal, valid and binding obligations of Xennex and is
enforceable in accordance with its terms.
 
3.    To the best of our knowledge, neither the execution, the delivery nor the
performance of the Merger Agreement, nor compliance with its terms and
provisions will or has conflicted with or resulted in a breach of any of the
terms, conditions or provisions of the Articles of Organization (as amended) or
By-Laws (as amended) of Xennex or of any law, rule or any regulation, order,
writ, injunction, decree, determination or award of any court or governmental
instrumentality.
 
4.    To the best of our knowledge, no consent, license, approval or
authorization, or registration, declaration or filing with, any court,
governmental body or authority or other person or entity is required, in
connection with the valid execution, delivery or performance of the Merger
Agreement.
 
This opinion is solely for the benefit of the addressee hereof in connection
with the transaction contemplated herein and may not be relied upon by you for
any other purpose or by any other person without the undersigned's prior written
consent. All of the foregoing opinions are rendered as of the date hereof. We
assume no obligation to update such opinions to reflect any facts or
circumstances that may hereafter come to our attention or any changes in the law
that may hereafter occur.
 

 
Very truly yours,
         
Truelove, Dee & Chase, LLP

 
 
3

--------------------------------------------------------------------------------

 
 
EXHIBIT G


Assignment Agreement
 
ASSIGNMENT OF RESEARCH AND LICENSE AGREEMENTS


This Assignment of Research and License Agreements (this “Agreement”) is entered
into as of May ___, 2012 by and among Yeda Research and Development Company, Ltd
(“Yeda”), an Israeli corporation, Xennex, Inc. (“Xennex”), a Massachusetts
corporation, LifeMap Sciences, Inc. (“LifeMap”), a California corporation,
BioTime, Inc.(“BioTime”), a California corporation, and the undersigned stock
holders of Xennex (“Xennex Stockholders”).  Yeda, Xennex, LifeMap, BioTime, and
the Xennex Stockholders are sometimes referred to collectively as the “Parties”.


RECITALS


A.  Yeda and Xennex are parties to a certain Research and License Agreement
dated June 9, 2003, as amended by the First Amendment dated February 18, 2004, a
Second Amendment dated June 29, 2004, a Third Amendment dated November 13, 2004,
a Fourth Amendment dated February 17, 2005, a Fifth Amendment dated April 17,
2008, a Sixth Amendment dated August 16, 2010 and a Seventh Amendment dated
October 27, 2011 (collectively the "GeneCards R&L Agreement") as well as a
certain Research and License Agreement dated July 10, 2011 (the "PanDaTox R&L
Agreement"). (Combined, the GeneCards R&L Agreement and the PanDaTox R&L
Agreement shall be termed the “R&L Agreements”).


B.  Xennex desires to assign all its rights and obligations under the R&L
Agreements to LifeMap, and LifeMap desires to assume all such rights and
obligations, upon the terms and conditions set forth herein.


C. The above mentioned designated assignment of the R&L Agreements from Xennex
to LifeMap is derived from the desire of Xennex and LifeMap to merge Xennex into
LifeMap (the “Merger”) and execute a Merger agreement (the “Merger Agreement”),
and the Parties intend that the Merger Agreement and this Agreement will be
executed simultaneously and that this Agreement shall not enter into effect
until the date on which the Merger is effective.


D.           Xennex and LifeMap desire to obtain the consent of Yeda to the
assignment of the R&L Agreements to LifeMap through the Merger and subject to
its completion as described in the final draft of the Merger Agreement provided
to Yeda.


Now therefore, the parties agree as follows:
 
AGREEMENT


 
1.
ASSIGNMENT.



1.1           Based on the representations and warranties of Xennex, LifeMap and
BioTime, Yeda hereby consents to the assignment of the R&L Agreements from
Xennex to LifeMap pursuant to, and upon consummation of, the Merger, subject to
the full receipt of the consideration described in Section 2 below.  LifeMap
hereby agrees to accept such assignment and to assume all of Xennex’s right,
title, interest and obligations under the R&L Agreements upon consummation of
the Merger, and to keep, perform, comply with and fulfill all of the terms and
obligations of Xennex under the R&L Agreements, to which it shall be a party
instead of Xennex, commencing on and after the consummation of the Merger. For
the avoidance of doubt, pursuant to the assignment, LifeMap shall use its
commercially reasonable efforts to develop, market and commercialize the
technologies licensed under the R&L Agreements, as set forth in the R&L
Agreements.
 
 
 

--------------------------------------------------------------------------------

 
 
For the avoidance of any doubt, if the full consideration described in Section 2
below is not received by Yeda, Yeda’s consent to the assignment, as aforesaid,
shall be deemed to be void, and such default shall be deemed to be a material
breach of this Agreement, that shall entitle Yeda to terminate this Agreement
and the R&L Agreements, without derogating from any other remedy or relief that
Yeda is entitled to by virtue of law or agreement.


 
2.
CONSIDERATION.



2.1           In consideration of Yeda’s consent to the assignment of the R&L
Agreements to LifeMap through the Merger, within ten (10) business days after
the Xennex Stockholders receive shares of LifeMap common stock, no par value
(“LifeMap Shares”), in the Merger, they shall transfer to Yeda a total of
[*Certain information has been omitted under a request for confidential
treatment, and the omitted information has been filed with the Commission]
shares of such LifeMap Shares which will constitute [*Certain information has
been omitted under a request for confidential treatment, and the omitted
information has been filed with the Commission].


[*Certain information has been omitted under a request for confidential
treatment, and the omitted information has been filed with the Commission]


2.2           In addition, as further consideration for Yeda’s consent to the
assignment of the R&L Agreements to LifeMap through the Merger, the Xennex
Stockholders agree that within ten (10) business days after receipt of BioTime
common shares, no par value (“BioTime Shares”), by them in the Merger, they
shall deliver to Yeda a number of such BioTime common shares having a market
value of [*Certain information has been omitted under a request for confidential
treatment, and the omitted information has been filed with the Commission] as of
the “Closing Date” (as defined in the Merger Agreement); provided, however, that
the assignment of such BioTime common shares to Yeda is subject to the condition
that BioTime shall have received from Yeda an investment representation letter,
in form attached hereto as Exhibit B, duly executed by Yeda, containing
representations, warranties, and agreements concerning Yeda’s investment intent
with respect to such BioTime Shares and the applicable restrictions on transfer
under the Securities Act of 1933, as amended (the “Securities Act”) and
applicable state and foreign securities laws.  Yeda agrees that the stock
certificates evidencing such BioTime Shares shall bear such legends as BioTime
may require pertaining to restrictions on transfer under the Securities Act and
applicable state and foreign securities laws. All of the above LifeMap Shares
and BioTime Shares shall be transferred to Yeda within 10 business days after
receipt by the Xennex Stockholders and none of the shares intended for Yeda
hereunder shall be held in escrow (notwithstanding the arrangements with the
Xennex Stockholders under the Merger Agreement).
 
 
2

--------------------------------------------------------------------------------

 
 
2.3           All LifeMap Shares and BioTime Shares held by Yeda shall be
subject to and enjoy the same terms and rights as such shares issued to, and
held by, the Xennex Stockholders under the Merger Agreement and/or any other
agreement as consideration for the merger of Xennex into LifeMap. In addition,
Yeda and the Xennex Stockholders shall enter into a Right of First Refusal and
Shareholders Agreement, of even date, in the form attached to the Merger
Agreement. Yeda shall be entitled to tag-along rights on


(a)           any BioTime Shares issued to Xennex Stockholders in the
Merger.  If any or all of the Xennex Stockholders elect to sell any or all of
their BioTime Shares that are subject to Yeda’s tag-along rights, after
receiving a bona fide binding offer for such shares from a third party
(excluding (a) sales of shares on a national securities exchange or in the
over-the-counter market or on any electronic trading system, and (b) transfers
of shares to any revocable or irrevocable trust), Yeda shall be entitled to
sell, under same terms and conditions offered to the Xennex Stockholders, a
number of BioTime Shares (the “Tag-Along Shares”) equal to the product of (x)
the total number of BioTime Shares then beneficially owned by Yeda multiplied by
(y) a fraction, the numerator of which shall be the total number of BioTime
Shares proposed to be purchased by the third party and the denominator of which
shall be the sum of all BioTime Shares beneficially owned by Yeda and the Xennex
Stockholders who have elected to participate in the transaction. In the event of
a proposed sale of BioTime Shares that are subject to Yeda’s tag-along rights by
any Xennex Stockholder, such Xennex Stockholder shall provide prompt written
notice (the “Notice”) of the terms of such sale to Yeda.  The Notice shall
identify the purchaser, the number of shares which the purchaser is seeking to
purchase or otherwise acquire, the price contained in the offer and all the
other terms and conditions of the offer. In the event an offeror shall modify
the offer in any way, the applicable Xennex Stockholder shall send an amended
Notice to Yeda.  Yeda shall, within 10 days after the date of the Notice, or
amended Notice if applicable, is provided, deliver a written notice to the
applicable Xennex Stockholder that was the recipient of the offer, which notice
shall specify the number of Tag-Along Shares that Yeda wishes to sell pursuant
to the offer, and the total number of shares then beneficially owned by Yeda. If
Yeda elects to sell fewer than the number of Tag-Along Shares that it is
entitled to sell in the proposed sale or does not provide to Xennex Stockholders
a written notice of acceptance within such 10 day period, then the Xennex
Stockholders shall be able to enter into an agreement for the sale of their
shares and Yeda will be treated as having waived their tag-along rights; and
 
 
3

--------------------------------------------------------------------------------

 
 
(b)           LifeMap Shares held by all LifeMap shareholders in accordance with
Section 1.7 of the Right of First Refusal and Shareholder’s Agreement. However,
to the extent that Section 1.7 of such agreement shall be deleted and/or amended
after the date hereof without the express written consent of Yeda, then Yeda
shall be entitled to a tag along right vis-à-vis the Xennex Stockholders with
respect to any sale by all or any of such Xennex Stockholders of their LifeMap
Shares, under the same terms of the tag along right granted in paragraph (a)
above, that shall apply mutatis mutandis.


All tag-along rights afforded Yeda, by the Xennex Stockholders, via this
Agreement, or any other agreement shall expire (a) after a change in control of
LifeMap which is defined as a transfer of ownership in which the new owner
obtains a fifty percent or greater ownership interest in LifeMap (for the
avoidance of doubt, tag along rights will apply in connection with the transfer
that caused the change of control), (b)  upon an initial public offering of
LifeMap Shares, or (b) LifeMap Shares becoming registered under the Securities
Exchange Act of 1934, as amended and being listed for trading on a U.S. national
securities exchange or OTC Bulletin Board.
 
2.4           It is also agreed that all of the shares issued to Yeda shall be
transferable to Yeda’s “Permitted Transferees” (as defined in that certain Right
of First Refusal and Shareholder Agreement of even date, including the Weizmann
Institute of Science and/or any employee of the Weizmann Institute of Science,
without any restrictions other than approvals required by law and/or by the
Right of First Refusal and Shareholder Agreement and the Investment
Representation Letter of even date. Permitted Transferees shall be entitled to
all of the rights herein (including but not limited to the Tag-Along Rights per
Section 2.3 above), provided that the Permitted Assignee executes and delivers
to LifeMap a counterpart of the Right of First Refusal and Shareholders
Agreement.
 
 
4

--------------------------------------------------------------------------------

 
 

 
3.
REPRESENTATIONS OF XENNEX, LIFEMAP AND BIOTIME.

 
3.1           LifeMap, BioTime and Xennex represent that the Capital Table
attached as Exhibit A shows, on a fully diluted basis the number of shares of
LifeMap that LifeMap expects will be outstanding or issuable following the
consummation of the Merger [*Certain information has been omitted under a
request for confidential treatment, and the omitted information has been filed
with the Commission] that LifeMap is not a party to any other agreements or
arrangements to issue any additional shares in connection with the acquisition
of Xennex, and that there will not be an increase to the proportions of the
Xennex shares (as designated in the Capital Table) and/or the stock options
granted to the Xennex Stockholders in their roles as LifeMap management under
this transaction, nor is there an understanding between any of the Parties other
than Yeda that such an increase will be made at a later date.


3.2.          LifeMap, BioTime and Xennex represent that the Xennex Stockholders
will receive reasonable compensation (salaries, bonuses, incentive payments and
stock options), for their active roles in managing LifeMap and/or its
subsidiaries, subject to employment agreements and stock option agreements and
that no other agreements exist that will compensate Xennex or Xennex
Stockholders for the transaction contemplated in the Merger Agreement.


3.3           For avoidance of doubt, it is hereby agreed and acknowledged by
LifeMap that the income generating royalties to Yeda under the R&L Agreements,
shall include any amount received by LifeMap or any Affiliated Entity (as such
terms are defined in the R&L Agreements) in connection with the operation of the
GeneCards Package, the MalaCards Package or PanDatox Databases Package [*Certain
information has been omitted under a request for confidential treatment, and the
omitted information has been filed with the Commission] (“Additional
Revenue”).  Xennex represents that it has paid to Yeda all Sublicensing Fees
currently due to be paid to Yeda, under the R&L Agreements up to the date of
signature of this Assignment Agreement, including royalties derived from any
Additional Revenue, as aforesaid, and that to the best of its knowledge, Yeda
has no claim for any unpaid Sublicensing Fees. The Parties agree to cooperate
and execute appropriate amendments to the R&L Agreements to implement the above,
however, in any event that such amendments are not signed, for any reason, the
aforesaid, shall be deemed to be the mutual current understanding of the
parties, and shall serve as such amendments.
 

 
4.
CONTINUATION OF R&L AGREEMENTS.

 
4.1           Subject to Section 1 above, Yeda and Xennex hereby represent and
warrant to LifeMap and BioTime that the R&L Agreements are currently in full
force and effect and there are no known breaches of either of the R&L Agreements
by any of the parties thereto, and that no known event has occurred that, with
the giving of notice or passage of time or both would entitle Yeda to terminate
either of the R&L Agreements.
 
 
5

--------------------------------------------------------------------------------

 
 
4.2           It is hereby acknowledged and agreed that nothing in this
Agreement, or the  Right of First Refusal and Shareholders Agreement, or
LifeMap’s articles of incorporation or bylaws, or any other agreement between
LifeMap shareholders, shall derogate from the rights and remedies of Yeda under
any of the R&L Agreements (as may  be amended or supplemented). It is
furthermore acknowledged and agreed that Yeda’s rights and obligations as a
LifeMap shareholder (including, without limitations, any obligation of Yeda, as
a shareholder of LifeMap and not as a licensor under the R&L Agreements, to vote
in favor of any merger or consolidation of LifeMap or any sale of LifeMap
assets, or any change of LifeMap’s business) shall not adversely affect Yeda’s
rights under the R&L Agreements and any such vote or other action shall not
estop Yeda from exercising its rights and remedies under the R&L Agreements.


 
5.
GOVERNING LAW AND JURISDICTION.



5.1           This Agreement shall be governed in all respects by the laws of
the State of Israel and the courts of Tel Aviv shall have exclusive jurisdiction
over any disputes arising hereunder.


5.2           Without prejudice to the right of Yeda to make service in any
other manner permitted by law, LifeMap, BioTime, Xennex Stockholders and Xennex
(if then existed):


5.2.1        Appoint Mr. David Warshawsky of Paamoni 2, Tel Aviv as their agent
for service of process in relation to any suit or proceedings before the Israeli
courts in connection with this Agreement;


5.2.2        Agree to maintain such an agent for service of process in Israel or
if such appointment of David Warshawsky ceases to be effective for any of them,
appoint another person in Israel to accept service of process on its behalf in
Israel and notify Yeda in writing of such new appointment, within 5 (five)
business days.
 

 
6.
MISCELLANEOUS.

 
6.1           Yeda here by agrees that Xennex, LifeMap or any parent company may
disclose the terms of this Agreement and the R&L Agreements to the extent
required under the securities or other disclosure laws and regulations of any
country or state or the rules and regulations of any securities exchange or
electronic securities trading system.  If time permits, a draft of any planned
public disclosure, (other than disclosure that repeats or restates prior
approved public disclosure), will be provided to Yeda for its review and
comment.  If Xennex, LifeMap or a parent company files a copy of this Agreement
or the R&L Agreements with the Securities and Exchange Commission or any similar
state or foreign regulatory agency as an exhibit to any registration statement,
application, or report, they shall submit to such agency an application for
confidential treatment seeking permission to redact from such filing the
principal financial terms of this Agreement or the R&L Agreements and the names
of scientists included in the R&L Agreements and any other information
reasonable requested by Yeda; provided, however, that Xennex, LifeMap or a
parent company may disclose financial terms of this Agreement or the R&L
Agreements in any such registration statement, application, or report to the
extent they determine in good faith that doing so is necessary to make any
statements contained therein not misleading
 
 
6

--------------------------------------------------------------------------------

 
 
6.2           This Agreement and the attached Exhibits constitute the full and
entire understandings and agreements among the parties with regard to the
subject matter of this Agreement and in any case of a conflict with regard to
such subject matter with other agreements (including the articles of
incorporation or bylaws of BioTime or LifeMap) , the understandings and
agreements herein shall prevail. This agreement may be amended only by a written
document signed by all the Parties.
 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

 
 

 
XENNEX, INC.
          By:              
Title: 
   

 
 

 
YEDA RESEARCH AND DEVELOPMENT COMPANY, LTD.
          By:              
 
   

 
 

 
LIFEMAP SCIENCES, INC.
          By:              
Title: 
   

 
 
7

--------------------------------------------------------------------------------

 
 

 
BIOTIME, INC.
          By:              
Title: 
   

 
 

 
XENNEX STOCKHOLDERS:
           
David Warshawsky
                 
Kenneth Elsner
               
Yaron Golan
 

 
 
8

--------------------------------------------------------------------------------

 
 
LifeMap  Capitalization Table
Revised April 5_2012
             
Stockholder
Value in $
Number of Shares
Price per Share
Percentage
BioTime
[*Certain information has been omitted under a request for confidential
treatment, and the omitted information has been filed with the Commission]
Current LifeMap Option Holders
BioTime(1)
Xennex
[*Certain information has been omitted under a request for confidential
treatment, and the omitted information has been filed with the Commission]
Option (new)
Total

(1) Conversion from Xennex BTX

New Option Pool
     
[*Certain information has been omitted under a request for confidential
treatment, and the omitted information has been filed with the Commission]
     
 
Number
% of Company
% of New Option Pool
New Option Pool
[*Certain information has been omitted under a request for confidential
treatment, and the omitted information has been filed with the Commission]
 
[*Certain information has been omitted under a request for confidential
treatment, and the omitted information has been filed with the Commission]
                       



Total BioTime
[*Certain information has been omitted under a request for confidential
treatment, and the omitted information has been filed with the Commission]



 
 

--------------------------------------------------------------------------------

 
 
[Yeda letterhead]


May __, 2012
 
LifeMap Sciences, Inc.
BioTime, Inc.
1301 Harbor Bay Parkway
Alameda, CA94502


RE:  Receipt of Stock


Ladies/Gentlemen:


In connection with the merger of XenneX, Inc. (Xennex) with and into LifeMap
Sciences, Inc. (LifeMap), stockholders of Xennex have agreed to transfer to us,
Yeda Research and Development Company, Ltd., [* certain information has been
omitted under a request for confidential treatment, and the omitted information
has been filed with the Commission] BioTime, Inc. common shares, no par value
(BioTime Shares) and [* certain information has been omitted under a request for
confidential treatment, and the omitted information has been filed with the
Commission] shares of LifeMap common stock, no par value (LifeMap Shares) in
consideration for our consent to the assignment, by way of the merger with
LifeMap, of Xennex’s rights under that certain Research and License Agreements
with us.  In that regard and in connection with the consent of BioTime and
LifeMap to the transfer of the BioTime Shares and LifeMap Shares to us, we
represent and warrant to, and agree with, BioTime and LifeMap as follows:


1.  We and our attorneys, accountants, and financial advisors have been provided
with a reasonable opportunity to make an investigation of BioTime and LifeMap in
connection with the receipt of the BioTime Shares and LifeMap Shares.  In this
regard, we have also received a copy of BioTime’s Annual Report on Form 10-K for
the year ended December 31, 2011 and a copy of its proxy statement for its last
annual meeting of shareholders.


2.  We understand that the BioTime Shares and LifeMap Shares are being offered
and sold without registration under the United States Securities Act of 1933, as
amended (the Securities Act), or registration or qualification under the
California Corporate Securities Law of 1968, the laws of other states of the
United States, or under the laws of any other state or jurisdiction, in reliance
upon the exemptions from such registration and qualification requirements for
non-public offerings.  We acknowledge and understand that the availability of
the aforesaid exemptions depends in part upon the accuracy of certain of the
representations, declarations, and warranties contained herein, which we are
making with the intent that they may be relied upon by BioTime and LifeMap and
their respective directors and officers.  We understand and acknowledge that no
United States federal, state, or other agency has reviewed or endorsed the offer
or sale of the BioTime Shares and LifeMap Shares or made any finding or
determination as to the fairness of the offering or sale of the BioTime Shares
and LifeMap Shares.


3.  We, either alone or together with our attorneys, accountants, and financial
advisors, have such knowledge and experience in financial and business matters
to enable us to evaluate the merits and risks of the ownership of the BioTime
Shares and LifeMap Shares.


4.  We are receiving the BioTime Shares and LifeMap Shares solely for our own
account and not with a view to resale or distribution except as described in
paragraph 6 below.
 
 
 

--------------------------------------------------------------------------------

 
 
5.  It has never been represented, guaranteed, or warranted to us by BioTime,
Inc., LifeMap, Xennex, or by any officer, director, shareholder, employee, or
agent of BioTime, Inc., LifeMap, or Xennex that we will realize any specific
value, sale price, or profit as a result of  our ownership of the BioTime Shares
and LifeMap Shares


6.  We shall not sell, offer for sale,  transfer, or assign any of our BioTime
Shares or LifeMap Shares in any manner unless those BioTime Shares or LifeMap
Shares have been registered under the Securities Act, or unless there is an
exemption from such registration and (i) in the case of a transfer of BioTime
Shares, an opinion of counsel acceptable to BioTime and its transfer agent, and
(ii) in the case of a transfer of LifeMap Shares, an opinion of counsel
acceptable to LifeMap, has been rendered, in each case stating that such offer,
sale,  transfer, or assignment will not violate the Securities Act.  BioTime and
LifeMap shall pay the fees of their respective counsel incurred in issuing such
opinions. Notwithstanding the above, a transfer or assignment of either the
BioTime Shares or LifeMap Shares to a “Permitted Assignee” (as defined in the
Registration Rights Agreement of even date) shall be permitted provided that
such Permitted Assignee agrees to be bound by the provisions of this letter.


7.  We acknowledge that the certificates evidencing the BioTime Shares and
LifeMap Shares to be issued to us will contain the following legend or a similar
legend as may be utilized by the transfer agent of BioTime Shares at the time of
issuance:


THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933.  THE SHARES HAVE BEEN ACQUIRED FOR INVESTMENT AND MAY
NOT BE SOLD, TRANSFERRED, OR ASSIGNED IN THE ABSENCE OF AN EFFECTIVE
REGISTRATION STATEMENT FOR THESE SHARES UNDER THE SECURITIES ACT OF 1933 OR AN
OPINION OF THE COMPANY’S COUNSEL THAT REGISTRATION IS NOT REQUIRED UNDER SAID
ACT.


8.  We acknowledge that other than as provided in Section 6 above, BioTime and
LifeMap, respectively, will not permit the registration of the transfer of any
of the BioTime Shares and LifeMap Shares, and BioTime will issue instructions to
the transfer agent and registrar of the BioTime Shares to refuse to register the
transfer of any BioTime Shares, not made pursuant to registration under the
Securities Act, or pursuant to an available exemption from registration under
the Securities Act.
 
 

 
Very truly yours,
         
Yeda Research and Development Company, Ltd
       
Date
By:
             
Title: 
   

 
 
2

--------------------------------------------------------------------------------

 
 
We hereby acknowledge and confirm the aforesaid:


BioTime, Inc.
             
By:  
         
Title:  
               
LifeMap Sciences, Inc.
             
By:  
         
Title:  
   

 
 
3

--------------------------------------------------------------------------------

 
 
EXHIBIT H


Amendment of R&L Agreements
 
EIGHTH AMENDMENT TO LICENCE AGREEMENT
 
Between


YEDA RESEARCH AND DEVELOPMENT COMPANY LIMITED
a company duly registered under the laws of Israel of P O Box 95,
Rehovot 76100, Israel
 
(hereinafter, “Yeda”)


and


LIFEMAP SCIENCES, INC.
a company duly registered under the laws of the State of California, USA,
having its principal place of business at1301 Harbor Bay Parkway, Suite 100
Alameda, California 94502USA
 
 (hereinafter, “LifeMap”)
 
WHEREAS:


(A)
Yeda and Xennex, Inc. (”Xennex”) are parties to a certain Research and Licence
Agreement dated June 9, 2003 (“the Original Agreement”), as amended by the First
Amendment dated February 18, 2004, a Second Amendment dated June 29, 2004, a
Third Amendment dated November 13, 2004, a Fourth Amendment dated February 17,
2005,  a Fifth Amendment dated April 17, 2008, a Sixth Amendment dated: August
16, 2010, and a Seventh Amendment dated: October 27, 2011 (all of the above,
collectively, “the R&L Agreement”); and



(B)
Xennex has recently mergerd into LifeMap, pursuant to a Merger Agreement, dated
April 19, 2012 Pursuant to the merger, the License granted to Xennex under the
R&L Agreement was assigned to LifeMap under an Assignment Agreeement, dated:
[___],  entered into by Yeda, LifeMap, Xennex, the Xennex’ shareholders and
BioTime, Inc., the parent company of LifeMap.



(B)
Pursuant to such merger and assignment, LifeMap wishes to increase the Research
Budget for the following 3 years of Research, and as a result, Yeda, Xennex and
the Scientists wish to amend the “Royalties versus Research Budget” allocation
that was recently agreed upon in the Seventh Amendment, and to make some further
amendment to the R&L Agreement, as herein set forth.

 
 
 

--------------------------------------------------------------------------------

 
 
NOW, THEREFORE, THE PARTIES AGREE AS FOLLOWS:
 

1.
Capitalised terms in this Amendment (“this Amendment”) which are defined in the
R&L Agreement shall have the same meaning attributed to them therein, unless
otherwise defined in this Amendment.

 

2.
The preamble hereto shall form an integral part of this Amendment.

 
3.
The R&L Agreement and this Amendment shall be read as one and shall represent
the complete current understanding between the parties with respect to the
subject matters hereof and thereof.



4.
Subject only to the modifications contained herein, the provisions of the R&L
Agreement shall remain unaltered and in full force and effect.



Additional Budget


5.
It is hereby agreed that [*Certain information has been omitted under a request
for confidential treatment, and the omitted information has been filed with the
Commission] will be added to the Research Budget, and such additional amount
(“the Additional Budget”), will be paid to Yeda, during a period of 3 (three)
years, beginning on January 1, 2013 and ending on December 31, 2015 [*Certain
information has been omitted under a request for confidential treatment, and the
omitted information has been filed with the Commission].



Amendment of “Royalties Vs. Research Budget Allocation”


6.
In view of the Additional Budget, the allocation of “Royalties versus Research
budget” under the R&L Agreement as described in the Seventh Amendment Agreement,
shall be replaced by the following table:

 

 
Aggregate
Sublicensing Fee and
any additional
royalties generating
income  in thousand
US Dollars
Royalties
Research
LifeMap
 
Total Research Budget in US Dollars
1
[*Certain information has been omitted under a request for confidential
treatment, and the omitted information has been filed with the Commission]
2
3
4



(Rows 3 – 4 in the above table, hereinafter: “the New Allocation”)
 
 
 

--------------------------------------------------------------------------------

 
 
At the end of the above mentioned three (3) year period the previous allocation,
as detailed in the Seventh Amendment will be reinstated.


6.
For the avoidance of doubt, nothing herein contained shall derogate from (i) the
provisions of the R&L Agreement (and in particular, from the provisions of the
Sixth Amendment) with respect to Sublicensing Fees that [*Certain information
has been omitted under a request for confidential treatment, and the omitted
information has been filed with the Commission]; and (ii) from LifeMap’s payment
obligations under the R&L Agreement.



7.
It is hereby agreed that Yeda shall hold all royalties paid by LifeMap that
[*Certain information has been omitted under a request for confidential
treatment, and the omitted information has been filed with the Commission] until
the end of each calendar year during the term of the License, if applicable.
Thereafter, Yeda shall allocate to the Institute the suitable amount designated
for Research, and the suitable amount designated for royalties, in accordance
with the New Allocation, as described in the above table. If there is an
additional sum to be transferred to the Institute, pursuant to the calculation
described in the above table, Yeda shall transfer it to the Institute no later
than March 1st, after  each relevant calendar year.



Permitted Disclosure


8.
Section 12.3 of the Original Agreement is hereby amended by inserting the
following phrase at the bottom of this section: “notwithstanding anything herein
to the contrary, Xennex, LifeMap or any parent company may disclose the terms of
this Agreement to the extent required under the securities or other disclosure
laws and regulations of any country or state or the rules and regulations of any
securities exchange or electronic securities trading system.  If time permits, a
draft of any planned public disclosure, other than disclosure that repeats or
restates prior approved public disclosure, will be provided to Yeda for its
review and comment.  If Xennex or a parent company files a copy of this
Agreement with the Securities and Exchange Commission or any similar state or
foreign regulatory agency as an exhibit to any registration statement,
application, or report, they shall submit to such agency an application for
confidential treatment seeking permission to redact from such filing the
principal financial terms of this Agreement and the names of scientists included
in this Agreement; provided, however, that Xennex or a parent may disclose
financial terms of this Agreement in any such registration statement,
application, or report to the extent they determine in good faith that doing so
is necessary to make any statements contained therein not misleading.



Royalties generating Income


9.
For avoidance of doubt, it is hereby agreed and acknowledged by LifeMap that the
income generating royalties to Yeda under the R&L Agreement, shall include any
amount received by LifeMap or any Affiliated Entity or any Sublicensee, other
than Sublicense Fees, in connection with the operation of the GeneCards Package,
including without limitation amounts received in connection with third party
advertisements (including by way of link or deep link to another website) or
from broker commissions for the sale of products or services  (“Additional
Revenue”).

 
 
 

--------------------------------------------------------------------------------

 
 
All provisions of the R&L Agreement applying to “Sublicensing Fees” shall apply
to the Additional Revenues, mutatis mutandis.


Bundle sales of GeneCards and MalaCards


10.
Pursuant to the Research and License Agreement, dated: [__] (“the MalaCards
Agreement”), recently entered into by Yeda and LifeMap in respect of the
MalaCards Package (as such term defined therein), it is anticipated that the
GeneCards Package may be sublicensed to the customers in a package with the
MalaCards Package (“the Bundle Package”). Therefore, is agreed that Invoices in
respect of Sublicensing Fees received for a “Bundle Package” shall be detailed
as follows:



[*Certain information has been omitted under a request for confidential
treatment, and the omitted information has been filed with the Commission
 
It is agreed that in the event of sublicensing of Bundle Packages, the financial
reports that are required under clause 9 of the R&L Agreement will be separated
into two separated reports: one for the MalaCards Package and one for the
GeneCards Package, and the allocation of amounts will be made in accordance with
the Ratio, so that Yeda will be able to detect the amounts of royalties that
should be attributed to each.


For the avoidance of doubt, all other terms and conditions of payment shall
continue to apply subject to the aforesaid deviation, and mutatis mutandis.
 
 
 

--------------------------------------------------------------------------------

 
 
 
IN WITNESS WHEREOF, the parties have duly executed this Eighth Amendment as of
the _______ day of May, 2012.

 

for YEDA RESEARCH AND DEVELOPMENT COMPANY LIMITED   for LIFEMAP SCIENCES, INC.

         
Signature: 
   
Signature: 
           
Name
   
Name:
           
Title
   
Title:
 

 
 
 

--------------------------------------------------------------------------------

 
 
FIRST AMENDMENT TO LICENCE AGREEMENT
 
Between


YEDA RESEARCH AND DEVELOPMENT COMPANY LIMITED
a company duly registered under the laws of Israel of P O Box 95,
Rehovot 76100, Israel
 
(hereinafter, “Yeda”)


and


LIFEMAP SCIENCES, INC.
a company duly registered under the laws of the State of California, USA,
having its principal place of business at1301 Harbor Bay Parkway, Suite 100
Alameda,
California 94502USA
 
 (hereinafter, “LifeMap”)
 
WHEREAS:


(A)
Yeda and Xennex, Inc. (“Xennex”) are parties to a certain Research and Licence
Agreement dated July 10, 2011 (“the R&L Agreement”); and



(B)
Xennex has recently mergerd into LifeMap, pursuant to a Merger Agreement, dated
April 19, 2012. Pursuant to the merger, the License granted to Xennex under the
R&L Agreement was assigned to LifeMap under an Assignment Agreeement, dated:
[___],  entered into by Yeda, LifeMap, Xennex, the Xennex’ shareholders and
BioTime, Inc., the parent company of LifeMap.



(C)
Yeda, Xennex and the Scientists wish to amend Clause 12.3, subject to all terms
and conditions herein set forth.

 
NOW, THEREFORE, THE PARTIES AGREE AS FOLLOWS:
 

1.
The preamble hereto shall form an integral part of this Amendment.

 
 
 

--------------------------------------------------------------------------------

 
 
3.
The R&L Agreement and this Amendment shall be read as one and shall represent
the complete current understanding between the parties with respect to the
subject matters hereof and thereof.



4.
Subject only to the modifications contained herein, the provisions of the R&L
Agreement shall remain unaltered and in full force and effect.



5.
Section 12.3 of the Original Agreement is hereby amended by inserting the
following phrase at the bottom of this section: “notwithstanding anything herein
to the contrary, Xennex, LifeMap or any parent company may disclose the terms of
this Agreement to the extent required under the securities or other disclosure
laws and regulations of any country or state or the rules and regulations of any
securities exchange or electronic securities trading system.  If time permits, a
draft of any planned public disclosure, other than disclosure that repeats or
restates prior approved public disclosure, will be provided to Yeda for its
review and comment.  If Xennex or a parent company files a copy of this
Agreement with the Securities and Exchange Commission or any similar state or
foreign regulatory agency as an exhibit to any registration statement,
application, or report, they shall submit to such agency an application for
confidential treatment seeking permission to redact from such filing the
principal financial terms of this Agreement and the names of scientists included
in this Agreement; provided, however, that Xennex or a parent may disclose
financial terms of this Agreement in any such registration statement,
application, or report to the extent they determine in good faith that doing so
is necessary to make any statements contained therein not misleading.

 





 
IN WITNESS WHEREOF, the parties have duly executed this First Amendment as of
the _______ day of May, 2012.

 

for YEDA RESEARCH AND DEVELOPMENT COMPANY LIMITED   for LIFEMAP SCIENCES, INC.

         
Signature: 
   
Signature: 
           
Name
   
Name:
           
Title
   
Title:
 

 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT I


Shareholders Agreement
 
RIGHT OF FIRST REFUSAL AND SHAREHOLDERS AGREEMENT


THIS RIGHT OF FIRST REFUSAL AND SHAREHOLDERS AGREEMENT (this “Agreement”) is
entered into as of May ___, 2012, by and among LifeMap Sciences, Inc., a
California corporation (the “Company”) and the shareholders of the Company
listed on Schedule A (each, a “Shareholder” and collectively, the
“Shareholders”).
 
In consideration of the mutual promises and covenants set forth herein, and for
other consideration, the receipt and adequacy of which are hereby acknowledged,
the Shareholders and the Company hereby agree as follows:
 
ARTICLE 1
SALES BY SHAREHOLDERS


1.1           Notice of Purchase Offers.  Should any Shareholder or Permitted
Transferee (as defined below) (in each case a “Selling Shareholder”) propose to
accept one or more bona fide offers (collectively, the “Purchase Offer”) from
any person or persons to purchase all or a portion of the common shares, no par
value, of the Company (“Common Stock”) or shares of any other class or series of
the Company that the Selling Shareholder now owns or may hereafter acquire
through any stock split, stock dividend, or recapitalization or reclassification
of the Common Stock (“Other Stock”), then the Selling Shareholder shall promptly
notify the Company and each Shareholder of the terms and conditions of such
Purchase Offer (the “Notice”) at least thirty (30) days prior to the closing of
such sale or transfer (collectively “Transfer”).  The Notice shall describe in
reasonable detail the proposed Transfer including, without limitation, the
number of shares of each class or series to be sold or transferred (the “Offered
Shares”), the nature of such sale or transfer, the consideration to be paid, and
the name and address of each prospective purchaser or transferee.


1.2           Company Right of First Refusal.  The Company shall have the right,
upon written notice to the Selling Shareholder given within twenty (20) days
after receipt of the Notice of the Purchase Offer, to purchase any or all the
Offered Shares on the same terms and conditions as the Purchase Offer.


1.3           Shareholder Right of First Refusal.  In the event that the Company
does not exercise its right pursuant to Section 1.2 with respect to all of the
Offered Shares, the Selling Shareholder shall notify each other Shareholder
(each a “Non-Selling Shareholder”) in writing of the Company’s failure to so
exercise its right with respect to the shares being sold, and each Non-Selling
Shareholder shall have the right, exercisable within twenty (20) days  after
receipt of such Notice, to purchase the remaining Offered Shares on the same
terms and conditions as specified in the Notice.
 
 
 

--------------------------------------------------------------------------------

 
 
(a)           Each Non-Selling Shareholder may purchase all or any part of its
pro rata share of the remaining Offered Shares specified in the Notice.  If any
Non-Selling Shareholder fails to elect to fully participate in such purchase
pursuant to this Section, the Selling Shareholder shall give notice of such
failure to the Non-Selling Shareholders who did so elect (the
“Participants”).  The Participants shall have five (5) days from the date such
notice was given to agree (which may be done by telephone and subsequently
confirmed in writing) to purchase all or any part of their pro rata share of the
unsold portion of the Offered Shares; provided, however, that if any Participant
fails to purchase its full pro rata share of the unsold portion of the Offered
Shares, any other Participant may purchase some or all of such Participant’s pro
rata share.  For purposes of this paragraph, a Non-Selling Shareholder’s or
Participant’s pro rata share shall be the ratio of (x) the number of shares of
Common Stock or Other Stock (as applicable based on whether the right is being
exercised with respect to Common Stock or Other Stock) held by such party to (y)
the total number of shares of Common Stock or Other Stock (as applicable based
on whether the right is being exercised with respect to Common Stock or Other
Stock) held by all of the Non-Selling Shareholders and/or Participants (as
applicable).
 
(b)           The purchase of the shares shall take place within twenty (20)
days of the Company’s election to purchase the Offered Shares pursuant to
Section 1.2, or the Company’s and/or Participants’ election to purchase the
Offered Shares, whichever is later, or at such other time as is mutually agreed
to by the Selling Shareholder, the Company and the Participants.  The Selling
Shareholder shall deliver to the Company and/or Participants electing to
purchase the shares offered by the Selling Shareholder stock certificates,
evidencing the Common Stock or Other Stock being sold, duly endorsed for
transfer to the purchaser(s) against payment of the purchase price by check for
good funds or wire transfer to the Selling Shareholder’s account.
 
(c)           In the event that the Company and/or the Participants fail to
agree to purchase all of the Offered Shares pursuant to Section 1.2 and Section
1.3 within the period set out above, such Selling Shareholder shall have sixty
(60) days after the expiration of the above period to sell all of the Offered
Shares to the Buyer at the price and upon terms and conditions no more favorable
to the Buyer than specified in the Notice pursuant to this Section 1.3. In the
event that such Selling Shareholder has not sold all of the Offered Shares to
the Buyer within sixty (60) days after the expiration of the above period, as
applicable, or wishes to transfer any such shares at a price per share which is
lower than that set forth in the notice, or upon terms different from those
previously offered to the Company and the Participants, then such Selling
Shareholder shall not thereafter sell any shares without first offering such
shares to the Company and the Participants in the manner provided above. In the
event that the above transactions require approval of the Company’s Board of
Directors under applicable law, the Parties all agree to cause the Company’s
Board of Directors to approve accordingly.
 
1.4           Ongoing Rights.  The exercise or non-exercise of the first-refusal
rights of the Shareholder hereunder shall not adversely affect the rights of
such Shareholder to participate in subsequent purchases or sales by any Selling
Shareholder pursuant to this Article 1.
 
 
2

--------------------------------------------------------------------------------

 
 
1.5           Permitted Exemptions.  Subject to Section 1.6, the rights of the
Company pursuant to Section 1.2 and the rights of the Shareholders pursuant to
Section 1.3 and Section 1.7 shall not apply to (a) any pledge made by a
Shareholder pursuant to a bona fide loan transaction which creates a mere
security interest or a sale by the secured party to realize upon collateral upon
a default by the Shareholder in the payment of the loan, (b) any sale or
transfer to the Company except that Section 1.7 shall apply to purchases by the
Company through the exercise of its rights under Section 1.2, (c) any transfer
by will or the laws of descent, (d) any transfer to the ancestors or descendants
or spouse of a Shareholder or a trust for their benefit, (e) any transfer to or
from a revocable intervivos trust of which a Shareholder is a settlor and
beneficiary, (f) any sale or transfer to BioTime, Inc. or to any subsidiary or
parent of BioTime, Inc., (g) any transfer by BioTime, Inc. pro rata to its
shareholders of record as of a date determined by BioTime, Inc., (h) any sale or
transfer to an Affiliate of a Shareholder or to employees of the Shareholder or
such Shareholder’s Affiliate (which, for the avoidance of doubt, in the case of
Yeda, shall include the Weizmann Institute of Science and/or any employee of the
Weizmann Institute of Science) or (i) any sale or exchange pursuant to any offer
made to purchase all of the shares owned by all Shareholders if the price per
share and payment terms offered are the same for all Shareholders.  Any
transferee of shares under this Section shall be a “Permitted Transferee.”


1.6           Transferees Bound.  Permitted Transferees of shares under clauses
(c), (d), (e), (f) and/or (h) of Section 1.5, and each purchaser of shares from
a Selling Shareholder pursuant to an offer to which Sections 1.2 and 1.3 apply,
shall take the Shareholder’s shares subject to the obligations of the
Shareholder and rights of the Company and other Shareholders under this
Agreement with respect to any subsequent sale or other transfer of the shares
received from the transferring Shareholder.  It shall be a condition of any
transfer of shares of Common Stock or Other Stock that the transferee, other
than a Permitted Transferee that is already a party to this Agreement or a
Permitted Transferee under clause (b), (g), or (h) of Section 1.5, executes a
counterpart of this Agreement or an undertaking (in a form approved by the
Company) to observe and perform the provisions and obligations of this
Agreement, and furnishes such counterpart or undertaking to the Company.  In the
absence of such counterpart or undertaking being executed and furnished to the
Company, a transfer shall be null and void and the transferee shall not be
recognized by the Company as the holder or owner of the shares which are subject
of such transfer for any purpose (including, without limitation, voting or
dividend rights).
 
1.7           Tag Along Right. Each Non-Selling Shareholder who does not elect
to purchase Offered Shares under Section 1.3 (“Entitled Shareholder”) shall have
the option, exercisable by written notice to the Selling Shareholder, within 10
business days after receipt of the Notice, to require the Selling Shareholder to
provide as part of its proposed Transfer, that such Entitled Shareholder be
given the right to participate and Transfer up to such Entitled Shareholder's
Tag Along Ratio. For purposes of this Section 1.7, the Entitled Shareholder’s
“Tag Along Ratio” shall be determined with respect to each class of stock
proposed to be Transferred by multiplying the total number of shares of such
class proposed to be Transferred in the proposed transaction by a fraction, the
numerator of which is the number of shares of such class owned by such Entitled
Shareholder and the denominator of which is the total number of issued and
outstanding shares of such class held by the Selling Shareholder and all
Entitled Shareholders who have elected to participate in such Transfer. The Tag
Along Ratio of Common Stock or Other Stock held by each Entitled Shareholder who
elects to participate in the Transfer shall be included in the shares being
Transferred to the proposed transferee or sold to the Company or other
Shareholders under Sections 1.2 and 1.3, and the number of shares of Common
Stock or Other Stock, as applicable, that may be Transferred in the transaction
by the Selling Shareholder shall be reduced by the number of shares of the
Entitled Shareholders so included.. The exercise of tag along rights by Entitled
Shareholders shall not increase the number of shares that the proposed
transferee must acquire in the Transfer. For the avoidance of doubt, such
Transfer shall be also subject to the right of first refusal under Sections 1.2
and 1.3, provided however that each of the Shareholders shall be required to
elect, within a period of 10 business days after the Notice is given, to
exercise only their rights under Section 1.3 or under this Section 1.7 with
respect to a proposed Transfer. Any changes or amendments to this Section 1.7
shall require the unanimous written approval of all of the Shareholders.
 
 
3

--------------------------------------------------------------------------------

 
 
ARTICLE 2
Other Restrictions on Transfer; Shareholders Consent


2.1           Additional Restrictions on the Transfer.  The Shareholders agree
not to offer or sell any shares of Common Stock or Other Stock to any person or
entity that is engaged, directly or indirectly through one or more
intermediaries or controlled entities, in the research, development, production,
or sale of human therapeutic products using human embryonic stem cell or induced
pluripotent stem cells or related technology, unless such offer or sale has been
approved by the a majority of the directors of the Company other than the
Shareholder(s) intending to so transfer or sell Common Stock or Other Stock.


2.2           Changes in Stock.  If, from time to time during the term of this
Agreement, (a) there is a dividend of any security, stock split,
recapitalization, reclassification of shares, or other change in the character
or amount of any of the outstanding Common Stock or Other Stock, or (b) there is
any consolidation or merger immediately following which shareholders of the
Company hold more than 50% of the voting equity securities of the surviving
corporation, then, in such event, any and all new, substituted or additional
capital stock or other securities which any Shareholder or Permitted Transferee
receives through such transaction on account of ownership of shares Common Stock
or Other Stock shall be immediately subject to the provisions of this Agreement
with the same force and effect as the shares currently held by any Shareholder
presently subject to this Agreement.
 
 
4

--------------------------------------------------------------------------------

 
 
2.3           Amendment of Corporate Documents. Notwithstanding anything to the
contrary in this Agreement, in the Company's Articles of Incorporation and in
the Company's Bylaws, the adoption of any action or resolution amending or
altering Article VII of the Company’s Bylaws, as in affect as of the date
hereof, in such manner that would eliminate or limit the right of Shareholders
to examine or receive copies of corporate records and financial statements as
currently provided under such Article VII , shall require the vote or written
consent of 80% of the holders of shares affected by such amendment or
alteration.


2.4           Special Resolutions. Notwithstanding anything to the contrary in
this Agreement, in the Company's Articles of Incorporation and in the Company's
Bylaws the prior affirmative vote or written consent of the holders of 80% of
the then-outstanding shares of Common Stock and Other Stock shall be required
for any sale, provision of exclusive license, transfer or assignment of all or
substantially all of the Company's rights (including intellectual property
rights) in and to Company’s Research and License Agreement (the “R&L Agreement”)
entitling the Company to commercialize its GeneCards data base, if such sale,
license, transfer or assignment is proposed to be made to any Affiliate of the
Company; provided, however, that this Section 2.4 shall not apply to a sale,
license, transfer or assignment to a subsidiary controlled by the Company or by
means of a merger or consolidation of the Company with an Affiliate if the
Company is the surviving corporation or if the Shareholders have dissenter’s
rights of appraisal with respect to the merger or consolidation.


For the avoidance of doubt, this provision, along with any other provision in
this agreement, remains subject to the Company’s obligations under the R&L
Agreement.


As used in this Agreement, “Affiliate” means, with respect to a Shareholder, any
corporation, limited liability company, partnership, or other business entity or
any natural person controlled by, in control of, or under common control with
that Shareholder.
 
ARTICLE 3
Drag Along Rights


3.1           Drag Along Right.
 
(a)           Actions to be Taken.  In the event that the Board of Directors of
the Company and the holders of a majority of the outstanding shares of voting
stock of the Company approve (a) a merger or consolidation of the Company with
or into another corporation, limited liability company, or other business
entity, (b) the conversion of the corporation into another form of business
entity or into a corporation of another state, or (c) a sale of all or
substantially all of the assets of the Company (any such transaction being
referred to herein as a “Sale of the Company”), then each Shareholder hereby
agrees, with respect to all shares of Common Stock and Other Stock which the
Shareholder own(s) or over which the Shareholder otherwise exercises voting or
dispositive authority, to do the following:
 
 
5

--------------------------------------------------------------------------------

 
 
(i)    to be present, in person or by proxy, as a holder of shares of voting
securities, and be counted for the purposes of determining the presence of a
quorum, at all meetings of shareholders at which a Sale of the Company is to be
brought to a vote of shareholders, provided, that the Shareholder receives
lawful notice of the meeting;


(ii)   to vote in person or by proxy at a meeting of shareholders, or by written
consent if the Board of Directors requests that the Shareholders approve the
action by written consent without a meeting, all of the Shareholder’s shares of
Common Stock and Other Stock in favor of such Sale of the Company and in
opposition to any and all other proposals that could reasonably be expected to
delay or impair the ability of the Company to consummate such Sale of the
Company;


(iii)  to refrain from exercising any dissenters’ rights or rights of appraisal
under applicable law at any time with respect to such Sale of the Company; and


(iv)   if the Sale of the Company is structured as a sale of stock of the
Company, to sell the Shareholder’s shares of Common Stock and Other Stock on the
terms and conditions approved by the Company and Shareholders holding a majority
of the voting stock of the Company.


(b)           Exceptions.  Notwithstanding the foregoing, a Shareholder will not
be required to comply with paragraph (a) of this Section 3.1 in connection with
any proposed Sale of the Company (the “Proposed Sale”) unless:


(i)    in the case of a Shareholder who owns less than 25% of the outstanding
shares of any class of voting stock and who is not a director or executive
officer of the Company, any representations and warranties to be made by such
Shareholder in connection with the Proposed Sale are limited to representations
and warranties related to authority, ownership and the ability to convey title
to such Shareholder’s shares, including, without limitation, representations and
warranties that (A) the Shareholder holds all right, title and interest in and
to the Shares such Shareholder purports to hold, free and clear of all liens and
encumbrances, (B) the obligations of the Shareholder in connection with the
transaction have been duly authorized, if applicable, (C) the documents to be
entered into by the Shareholder have been duly executed by the Shareholder and
delivered to the acquirer and are enforceable against the Shareholder in
accordance with their respective terms and (D) neither the execution and
delivery of documents to be entered into in connection with the transaction, nor
the performance of the Shareholder’s obligations thereunder, will cause a breach
or violation of the terms of any agreement, law or judgment, order or decree of
any court or governmental agency by which such Shareholder is subject or bound;
 
 
6

--------------------------------------------------------------------------------

 
 
(ii)  the Shareholder shall not be liable for the inaccuracy of any
representation or warranty made by any other person in connection with the
Proposed Sale, other than the Company (except to the extent that funds may be
paid out of an escrow established to cover breach of representations, warranties
and covenants of the Company as well as breach by any Shareholder of any
identical representations, warranties and covenants provided by all
Shareholders);


(iii)  the liability for indemnification, if any, of such Shareholder in the
Proposed Sale and for the inaccuracy of any representations and warranties made
by the Company in connection with such Proposed Sale, is several and not joint
with any other person (except to the extent that funds may be paid out of an
escrow established to cover breach of representations, warranties and covenants
of the Company as well as breach by any Shareholder of any identical
representations, warranties and covenants provided by all Shareholders), and is
pro rata in proportion to the amount of consideration paid to such Shareholder
in connection with such Proposed Sale (in accordance with the provisions of the
Certificate of Incorporation);


(iv)   liability shall be limited to such Shareholder’s applicable share of a
negotiated aggregate indemnification amount that applies equally to all
Shareholder but that in no event exceeds the amount of consideration otherwise
payable to such Shareholder in connection with such Proposed Sale, except with
respect to claims related to fraud by such Shareholder, the liability for which
need not be limited as to such Shareholder;


(v)    upon the consummation of the Proposed Sale, each holder of Common Stock
will receive the same amount of consideration per share of Common Stock as is
received by other holders in respect of their shares of Common Stock; and


(vi)  subject to subsection 3.1(b)(e) above, requiring the same form of
consideration to be available to the holders of any single class or series of
capital stock, if any holders of a series or class of capital stock of the
Company are given an option as to the form and amount of consideration to be
received as a result of the Proposed Sale, all holders of such series or class
of capital stock will be given the same option.


ARTICLE 4
LEGEND


4.1           Legend.  Each certificate representing shares of Common Stock or
Other Stock now or hereafter owned by a Shareholder or any Permitted Transferee
shall be endorsed with the following legend:


“THE SALE OR TRANSFER OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE IS
SUBJECT TO THE TERMS AND CONDITIONS OF A CERTAIN RIGHT OF FIRST REFUSAL AND
SHAREHOLDERS AGREEMENT BY AND BETWEEN THE SHAREHOLDER, THE CORPORATION AND
CERTAIN HOLDERS OF COMMON SHARES OF THE CORPORATION.  COPIES OF SUCH AGREEMENT
MAY BE OBTAINED UPON WRITTEN REQUEST TO THE SECRETARY OF THE CORPORATION.”
 
 
7

--------------------------------------------------------------------------------

 
 
4.2           Legend Removal.  The Section 4.1 legend shall be removed upon
termination of this Agreement in accordance with the provisions of Section 5.1.


ARTICLE 5
MISCELLANEOUS PROVISIONS


5.1           Termination.  This Agreement and the rights provided hereunder
shall terminate upon the occurrence of any one of the following events:


(a)           the liquidation, dissolution or winding up of the business
operations of the Company;


(b)           the closing date of any firmly underwritten public offering
pursuant to an effective registration statement under the Securities Act of
1933, as amended, at an aggregated public offering price of at least $25,000,000
in gross proceeds and a per share price of at least $5.00;


(c)           the first date on which shares of Common Stock or Other Stock are
listed on the New York Stock Exchange, the NYSE Amex, or the Nasdaq Stock Market
or are traded on the OTC Bulletin Board electric trading system and are
registered under Section 12 of the Securities Exchange Act of 1934, as amended;


(d)           a merger or consolidation of the Company with or into another
corporation or other business entity upon the consummation of which the Company
is not the surviving corporation and the shareholders of the Company immediately
before the merger or consolidation do not own at least a majority of the voting
securities of the surviving corporation or other business entity; or


(e)           a distribution of some or all the Common Stock or Other Stock
owned by BioTime, Inc. pro rata to its shareholders.


5.2           Additional Shareholders.  Upon the sale of additional shares of
Common Stock or Other Stock to additional investors, optionees or others, the
Company, without prior action on the part of any such additional purchaser,
shall permit each such additional purchaser to execute and deliver a counterpart
of this Agreement and shall use its reasonable best efforts to ensure that each
person who or entity which would own more than 1% of the Common Stock or Other
Stock outstanding (as adjusted for stock splits and the like) shall be joined as
a party to this Agreement.  Each such additional party, upon execution and
delivery of a counterpart of this Agreement shall be deemed a Shareholder.
 
 
8

--------------------------------------------------------------------------------

 
 
5.3           Violations or Remedies.  The parties agree that any violation of
this Agreement (other than a default in payment of money) cannot be compensated
for by damages, and any aggrieved party shall have the right, and is hereby
granted the privilege, of obtaining specific performance of this Agreement in
any court of competent jurisdiction in the event of any breach hereunder.


5.4           Notices.  Any notice required or permitted to be given to a party
pursuant to the provisions of this Agreement shall be in writing and shall be
effective upon personal delivery or upon deposit in the United States mail,
postage prepaid, or sent by next business day air delivery service, properly
addressed to the party to be notified as set forth below such party's signature
or at such other address as such party may designate by ten (10) days advance
written notice to the other parties hereto.


5.5           Parties; Successors and Assigns.  Except as otherwise provided
herein, this Agreement and the rights and obligations of the parties hereunder
shall inure to the benefit of, and be binding upon, the parties and their
respective successors, assigns (including transferees of any shares of any
Common Stock and Other Stock) and legal representatives.  Any transferee of
shares of Common Stock or Other Stock, or any other person or entity to whom the
Company may issue or sell Common Stock or Other Stock, may become a Shareholder
under this Agreement by executing and delivering to the Company a counterpart of
this Agreement or an undertaking, in form and substance approved by the Company,
to be bound by this Agreement as a party.  The participation rights of the
Shareholders hereunder are only assignable (i) by each Shareholder to any
Permitted Transferee, or (ii) to an assignee or transferee who acquires any of
such Shareholder’s shares of Common Stock or Other Stock.


5.6           Severability.  In the event one or more of the provisions of this
Agreement should, for any reason, be held to be invalid, illegal or
unenforceable in any respect, such invalidity, illegality or unenforceability
shall not affect any other provisions of this Agreement, and this Agreement
shall be construed as if such invalid, illegal or unenforceable provision had
never been contained herein.


5.7           Amendments.  Any amendment or modification of this Agreement shall
be effective only if evidenced by a written instrument executed by (i) the
Company, and (ii) Shareholders holding a majority of the Common Stock held by
the Shareholders; provided, however, that any Shareholder may waive any of its
rights hereunder without obtaining the consent of any other Shareholder or the
Company; and provided further, that if any Shareholder, alone or together with
its Affiliates, owns a majority of the Common Stock held by the Shareholders (a
“Controlling Shareholder”), then any amendment of this Agreement shall require
the approval of the Controlling Shareholder and its Affiliates and a majority of
the Common Stock held by Shareholders other than the Controlling Shareholder and
its Affiliates.  Any waiver by a party of its rights hereunder shall be
effective only if evidenced by a written instrument.  In no event shall such
waiver of any rights hereunder constitute the waiver of such rights in any
future instance unless the waiver so specifies in writing.  Any amendment or
waiver effected in accordance with this Section shall be binding upon the
Company, each Shareholder, and each Permitted Transferee.
 
 
9

--------------------------------------------------------------------------------

 
 
5.8           Governing Law; Venue.  This Agreement is to be construed in
accordance with and governed by the internal laws of the State of California
without giving effect to any choice of law rule that would cause the application
of the laws of any jurisdiction other than the internal laws of the State of
California to the rights and duties of the parties.


5.9           Entire Agreement.  This Agreement and the documents referred to
herein constitute the entire agreement among the parties with respect to the
subject matter hereof and no party shall be liable or bound to any other party
in any manner by any warranties, representations or covenants except as
specifically set forth herein or therein.


5.10         Counterparts.  This Agreement may be executed in any number of
counterparts, each of which shall be an original, but all of which together
shall constitute one instrument.  This Agreement may be executed with signatures
transmitted among the parties by facsimile, and no party shall deny the validity
of a signature or this Agreement signed and transmitted by facsimile on the
basis that a signed document is represented by a copy or facsimile and not an
original.
 
 
10

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first written above.
 
Shareholders:
     
BioTime, Inc.
           
By:
         
Title:
         
Address:
1301 Harbor Bay Parkway, Suite 100
 
Alameda, California 94502
             
Yeda Research and Development Co., Ltd.
           
By: 
         
Title:
         
Address:
Herzl Street 2
   
Rehovot, Israel 76100
             
David Warshawsky
                       
Address:
Paamoni 2
   
Tel Aviv  62918
   
Israel
             
Yaron Guan-Golan
                 

 
 
11

--------------------------------------------------------------------------------

 
 
Address:
Flat 8C, Tower 3, The Hermitage
 
1 Hoi Wang Road, Kowloon
 
Hong Kong
       
Kenneth Elsner
               
Address:
9 Kennie Lane
 
Pembroke, MA 02359

 
 
Company:
     
LifeMap Sciences, Inc.
           
By:
         
Title:
         
Address:
1301 Harbor Bay Parkway, Suite 100
 
Alameda, California 94502

 
 
12

--------------------------------------------------------------------------------

 
 
SCHEDULE A
LIST OF SHAREHOLDERS


BioTime, Inc.
   
David Warshawsky
Paamoni 2
Tel Aviv  62918
Israel
 
Yaron Guan-Golan
Flat 8C, Tower 3, The Hermitage
1 Hoi Wang Road, Kowloon
Hong Kong
 
Kenneth Elsner
9 Kennie Lane
Pembroke, MA 02359
 
Yeda Research and Development Company, Ltd.
Herzl Street 2
Rehovot, Israel 76100

 
 
13

--------------------------------------------------------------------------------

 
 
EXHIBIT J


Opinion of BioTime Counsel
 
LAW OFFICES
Thompson, Welch, Soroko & Gilbert llp
3950 CIVIC CENTER DRIVE
SUITE 300
SAN RAFAEL, CA  94903
(415)  448-5000
 
FACSIMILE
(415) 448-5010
email: rsoroko@TWSGLAW.com


SAN FRANCISCO OFFICE
(415) 262-1200


May ___, 2012


Xennex, Inc.
1020 Plain Street, Suite 290
Marshfield, MA 02050


RE:  Agreement and Plan of Merger


Gentlemen:


We have acted as counsel to BioTime, Inc. (“BioTime”) and LifeMap Sciences, Inc.
(“LifeMap”) in connection with that certain Agreement and Plan of Merger
(“Merger Agreement”), dated April 19, 2012, by and among BioTime, LifeMap,
Xennex, Inc. (“Xennex”) and the stockholders of Xennex (“Stockholders”).  We are
providing this opinion at the request of BioTime and LifeMap pursuant to Section
4.2(f) of the Merger Agreement.


In our capacity as counsel to BioTime and LifeMap, we have examined originals or
copies of originals of the following documents:


 
A.
Articles of Incorporation of BioTime, as amended, as filed with the Secretary of
State of California;

 
 
B.
Bylaws, as amended, of BioTime;

 

 
C.
Certificate of the Secretary of State of California as to the good standing of
BioTime;

 
 
D.
Articles of Incorporation of LifeMap, as amended, as filed with the Secretary of
State of California;

 
 
E.
Bylaws, as amended, of LifeMap;

 
 
F.
Certificate of the Secretary of State of California as to the good standing of
LifeMap;

 

 
G.
The Merger Agreement and the schedules and exhibits thereto; and

 
 
 

--------------------------------------------------------------------------------

 
 
Xennex, Inc.
May ___, 2012
Page 2
 
 
H.
Minutes of the proceedings of the boards of directors, or written consents of
the directors, of BioTime and LifeMap.

 
In preparing this opinion:


(i)             We have assumed the due authorization, execution and delivery of
the Merger Agreement by Xennex and the Stockholders;


(ii)            We have assumed the legal competency of all individual signers
of documents.


(iii)           We have assumed that all signatures of parties are genuine.


(iv)           In those cases where we have examined copies of documents, we
have assumed that those copies are complete and accurate and conform to the
originals, and that the originals are genuine.


(v)            We have assumed that there are no oral or written modifications
of or amendments or supplements to the Merger Agreement and that there has been
no waiver of any of the provisions of the Merger Agreement by action of the
parties or otherwise.


(vi)           We have relied on a Certificates of Good Standing from the
Secretary of State of California with respect to the organization and existence
of BioTime and LifeMap.


(vii)          We have relied on (a) a certificate of the Secretary of BioTime
as to certain matters, including copies of the Articles of Incorporation and
Bylaws of BioTime that we reviewed, and resolutions adopted by the board of
directors of BioTime with respect to the Merger Agreement; and (b) a certificate
of officers of BioTime as to the incumbency of the officers who signed the
Merger Agreement on behalf of BioTime;


(viii)         We have relied on (a) a certificate of the Secretary of LifeMap
as to certain matters, including copies of the Articles of Incorporation and
Bylaws of LifeMap that we reviewed, and resolutions adopted by the board of
directors of LifeMap with respect to the Merger Agreement; and (b) a certificate
of officers of LifeMap as to the incumbency of the officers who signed the
Merger Agreement on behalf of LifeMap;
 
 
 

--------------------------------------------------------------------------------

 
 
Xennex, Inc.
May ___, 2012
Page 3
 
(ix)           We have assumed that the Merger Agreement has been validly
approved by the stockholders of Xennex, and that the Merger Agreement is the
valid and binding agreement of Xennex and the Stockholders, and is enforceable
against them in accordance with its terms; and


(x)            We have reviewed and relied such other documents, matters,
statutes, ordinances, published rules and regulations, published judicial and
governmental decisions interpreting or applying the same, and other official
interpretations as we deem applicable in connection with this opinion.


In reaching our opinions, we have made the inquiry of the officers of BioTime
and LifeMap reflected in the Manager’s Certificate, but we have undertaken no
other investigation or verification of such matters.  In basing certain of our
opinions on "our knowledge," the words "our knowledge" signify that, in the
course of our representation of BioTime and LifeMap no facts have come to our
attention that would give us actual knowledge or actual notice that any such
opinions or other matters are not accurate.  Further, the words "our knowledge"
as used in this opinion are intended to be limited to the actual knowledge of
the attorneys within our firm who have been directly involved in representing
BioTime and LifeMap in connection with the Merger Agreement.


Based on the foregoing and subject to the assumptions and qualifications set
forth in this letter, it is our opinion that:


1.           Each of BioTime and LifeMap is a corporation duly organized,
validly existing and in good standing under the laws of California.


2.           The execution and delivery of the Merger Agreement, and the
performance by BioTime and LifeMap of their respective obligations under this
Agreement, have been duly authorized by all necessary action on the part of the
Boards of Directors of BioTime and LifeMap.  The Merger Agreement is the valid
and binding agreement of BioTime or LifeMap, enforceable in accordance with its
terms.


3.           The execution and delivery of the Merger Agreement by BioTime and
LifeMap do not violate any provisions of (i) any federal or state rule,
regulation, statute, or law applicable to BioTime or LifeMap, (ii) the terms of
any order, writ, or decree of any federal or state court or judicial or
regulatory authority or body by which BioTime or LifeMap is bound and about
which we have actual knowledge, or (iii) the Articles of Incorporation or Bylaws
of BioTime or LifeMap.
 
 
 

--------------------------------------------------------------------------------

 


Xennex, Inc.
May ___, 2012
Page 4
 
4.           The BioTime common shares, no par value, and the shares of LifeMap
common stock, no par value, into which shares of Xennex capital stock will be
converted upon consummation of the Merger, when issued in accordance with the
Merger Agreement, will be duly authorized and validly issued, fully paid, and
nonassessable.


5.           To our knowledge, there is no action, proceeding, or investigation
pending which challenges BioTime’s or Life Map’s right to enter into the Merger
Agreement, or challenges any action taken or to be taken, by BioTime or LifeMap
in connection with the Merger Agreement.


Our opinion as to the enforceability of the Merger Agreement is qualified in all
respects by:


(a)           limitations imposed by bankruptcy, insolvency, reorganization,
arrangement, moratorium and other laws relating to or affecting the rights of
creditors generally;


(b)           limitations on rights to indemnification and contribution which
may be imposed by applicable law, including the Securities Act of 1933, as
amended, and applicable state securities laws, or equitable principles; and


(c)           general principles of equity, regardless of whether such
enforceability is considered in a proceeding at law or in equity.


We express no opinion as to the laws of any jurisdiction other than the laws of
the State of California and the laws of the United States of America.  The
opinions expressed above concern only the effect of the laws (excluding the
principles of conflict of laws) of the State of California and the United States
of America as currently in effect.  We assume no obligation to supplement this
opinion if any applicable laws change after the date of this opinion, or if we
become aware of any facts that might change the opinions expressed above after
the date of this opinion.


The foregoing opinions are for the exclusive reliance of Xennex and the
Stockholders.
 
 

 
Very truly yours,
         
Thompson, Welch, Soroko & Gilbert LLP

 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT K


Employment Agreements / Offer Letters
 
EMPLOYMENT AGREEMENT
 
THIS EMPLOYMENT AGREEMENT (“Agreement”) is made as of _________, 201__ by and
between LifeMap Sciences, Inc. (“LifeMap”), a California corporation, and
_______________ ("Executive").
 
1.            Engagement; Position and Duties.
 
(a)           LifeMap agrees to employ Executive in the position described on
Exhibit A (which Exhibit A is a part of this Agreement) effective as of the date
of this Agreement. Executive shall perform the duties and functions described on
Exhibit A and such other duties as the executive(s) to whom Executive reports or
the Board of Directors of LifeMap may from time to time determine.  Executive
shall devote Executive’s best efforts, skills, and abilities, on a full-time
basis, exclusively to the business of LifeMap and its Related Companies pursuant
to, and in accordance with, business policies and procedures, as fixed from time
to time by the Board of Directors (the “Policies”).  Executive covenants and
agrees that Executive will faithfully adhere to and fulfill the Policies,
including any changes to the Policies that may be made in the future.  Executive
may be provided with a copy of LifeMap’s employee manual (the “Manual”) which
contains the Policies. LifeMap may change its Policies from time to time, in
which case Executive will be notified of the changes in writing by a memorandum,
a letter, or an update or revision of the Manual.
 
(b)           Performance of Services for Related Companies.  In addition to the
performance of services for LifeMap, Executive shall, to the extent so required
by LifeMap, also perform services for one or more members of a consolidated
group of which LifeMap is a part ("Related Company"), provided that such
services are consistent with the kind of services Executive performs or may be
required to perform for LifeMap under this Agreement.  If Executive performs any
services for any Related Company, Executive shall not be entitled to receive any
compensation or remuneration in addition to or in lieu of the compensation and
remuneration provided under this Agreement on account of such services for the
Related Company.  The Policies will govern Executive’s employment by LifeMap and
any Related Companies for which Executive is asked to provide Services. In
addition, Executive covenants and agrees that Executive will faithfully adhere
to and fulfill such additional policies as may established from time to time by
the board of directors of any Related Company for which Executive performs
services, to the extent that such policies and procedures differ from or are in
addition to the Policies adopted by LifeMap.
 
(c)           No Conflicting Obligations.  Executive represents and warrants to
LifeMap and each Related Company that Executive is under no obligations or
commitments, whether contractual or otherwise, that are inconsistent with
Executive’s obligations under this Agreement or that would prohibit Executive,
contractually or otherwise, from performing Executive’s duties as under this
Agreement and the Policies.
 
(d)           No Unauthorized Use of Third Party Intellectual
Property.  Executive represents and warrants to LifeMap and each Related Company
that Executive will not use or disclose, in connection with Executive’s
employment by LifeMap or any Related Company, any patents, trade secrets,
confidential information, or other proprietary information or intellectual
property as to which any other person has any right, title or interest, except
to the extent that LifeMap or a Related Company holds a valid license or other
written permission for such use from the owner(s) thereof.  Executive represents
and warrants to LifeMap and each Related Company that Executive has returned all
property and confidential information belonging to any prior employer.
 
 
 

--------------------------------------------------------------------------------

 
 
2.            Compensation
 
(a)           Salary.  During the term of this Agreement, LifeMap shall pay to
the Executive the salary shown on Exhibit A.  Executive's salary shall be paid
in equal semi-monthly installments, consistent with LifeMap's regular salary
payment practices.  Executive's salary may be increased from time-to-time by
LifeMap, in LifeMap’s sole and absolute discretion, without affecting this
Agreement.
 
(b)           Bonus.  Executive may be eligible for an annual bonus, as may be
approved by the Board of Directors in its discretion, based on Executive's
performance and achievement of goals or milestones set by the Board of Directors
from time to time.  Executive agrees that the Board of Directors of LifeMap may
follow the recommendations of the Compensation Committee of the board of
directors of LifeMap’s parent company in determining whether to a award bonus or
to establish performance goals or milestones.  Executive also agrees that the
Board of Directors and LifeMap are not obligated to adopt any bonus plan, to
maintain in effect any bonus plan that may now be in effect or that may be
adopted during the term of Executive’s employment, or to pay Executive a bonus
unless a bonus is earned under the terms and conditions of any bonus plan
adopted by LifeMap.
 
(c)           Expense Reimbursements. LifeMap or a Related Company shall
reimburse Executive for reasonable travel and other business expenses (but not
expenses of commuting to work), as well as expenses spent at the request of
LifeMap or its Related Company incurred by Executive in the performance of
Executive’s duties under this Agreement, subject to the Policies and procedures
in effect from time to time, and provided that Executive submits supporting
vouchers.
 
(d)           Benefit Plans.  Executive shall be entitles to participate (to the
extent Executive qualifies) in certain retirement, pension, life, health,
accident and disability insurance, stock option plan or other similar employee
benefit plans which may be adopted by LifeMap (or a Related Company) for its
employees. LifeMap and the Related Companies have the right, at any time and
without any amendment of this Agreement,  to adopt, amend, change, or terminate
any such benefit plans that may now be in effect or that may be adopted in the
future.  Any benefits to which Executive may be entitled under any benefit plan
shall be governed by the terms and conditions of the applicable benefit plan,
and any related plan documents, as in effect from time to time.  In addition,
LifeMap shall provide the Executive with employee benefit plans that are
mandatory or required by local laws and regulation where the Executive
domiciles. If Executive receives any grant of stock options or restricted under
any stock option plan or stock purchase plan of LifeMap or any Related Company,
the terms and conditions of the stock options or restricted stock, and
Executive’s rights with respect to the stock options or restricted stock, shall
be governed by (i) the terms of the applicable stock option or stock purchase
plan, as the same may be amended from time to time, and (ii) the terms and
conditions of any stock option agreement or stock purchase agreement and related
agreements that Executive may sign or be required to sign with respect to the
stock options or restricted stock.
 
(e)           Vacation; Sick Leave.  Executive shall be entitled to the number
of days of vacation and sick leave (without reduction in compensation) during
each calendar year shown on Exhibit A or as may be provided by the
Policies.  Executive’s vacation shall be taken at such time as is consistent
with the needs and Policies of LifeMap and its Related Companies.  All vacation
days and sick leave days shall accrue annually based upon days of
service.  Executive’s right to leave from work due to illness is subject to the
Policies and the provisions of this Agreement governing termination due to
disability, sickness or illness.  The Policies governing the disposition of
unused vacation days and sick leave days remaining at the end of LifeMap's
fiscal year shall govern whether unused vacation days or sick leave days will be
paid, lost, or carried over into subsequent fiscal years.
 
 
2

--------------------------------------------------------------------------------

 
 
3.            Competitive Activities. During the term of Executive's employment,
and for one year thereafter, Executive shall not, for Executive or any third
party, directly or indirectly employ, solicit for employment or recommend for
employment any person employed by LifeMap or any Related Company.  During the
term of Executive's employment, Executive shall not, directly or indirectly as
an employee, contractor, officer, director, member, partner, agent, or equity
owner, engage in any activity or business that competes or could reasonably be
expected to compete with the business of LifeMap or any Related
Company.  Executive acknowledges that there is a substantial likelihood that the
activities described in this Section would (a) involve the unauthorized use or
disclosure of LifeMap's or a Related Company's Confidential Information and that
use or disclosure would be extremely difficult to detect, and (b) result in
substantial competitive harm to the business of LifeMap or a Related
Company.  Executive has accepted the limitations of this Section as a reasonably
practicable and unrestrictive means of preventing such use or disclosure of
Confidential Information and preventing such competitive harm.
 
4.             Inventions/Intellectual Property/Confidential Information
 
(a)           As used in this Agreement, “Intellectual Property” means any and
all inventions, discoveries, formulas, improvements, writings, designs, or other
intellectual property.  Any and all Intellectual Property relating to or in any
way pertaining to or connected with the systems, products, apparatus, or methods
employed, manufactured, constructed, or researched by LifeMap, or any Related
Company, which Executive may conceive or make while performing services for
LifeMap or a Related Company shall be the sole and exclusive property of LifeMap
or the applicable Related Company.  Executive hereby irrevocably assigns and
transfers to LifeMap, or a Related Company, all rights, title and interest in
and to all Intellectual Property that Executive may now or in the future have
under patent, copyright, trade secret, trademark or other law, in perpetuity or
for the longest period otherwise permitted by law, without the necessity of
further consideration.  LifeMap and the Related Companies will be entitled to
obtain and hold in their own name all copyrights, patents, trade secrets,
trademarks and other similar registrations with respect to such Intellectual
Property.
 
(b)           Moral Rights.  To the extent allowed by law, the rights to
Intellectual Property assigned by Executive to LifeMap or any Related Company
includes all rights of paternity, integrity, disclosure and withdrawal, and any
other rights that may be known as or referred to as “moral rights,” “artist’s
rights,” “droit moral,” or the like (collectively “Moral Rights”).  To the
extent Executive retains any such Moral Rights under applicable law, Executive
hereby ratifies and consents to any action that may be taken with respect to
such Moral Rights by or authorized by LifeMap or a Related Company and agrees
not to assert any Moral Rights with respect thereto.  Executive shall confirm in
writing any such ratifications, consents, and agreements from time to time as
requested by LifeMap or Related Company.
 
(c)           Execution of Documents; Power of Attorney.  Executive agrees to
execute and sign any and all applications, assignments, or other instruments
which LifeMap or a Related Company may deem necessary in order to enable LifeMap
or a Related Company, at its expense, to apply for, prosecute, and obtain
patents of the United States or foreign countries for the Intellectual Property,
or in order to assign or convey to, perfect, maintain or vest in LifeMap or a
Related Company the sole and exclusive right, title, and interest in and to the
Intellectual Property.  If LifeMap or a Related Company is unable after
reasonable efforts to secure Executive’s signature, cooperation or assistance in
accordance with the preceding sentence, whether because of Executive’s
incapacity or any other reason whatsoever, Executive hereby designates and
appoints LifeMap or any Related Company or its designee as Executive’s agent and
attorney-in-fact, to act on Executive’s behalf, to execute and file documents
and to do all other lawfully permitted acts necessary or desirable to perfect,
maintain or otherwise protect LifeMap’s or a Related Company’s rights in the
Intellectual Property.  Executive acknowledges and agrees that such appointment
is coupled with an interest and is irrevocable.
 
 
3

--------------------------------------------------------------------------------

 
 
(d)           Disclosure of Intellectual Property.  Executive agrees to disclose
promptly to LifeMap or a Related Company all Intellectual Property which
Executive may create or conceive solely, jointly, or commonly with others.  This
paragraph is applicable whether or not the Intellectual Property was made under
the circumstances described in paragraph (a) of this Section.  Executive agrees
to make such disclosures understanding that they will be received in confidence
and that, among other things, they are for the purpose of determining whether or
not rights to the related Intellectual Property is the property of LifeMap or a
Related Company.
 
(e)           Limitations.  The obligations provided for by this Section 4,
except for the requirements as to disclosure in paragraph 4(d), do not apply to
any rights Executive may have acquired in connection with Intellectual Property
for which no equipment, supplies, facility, or trade secret information of
LifeMap or a Related Company was used and which was developed entirely on the
Executive’s own time and (i) which at the time of conception or reduction to
practice does not relate directly or indirectly to the business of LifeMap or a
Related Company, or to the actual or demonstrable anticipated research or
development activities or plans of LifeMap or a Related Company, or (ii) which
does not result from any work performed by Executive for LifeMap or a Related
Company.  All Intellectual Property that (1) results from the use of equipment,
supplies, facilities, or trade secret information of LifeMap or a Related
Company; (2) relates, at the time of conception or reduction to practice of the
invention, to the business of LifeMap or a Related Company, or actual or
demonstrably anticipated research or development of LifeMap or a Related
Company; or (3) results from any work performed by Executive for LifeMap or a
Related Company shall be assigned and is hereby assigned to LifeMap or the
applicable Related Company.  The parties understand and agree that this
limitation is intended to be consistent with California Labor Code, Section
2870, a copy of which is attached as Exhibit A.  If Executive wishes to clarify
that something created by Executive prior to Executive’s employment by LifeMap
or a Related Company that relates to the actual or proposed business of LifeMap
or a Related Company is not within the scope of this Agreement, Executive has
listed it on Exhibit B in a manner that does not violate any third party rights.
 
(f)           Confidential and Proprietary Information.  During Executive’s
employment, Executive will have access to trade secrets and confidential
information of LifeMap and one or more Related Companies.  Confidential
Information means all information and ideas, in any form, relating in any manner
to matters such as: products; formulas; technology and know-how; inventions;
clinical trial plans and data; business plans; marketing plans; the identity,
expertise, and compensation of employees and contractors; systems, procedures,
and manuals; customers; suppliers; joint venture partners; research
collaborators; licensees; and financial information related to LifeMap or a
Related Company’s business.  Confidential Information also shall include any
information of any kind, whether belonging to LifeMap, a Related Company, or any
third party, that LifeMap or a Related Company has agreed to keep secret or
confidential under the terms of any agreement with any third
party.  Confidential Information does not include:  (i) information that is or
becomes publicly known through lawful means other than unauthorized disclosure
by Executive; (ii) information that was rightfully in Executive's possession
prior to Executive’s employment with LifeMap and was not assigned to LifeMap or
a Related Company or was not disclosed to Executive in Executive’s capacity as a
director or other fiduciary of LifeMap or a Related Company; or (iii)
information disclosed to Executive, after the termination of Executive’s
employment by LifeMap, without a confidential restriction by a third party who
rightfully possesses the information and did not obtain it, either directly or
indirectly, from LifeMap or a Related Company, and who is not subject to an
obligation to keep such information confidential for the benefit of LifeMap, a
Related Company, or any third party with whom LifeMap or a Related Company has a
contractual relationship.  Executive understands and agrees that all
Confidential Information shall be kept confidential by Executive both during and
after Executive’s employment by LifeMap or any Related Company.  Executive
further agrees that Executive will not, without the prior written approval by
LifeMap or a Related Company, disclose any Confidential Information, or use any
Confidential Information in any way, either during the term of Executive’s
employment or at any time thereafter, except as required by LifeMap or a Related
Company in the course of Executive’s employment.
 
 
4

--------------------------------------------------------------------------------

 
 
5.            Termination of Employment.  Executive understands and agrees that
Executive’s employment has no specific term.  This Agreement, and the employment
relationship, are "at will" and may be terminated by Executive or by LifeMap
(and the employment of Executive by any Related Company by be terminated by the
Related Company) with or without cause at any time by notice given in
writing.  Except as otherwise agreed in writing or as otherwise provided in this
Agreement, upon termination of Executive's employment, LifeMap and the Related
Companies shall have no further obligation to Executive by way of compensation
or otherwise as expressly provided in this Agreement or in any separate
employment agreement that might then exist between Executive and a Related
Company.
 
(a)           Payments Due Upon Termination of Employment.  Upon termination of
Executive's employment with LifeMap and all Related Companies at any time and
for any reason, Executive will be entitled to receive only the severance
benefits set forth below, but Executive will not be entitled to any other
compensation, award, or damages with respect to Executive’s employment or
termination of employment.
 
(i)           Termination for Cause, Death, Disability, or Resignation.  In the
event of Executive's termination for Cause, or termination as a result of death,
Disability, or resignation, Executive will be entitled to receive payment for
all accrued but unpaid salary, accrued but unpaid bonus, if any, and vacation
accrued as of the date of termination of Executive’s employment.  Executive will
not be entitled to any cash severance benefits or additional vesting of any
stock options or other equity or cash awards.
 
(ii)           Termination Without Cause.  In the event of Executive's
termination by LifeMap without Cause after 12 months of employment, Executive
will be entitled to (A) the benefits set forth in paragraph (a)(i) of this
Section, and (B) payment in an amount equal to six months' base salary which may
be paid in a lump sum or, at the election of LifeMap, in installments consistent
with the payment of Executive's salary while employed by LifeMap, subject to
such payroll deductions and withholdings as are required by law, and (C)
payment, for a period of six months, of any health insurance benefits that
Executive was receiving at the time of termination of Executive’s employment,
under a BioTime employee health insurance plan subject to the Consolidated
Omnibus Budget Reconciliation Act (“COBRA”) and (D) fifty percent (50%)
accelerated vesting of Employee Stock Options.  This paragraph shall not apply
to (x) termination of Executive’s employment by a Related Company if Executive
remains employed by LifeMap, or (y) termination of Executive’s employment by
LifeMap if Executive remains employed by a Related Company.  The resignation of
Executive following a material reduction in compensation or duties shall be
deemed Termination Without Cause.
 
(iii)           Change of Control.  In the event LifeMap (or any successor in
interest to LifeMap that has assumed LifeMap's obligation under this Agreement)
terminates Executive's employment without Cause within twelve (12) months
following a Change in Control, Executive will be entitled to (A) the benefits
set forth in paragraph (a)(i) of this Section, and (B) payment of an amount
equal to twelve months' base salary, which shall be paid in a lump sum, subject
to such payroll deductions and withholdings as are required by law, and (C)
payment, for a period of twelve months, of any health insurance benefits that
Executive was receiving at the time of termination of Executive’s employment
under a BioTime employee health insurance plan subject to COBRA.  This paragraph
shall not apply to (x) termination of Executive’s employment by a Related
Company if Executive remains employed by LifeMap or a successor in interest, or
(y) termination of Executive’s employment by LifeMap or a successor in interest
if Executive remains employed by a Related Company.
 
 
5

--------------------------------------------------------------------------------

 
 
(b)           Release.  Any other provision of this Agreement notwithstanding,
paragraphs (a)(ii) and (a)(iii) of this Section shall not apply unless the
Executive (i) has executed a general release of all claims against BioTime or
its successor in interest and the Related Companies (in a form prescribed by
BioTime or its successor in interest) and (ii) has returned all property in the
Executive's possession belonging LifeMap or its successor in interest and any
Related Companies.
 
(c)           Definitions.  For purposes of this Section, the following
definitions shall apply:
 
(i)           "Affiliated Group" means (A) a Person and one or more other
Persons in control of, controlled by, or under common control with such Person;
and (B) two or more Persons who, by written agreement among them, act in concert
to acquire Voting Securities entitling them to elect a majority of the directors
of LifeMap.
 
(ii)           "Cause" means: (A) the failure to properly perform Executive's
job responsibilities, as determined reasonably and in good faith by the Board of
Directors; (B) commission of any act of fraud, gross misconduct or dishonesty
with respect to LifeMap or any Related Company; (C) conviction of, or plea of
guilty or "no contest" to, any felony, or a crime involving moral turpitude; (D)
breach of any provision of this Agreement or any provision of any proprietary
information and inventions agreement with LifeMap or any Related Company; (E)
failure to follow the lawful directions of the Board of Directors of LifeMap or
any Related Company; (F) chronic alcohol or drug abuse; (G) obtaining, in
connection with any transaction in which LifeMap, any Related Company, or any of
LifeMap’s affiliates is a party, a material undisclosed financial benefit for
Executive or for any member of Executive’s immediate family or for any
corporation, partnership, limited liability company, or trust in which Executive
or any member of Executive’s immediate family owns a material financial
interest; or (H) harassing or discriminating against, or participating or
assisting in the harassment of or discrimination against, any employee of
LifeMap (or a Related Company or an affiliate of LifeMap) based upon gender,
race, religion, ethnicity, or nationality.
 
(iii)           "Change of Control" means (A) the acquisition of Voting
Securities of LifeMap by a Person or an Affiliated Group entitling the holder
thereof to elect a majority of the directors of LifeMap; provided, that an
increase in the amount of Voting Securities held by a Person or Affiliated Group
who on the date of this Agreement owned beneficially owned (as defined in
Section 13(d) of the Securities Exchange Act of 1934, as amended, and the
regulations thereunder) more than 10% of the Voting Securities shall
not constitute a Change of Control; and provided, further, that an acquisition
of Voting Securities by one or more Persons acting as an underwriter in
connection with a sale or distribution of such Voting Securities shall not
constitute a Change of Control under this clause (A); (B) the sale of all or
substantially all of the assets of LifeMap; or (C) a merger or consolidation of
LifeMap with or into another corporation or entity in which the stockholders of
LifeMap immediately before such merger or consolidation do not own, in the
aggregate, Voting Securities of the surviving corporation or entity (or the
ultimate parent of the surviving corporation or entity) entitling them, in the
aggregate (and without regard to whether they constitute an Affiliated Group) to
elect a majority of the directors or persons holding similar powers of the
surviving corporation or entity (or the ultimate parent of the surviving
corporation or entity); provided, however, that in no event shall any
transaction described in clauses (A), (B) or (C) be a Change of Control if all
of the Persons acquiring Voting Securities or assets of LifeMap or merging or
consolidating with LifeMap are one or more Related Companies.
 
 
6

--------------------------------------------------------------------------------

 
 
(iv)           "Disability" shall mean Executive's inability to perform the
essential functions of Executive’s job responsibilities for a period of one
hundred eighty (180) days in the aggregate in any twelve (12) month period.
 
(v)            "Person" means any natural person or any corporation,
partnership, limited liability company, trust, unincorporated business
association, or other entity.
 
(vi)           "Voting Securities" means shares of capital stock or other equity
securities entitling the holder thereof to regularly vote for the election of
directors (or for person performing a similar function if the issuer is not a
corporation), but does not include the power to vote upon the happening of some
condition or event which has not yet occurred.
 
6.            Turnover of Property and Documents on Termination.  Executive
agrees that on or before termination of Executive’s employment, Executive will
return to LifeMap and all Related Companies all equipment and other property
belonging to LifeMap and the Related Companies, and return or destroy all
originals and copies of Confidential Information (in any and all media and
formats, and including any document or other item containing Confidential
Information) in Executive's possession or control, and all of the following (in
any and all media and formats, and whether or not constituting or containing
Confidential Information) in Executive's possession or control:  (a) lists and
sources of customers; (b) proposals or drafts of proposals for any research
grant, research or development project or program, marketing plan, licensing
arrangement, or other arrangement with any third party; (c) reports, job or
laboratory notes, specifications, and drawings pertaining to the research,
development, products, patents, and technology of LifeMap and any Related
Companies; (d) any and all Intellectual Property developed by Executive during
the course of employment; and (e) the Manual and memoranda related to the
Policies. Executive will not be required to destroy electronic versions of the
Confidential Information to the extent that such destruction is not reasonably
practical.
 
7.            Arbitration.  Except for injunctive proceedings against
unauthorized disclosure of Confidential Information, any and all claims or
controversies between LifeMap or any Related Company and Executive, including
but not limited to (a) those involving the construction or application of any of
the terms, provisions, or conditions of this Agreement or the Policies; (b) all
contract or tort claims of any kind; and (c) any claim based on any federal,
state, or local law, statute, regulation, or ordinance, including claims for
unlawful discrimination or harassment, shall be settled by arbitration in
accordance with the then current Employment Dispute Resolution Rules of the
American Arbitration Association.  Judgment on the award rendered by the
arbitrator(s) may be entered by any court having jurisdiction over the Company
and Executive.  The location of the arbitration shall be San Francisco,
California.  Unless LifeMap or a Related Company and Executive mutually agree
otherwise, the arbitrator shall be a retired judge selected from a panel
provided by the American Arbitration Association, or the Judicial Arbitration
and Mediation Service (JAMS).  LifeMap, or a Related Company if the Related
Company is a party to the arbitration proceeding, shall pay the arbitrator’s
fees and costs.  Executive shall pay for Executive’s own costs and attorneys'
fees, if any.  LifeMap and any Related Company that is a party to an arbitration
proceeding shall pay for its own costs and attorneys' fees, if any.  However, if
any party prevails on a statutory claim which affords the prevailing party
attorneys' fees, the arbitrator may award reasonable attorneys' fees and costs
to the prevailing party.
 
 
7

--------------------------------------------------------------------------------

 
 
EXECUTIVE UNDERSTANDS AND AGREES THAT THIS AGREEMENT TO ARBITRATE CONSTITUTES A
WAIVER OF EXECUTIVE’S RIGHT TO A TRIAL BY JURY OF ANY MATTERS COVERED BY THIS
AGREEMENT TO ARBITRATE.
 
8.            Severability. In the event that any of the provisions of this
Agreement or the Policies shall be held to be invalid or unenforceable in whole
or in part, those provisions to the extent enforceable and all other provisions
shall nevertheless continue to be valid and enforceable as though the invalid or
unenforceable parts had not been included in this Agreement or the Policies.  In
the event that any provision relating to a time period of restriction shall be
declared by a court of competent jurisdiction to exceed the maximum time period
such court deems reasonable and enforceable, then the time period of restriction
deemed reasonable and enforceable by the court shall become and shall thereafter
be the maximum time period.
 
9.            Agreement Read and Understood. Executive acknowledges that
Executive has carefully read the terms of this Agreement, that Executive has had
an opportunity to consult with an attorney or other representative of
Executive’s own choosing regarding this Agreement, that Executive understands
the terms of this Agreement, and that Executive is entering this agreement of
Executive’s own free will.
 
10.          Complete Agreement, Modification.  This Agreement is the complete
agreement between Executive and LifeMap on the subjects contained in this
Agreement.  This Agreement supersedes and replaces all previous correspondence,
promises, representations, and agreements, if any, either written or oral with
respect to Executive’s employment by LifeMap or any Related Company and any
matter covered by this Agreement.  No provision of this Agreement may be
modified, amended, or waived except by a written document signed both by LifeMap
and Executive.
 
11.          Governing Law.  This Agreement shall be construed and enforced
according to the laws of the State of California.
 
12.          Assignability.  This Agreement, and the rights and obligations of
Executive and LifeMap under this Agreement, may not be assigned by
Executive.  LifeMap may assign any of its rights and obligations under this
Agreement to any successor or surviving corporation, limited liability company,
or other entity resulting from a merger, consolidation, sale of assets, sale of
stock, sale of membership interests, or other reorganization, upon condition
that the assignee shall assume, either expressly or by operation of law, all of
LifeMap's obligations under this Agreement.
 
13.          Survival.  This Section 13 and the covenants and agreements
contained in Sections 4 and 6 of this Agreement shall survive termination of
this Agreement and Executive's employment.
 
14.          Notices.  Any notices or other communication required or permitted
to be given under this Agreement shall be in writing and shall be mailed by
certified mail, return receipt requested, or sent by next business day air
courier service, or personally delivered to the party to whom it is to be given
at the address of such party set forth on the signature page of this Agreement
(or to such other address as the party shall have furnished in writing in
accordance with the provisions of this Section 14).
 
 
8

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, Executive and LifeMap have executed this Agreement on the
day and year first above written.




EXECUTIVE:
         
(Signature)
         
(Please Print Name)
     
Address: 
             
LIFEMAP:
     
LifeMap Sciences, Inc.
 

 

 
By:
             
Title:
     
Address:
1301 Harbor Bay Parkway, Suite100
     
Alameda, California 94502
 

 
 
9

--------------------------------------------------------------------------------

 
 
EXHIBIT A
 
Job Title: 
             
Description of Job and Duties:
   

 
 
Annual Salary (if applicable): 
             
Hourly Wage (if applicable): 
           
Vacation Days:
             
Personal Time Off:
     

 
 
10

--------------------------------------------------------------------------------

 
 
EXHIBIT B
 
California Labor Code Section 2870.
 
Application of provision providing that employee shall assign or offer to assign
rights in invention to employer.
 
(a)           Any provision in an employment agreement which provides that an
employee shall assign, or offer to assign, any of his or her rights in an
invention to his or her employer shall not apply to an invention that the
employee developed entirely on his or her own time without using the employer's
equipment, supplies, facilities, or trade secret information except for those
inventions that either:
 
(i)           Relate at the time of conception or reduction to practice of the
invention to the employer's business, or actual or demonstrably anticipated
research or development of the employer; or


(ii)           Result from any work performed by the employee for his employer.


(b)           To the extent a provision in an employment agreement purports to
require an employee to assign an invention otherwise excluded from being
required to be assigned under subdivision (a), the provision is against the
public policy of this state and is unenforceable.
 
 
11

--------------------------------------------------------------------------------

 
 
EXHIBIT C
 
PRIOR MATTERS
 
 
12

--------------------------------------------------------------------------------